  Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 1 of 153



                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MARYLAND
                        GREENBELT DIVISION

HISPANIC NATIONAL LAW                  )
ENFORCEMENT ASSOCIATION NCR,           )
et al.,                                )
                                       )
                 Plaintiffs,           )
                                       )        Civil Action No. 8:18-cv-3821
           v.                          )
                                       )
PRINCE GEORGE’S COUNTY, et al.,        )
                                       )
                 Defendants.           )
                                       )

                 Rebuttal Report of Janet R. Thornton, Ph.D.
             Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 2 of 153



                                                              Table of Contents

I.         Background ............................................................................................................................. 1
II.        Findings................................................................................................................................... 3
III.         Mr. Graham’s Workforce Composition Comparison is Incorrect and Misleading ........... 10
IV. Impact of Disciplinary Actions on Promotions is Limited and Does Not
Disproportionately Impact Black or Hispanic Officers ................................................................ 15
V. Impact of Disciplinary Actions on Terminations / Retirements Do Not Disproportionately
Impact Black or Hispanic Officers ............................................................................................... 16
VI.          Mr. Graham Distorts the Use of Force Reviews and His Conclusions are Faulty............. 21
VII. Mr. Graham’s and Mr. Simon’s Examination of IAPro Matters are Inappropriate and
Misleading..................................................................................................................................... 36
      A.         Mr. Graham Mischaracterizes Matters and Fails to Provide Complete Information ..... 40
           1.       Plaintiffs Chambers and Smith (134.a): ..................................................................... 40
           2.       Officer Beale (134.d): ................................................................................................. 43
           3.       Officers                            and                        (134.e): ....................................................... 44
      B.         Mr. Simon’s Analyses Do Not Differentiate Matters .................................................... 45
VIII.    More Comprehensive Examination of Each Type of Matter Does Not Find a
Racial/Ethnic Pattern .................................................................................................................... 51
      A.         Departmental Accidents (DA Matters) .......................................................................... 52
      B.         Field Case Inquiries (FCIQ Matters) .............................................................................. 55
      C.         Police Supervisor Investigations (PS Matters) ............................................................... 57
      D.         Internal Affairs Inquiry (IAQ)........................................................................................ 65
      E.         Internal Affairs Investigation (IA) ................................................................................. 67
      F. SIRT Inquiry (SIQ) ............................................................................................................ 71
      G.         SIRT Investigation (SI) .................................................................................................. 74
           1.       Police Officer                                  ................................................................................... 75
           2.       Corporal                               ............................................................................................ 81
           3.       Police Officer Eric Beale: SI Matters ......................................................................... 86
           4.       POFC                          ...................................................................................................... 88
IX.          Conclusions ........................................................................................................................ 96




                                                                             i


                                                               CONFIDENTIAL
        Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 3 of 153



                                                 List of Figures

Figure 1-Average and Median Number of Yearly Use of Force Reviews Per Officer................. 23
Figure 2-Total Crime by District, 2016 Through August 2020 .................................................... 26
Figure 3-Total Violent Crime by District, 2016 Through August 2020 ....................................... 27
Figure 4-Total Property Crime by District, 2016 Through August 2020 ..................................... 28
Figure 5-Map of PGPD Districts Before Splitting District III...................................................... 31
Figure 6-Map of PGPD Districts After District VIII .................................................................... 32
Figure 7-Percentage Minority in PGC by Census Tract ............................................................... 33
Figure 8-Percentage Black by Census Tract in PGC .................................................................... 34
Figure 9-Percentage Below the Poverty Level by Census Tract in PGC ..................................... 35




                                                            ii

                                                 CONFIDENTIAL
         Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 4 of 153



                                                             List of Tables
Table 1—Racial/Ethnic Composition of New Hires by Year ....................................................... 12
Table 2—Workforce Composition of Sworn Officers by Pay Grade ........................................... 13
Table 3—Racial/Ethnic Composition of Executive Command Team by Year ............................ 14
Table 4—Analysis of Involuntary Terminations by Rank of Sworn Officers .............................. 20
Table 5—Sectors within Each District ......................................................................................... 29
Table 6—Details of Officer Beale’s Matter (SI2016-11) ............................................................. 43
Table 7—Action Taken by Offense Number ................................................................................ 53
Table 8—Comparison of Action Taken Compared to Number of Offenses in 24 Months .......... 54
Table 9—Racial/Ethnic Composition of Allegations from FCIQ Matters Opened and Closed
Between 2016 and March 2020 .................................................................................................... 55
Table 10—Analysis of the Number of FCIQ Allegations by the Race of the Respondent
Compared to the Demographic Composition of the Workforce* ................................................. 56
Table 11—Distribution of PS Investigations by Type of Allegation ........................................... 60
Table 12—Number and Distribution by Race/Ethnicity of PS Investigations by Type of
Allegation ...................................................................................................................................... 61
Table 13—Action Taken by Offense Number Among Sustained ................................................ 62
Table 14—Number by Race/Ethnicity of Sustained FTA Investigations by Discipline and
Number of Offenses in 24 Month Period...................................................................................... 63
Table 15—Racial/Ethnic Composition of Allegations from IAQ Matters Opened and Closed
Between 2016 and March 2020 .................................................................................................... 66
Table 16—Analysis of the Number of IAQ Allegations by the Race of the Respondent Compared
to the Demographic Composition of the Workforce*................................................................... 66
Table 17—Racial/Ethnic Composition of the Allegations in IA Matters ..................................... 69
Table 18—Racial/Ethnic Composition of SIQ Matters Opened and Closed Between 2016 and
March 2020 ................................................................................................................................... 72
Table 19—Analysis of the Number of SIQ Allegations by the Race of the Respondent Compared
to the Demographic Composition of the Workforce*................................................................... 72
Table 20—SI Matters for PO                                          ............................................................................. 78
Table 21—SI Matters for Corp                                          ........................................................................... 82
Table 22—SI Matters for PO Eric Beale ...................................................................................... 87
Table 23—SI Matters for POFC                                      ............................................................................... 89
Table 24—Distribution of SI Investigations by Type of Allegation ............................................ 91
Table 25—Racial/Ethnic Composition of SI Matters Open and Closed ...................................... 92
Table 26—Description of SI Types of Allegations From Summary of Directives ...................... 94




                                                                        iii

                                                           CONFIDENTIAL
      Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 5 of 153



                                       Glossary of Terms

Administrative Hearing Board (AHB): An administrative body that conducts hearings
concerning charges that have been sustained against sworn employees, determines findings of fact,
and makes recommendations of discipline to the Chief of Police.

Citizen Complaint Oversight Panel (CCOP): A board of citizens that reviews internal
investigations (excluding Departmental Accidents) and submits comments and recommendations
to the Chief of Police.

CBA: Collective Bargaining Agreement

Complainant: Citizen, Officer, or other jurisdiction who prompts an inquiry or investigation

Complaint: A statement or communication alleging misconduct by an employee. Complaint
sources are either:
       External: Initiated by individuals not affiliated with the Department.
       Internal: Initiated within the Department which include those that are Self-Reported

DAR: Disciplinary Action Recommendation

Field Investigation: Complaints forwarded by the Commander, IAD, to a District or Division
Commander for investigation

Forms of Separation:
        Termination: An officer is involuntarily terminated from the Department for reason such
        as unsatisfactory performance, insubordination, false statement.
        Resignation: An officer voluntarily resigns from the Department for reasons such as
        relocation or job opportunity.
        Retirement: An officer retires from the Department under the terms of the pension plan.
Internal Affairs Division (IAD): Consists of IAD, Administrative Investigations Section (AIS)
and the Special Investigative Response Team (SIRT)
       IAD: Conducts or monitors internal investigations and has authority and control over all
       complaints regarding the conduct of employees
       AIS: Responsible for quality assurance of all Department operations, inspects
       organizational components, and gathers intelligence as assigned by the Commander, AIS
       SIRT: Investigates all intentional discharges of firearms by Prince George’s County Police
       Department (PGPD), Prince George’s County Fire Department (PGFD), and Prince
       George’s County Department of Corrections (PGDOC) officers; accidental discharges of
       firearms; in custody deaths; serious use of force incidents; and certain criminal cases. SIRT
       also monitors all canine apprehensions and destruction of animal cases caused by the
       discharge of a firearm

Investigative Findings: All investigative conclusions shall be reported in one of the following
classifications:


                                                iv

                                       CONFIDENTIAL
      Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 6 of 153



       Exonerated: The investigation found the alleged acts did occur, but they were justified,
       lawful, and proper
       Non-sustained: The investigation did not discover sufficient evidence to prove or disprove
       the allegations
       Sustained: The investigation found sufficient evidence to prove the allegations
       Unfounded: The investigation found the alleged acts did not occur or did not involve
       Departmental employees

Law Enforcement Officers’ Bill of Rights (LEOBR): Maryland Law that provides certain rights
to law enforcement officers who are facing internal investigation.

Matter/Case: An IAD inquiry or investigation results in an IA number. Each IA number may
have more than one allegation.

MPTC: Maryland Police and Correctional Training Commissions

NPA: Notice of Personnel Action

PGPD: Prince George’s Police Department

POFC: Police Officer First Class

Respondent: An employee who is the subject of an internal investigation or inquiry.

ROI: Report of Investigation

Types of Matters:
       DA: Departmental Accidents
       FCIQ: Field Case Inquiry
       IA: Internal Affairs Investigation
       IAQ: Internal Affairs Inquiry
       PS: Police Supervisor Investigation
       SI: Special Investigation Response Team (SIRT) Investigation
       SIQ: Special Investigation Response Team Inquiry




                                               v

                                      CONFIDENTIAL
      Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 7 of 153



I.     Background

       1.      I am a Managing Director at Berkeley Research Group (BRG), a consulting firm

specializing in the application of economic, econometric, and statistical analysis for litigation,

regulatory compliance, and risk assessment matters. BRG experts have analyzed data for matters

involving firms in many sectors, government entities, as well as institutions of higher education

and research. My fields of special interest include computer analysis of large databases, applied

econometrics and statistical analysis.

       2.      I received doctoral and master’s degrees in economics from The Florida State

University, and a bachelor’s degree from the University of Central Florida in economics and

political science. I am a member of the American Economic Association and the National

Association of Forensic Economics.

       3.      Prior to my employment at BRG, I was employed at ERS Group for nearly 30 years

and held the title of Managing Director. Over the past 35 years, I have prepared analyses for both

plaintiffs and defendants, as well as for risk assessment. In the field of labor economics, I have

performed research and analyzed data in matters involving allegations of gender, race, ethnicity,

religious, and age discrimination in a variety of employment practices including selection,

discipline, termination, and compensation, and have prepared analyses regarding Fair Labor

Standards Act compliance. I have also studied borrower characteristics as they relate to the ability

to obtain credit and their effect on the terms of credit transactions.

       4.      I have designed legally defensible sampling/survey methodologies and served as

an expert witness to critique the validity of samples prepared by others including use of margins

of error, sample size, and stratification methods. I have also prepared numerous estimates of

economic damages.


                                                  1

                                         CONFIDENTIAL
          Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 8 of 153



           5.        I have extensive experience working with the decennial Census data to address

issues raised in credit, insurance, housing, voting/election, and employment discrimination

matters. My knowledge of Census data has resulted in expert testimony regarding the strengths

and weaknesses of these data.

           6.        I have provided expert testimony in arbitration hearings and before federal and state

courts and regulatory agencies. No court has rejected me as an expert qualified to testify in my

fields.

           7.        I have been an adjunct professor of quantitative methods and statistics at The

Florida State University and am a presenter at seminars on the topics of statistical techniques, data

and modeling, compensation analysis, and calculating damages. I have published articles in the

Journal of Legal Economics and the Journal of Forensic Economics, and co-authored a chapter in

the anthology Developments in Litigation Economics, which discusses equal business opportunity

programs, among other topics.

           8.        I have been retained by Counsel for Prince George’s County to provide expert

testimony in the above captioned matter. I manage a team of professionals who have assisted me

with this matter and worked under my direction and supervision. All work was vetted and verified

by me and my team. My time is billed at the rate of $505 per hour for this matter. My updated

curriculum vitae and list of testimony in the past four years are contained in Appendix A.

           9.        Appendix B lists the materials that I relied upon in preparation of this report. I also

relied upon information from public sources as referenced throughout this report. 1




1
    If additional information is obtained that is relevant to this report, it may need to be modified or supplemented.

                                                             2

                                                  CONFIDENTIAL
       Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 9 of 153



II.     Findings

        10.     Counsel for Prince George’s County in the above captioned matter asked BRG to

review the reports of Plaintiffs’ Experts, Mr. Michael E. Graham and Mr. Marc Simon, 2 to

determine if their assertions regarding Prince George’s County’s Police Department (hereafter

“PGPD”) are accurate and reliable with respect to the workforce composition, discipline, and

terminations of its sworn officers.

        11.     It is my understanding that the Amended Complaint in this matter alleges that

“Defendants have engaged in or perpetuated a long-standing pattern and practice of discrimination

against Officers of Color on the basis of color and race,” by “maintaining and allowing a hostile

work environment,” “engaging in a pattern of retaliatory actions against Officers of Color who

complain about or otherwise oppose racially hostile acts or other misconduct by White police

officers,” “maintaining centralized disciplinary policies and procedures that disparately treat

Officers of Color by facilitating the imposition of unfounded, unwarranted, and overly severe and

disparate penalties,” and “intentionally discriminating against Officers of Color through disparate

treatment of these officers through denial of promotions and other employment opportunities.” 3




2
  Expert Report of Michael E. Graham, dated August 28, 2020 (hereafter, “Graham Report”) and Expert Report of
Marc Simon, CPA, CFE dated August, 25, 2020 (hereafter, “Simon Report”).
3
  First Amended Complaint, dated May 28, 2019, pages 5-6.

                                                     3

                                           CONFIDENTIAL
     Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 10 of 153



       12.     Mr. Graham and Mr. Simon both provide misleading and inappropriate

comparisons and analyses. Mr. Graham cherry-picked examples and left out important pieces of

information thereby misleading the Court. Mr. Graham also failed to identify the Minority officers

who were given the identical discipline as the white officers that he used as comparators. Mr.

Graham also mischaracterized the Use of Force Review data by merely counting the number of

rows in a spreadsheet by officer. After removing duplicates and considering the number of years

for which officers had a Review, there is no pattern of higher Use of Force Reviews among white

officers. He also failed to consider the Districts with a higher concentration of Reviews and the

possible reasons for the higher concentration.

       13.     Both Mr. Graham and Mr. Simon’s “analysis” of the Internal Affairs investigations

and inquiries are also flawed and misleading for several reasons. Mr. Graham and Mr. Simon

simply compared the racial composition of the officer workforce without adjusting for rank to the

number of Internal Affairs investigations and inquiries. Additionally, Mr. Graham and Mr. Simon

did not consider the severity of the complaint; thus, for example, comparing Domestic Abuse to

killing a deer that was hit by a vehicle. Instead, they totaled the number of allegations and

compared the racial composition of the officers for whom there was an inquiry or investigation to

the racial composition of the workforce.

       14.     Furthermore, Mr. Simon did not consider factors influencing inquiries and

investigations including but not limited to the source of the complaint (i.e., external complainant

such as a victim or an arrested individual), if the incident was self-reported, prior offenses of the

respondent officer, if there was video, audio, or other forms of evidence, and if the officer

requested an Administrative Hearing Board. Mr. Simon and Mr. Graham also did not analyze the




                                                 4

                                        CONFIDENTIAL
      Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 11 of 153



incidence of officers waiving their right to an administrative hearing board and thus accepting the

discipline imposed.

       15.      In summary, my review and analysis show that that there is not a pattern in which

Officers of Color have consistently higher rates of discipline. Instead, there is great variation with

white officers having a greater proportion of allegations in some instances and in other instances

a lower proportion. A review of the case documents shows that the cases are not cookie-cutter and

aggregating across different types with different case details is not appropriate. Mr. Graham and

Mr. Simon have failed to consider the process used by the Internal Affairs Division (IAD) to

investigate allegations of PGPD police officers. Their approaches aggregated statistics to distort

the reality of the investigative and inquiry processes of IAD. When a more appropriate review of

the process is prepared, there is not a pattern of officers of color being disciplined at consistently

higher rates.

       16.      My key findings are as follows and are described more fully in the subsequent

sections:

       Composition of PGPD:

                •   Mr. Graham inappropriately compares the composition of the population to the
                    Prince George’s County’s Police Department’s workforce. The population
                    includes individuals who are 1) not in the workforce and 2) are not qualified,
                    interested, and available to become sworn officers. The job requirements for
                    police officers at PGPD would remove individuals within the Prince George’s
                    County population from consideration. Thus, Mr. Graham’s comparison is
                    incorrect and misleading and leads him to falsely conclude that minorities are
                    underrepresented in the Department.

                •   An examination of the more recent hiring at PGPD, between 2015 through
                    August 2020, shows that while the number of hires has declined, Minority
                    representation among new hires has increased substantially from 50.77% in
                    2015 to 71.88% in 2019. These statistics do not support the erroneous
                    conclusions drawn by Mr. Graham regarding the PGPD’s workforce.




                                                  5

                                         CONFIDENTIAL
         Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 12 of 153



           Impact of Disciplinary Actions on Promotions

                   •   Contrary to Plaintiffs’ assertions, disciplinary actions did not disproportionately
                       impact the promotion of Minority officers; there is no pattern of racial or ethnic
                       differences.

                   •   The racial/ethnic breakdown of the 17 officers whose promotions were held in
                       abeyance due to disciplinary actions from 2016-2019 finds that there is not a
                       racial or ethnic difference.
                       o None of the promotions held in abeyance were to Hispanic officers.
                       o The 1 promotion to Sergeant held in abeyance was to a white officer.
                       o Among the 9 promotions to Corporal held in abeyance, 1 (11.1%) was
                           Asian, 4 (44.4%) were Black, and 4 (44.4%) were white.
                       o Among the 7 promotions to Police Officer First Class held in abeyance, 4
                           were Black (57.1%) and 3 (42.9%) were white.
                       o Only 5 of the 17 promotions held in abeyance were during Major Mills’
                           tenure as IAD Commander; 1 of the 5 was a white Sergeant and among the
                           4 remaining, 50% were Black and 50% were white.

           Impact of Disciplinary Actions on Terminations, Resignations, Retirements

                   •   There are no statistically significant differences in the number of Minority,
                       Black, or Hispanic terminations, resignations or retirements resulting from
                       disciplinary actions in the period from 2016 to August 2020. Thus, based on
                       my statistical analysis there is no pattern of differences by race/ethnicity
                       regarding terminations, resignations or retirements based on disciplinary
                       actions during the time period analyzed.

                   •   The majority of the terminations reported by Mr. Graham and Mr. Simon are
                       for cases prior to 2016.

           Use of Force Reviews

                   •   Mr. Graham's comparisons from the Use of Force Review data are faulty and
                       unreliable as Mr. Graham has grossly inflated and made inappropriate
                       comparisons from these data. As a consequence, he incorrectly concludes the
                       “use of force data also shows significant racial disparities in the use of force
                       against civilians.” 4

                   •   It is important to note that Use of Force Review incidents are required to be
                       self-reported and do not arise from citizen complaints and most incidents
                       involve an arrest.


4
    Graham Report, page 85, paragraph 85.

                                                     6

                                            CONFIDENTIAL
Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 13 of 153



        •   Mr. Graham examined the Use of Force Review data in the aggregate (i.e., total
            numbers), without considering key factors such as the district of the incident
            and its crime rate/Minority population. Use of Force Review incidents are
            concentrated in the Districts with higher crime rates and more calls for service;
            therefore, Districts should be considered when making Use of Force Review
            comparisons. Mr. Graham does not make such a consideration and therefore
            his conclusion is misleading.

        •   The higher crime areas are those with a higher Minority representation;
            therefore, the citizens involved in the Use of Force Reviews in these areas are
            also expected to be a higher percentage Minority, regardless of the race of the
            officer. Mr. Graham does not take this critical aspect into consideration when
            evaluating the Use of Force Review data, leading him to draw misleading
            conclusions.

        •   Officers average 2 Use of Force Reviews per year, regardless of race/ethnicity;
            thus, there is not a pattern of white officers having more Use of Force Reviews.

 A More Comprehensive Review of Internal Affairs Investigations and Inquiries

        •   Mr. Graham and Mr. Simon failed to distinguish the types of matters and neither
            accounted for key factors such as if the incident was self-reported, there was
            evidence, or the officer accepted the discipline. They also did not analyze if the
            complainant was internal (PGPD) or external, or the racial/ethnic composition
            of the complainant. Thus, the conclusions reported by Mr. Graham and Mr.
            Simon are incorrect.

        •   There are 7 types of inquiries and investigations for which Mr. Graham and Mr.
            Simon were provided data:
            o Departmental Accidents (DA) resulting from a PGPD vehicle
            o Field Case Inquiry (FCIQ) which are inquiries undertaken in the field
            o Police Supervisor Investigations (PS) which are investigations undertaken
               in the field by the supervisor
            o Internal Affairs Inquiry (IAQ) which are inquiries undertaken by Internal
               Affairs
            o Internal Affairs Investigation (IA) which are investigations undertaken by
               Internal Affairs
            o Special Investigative Response Team Inquiry (SIQ) which are inquiries
               undertaken by SIRT
            o Special Investigative Response Team Investigations (SI) which are
               investigations undertaken by SIRT

        •   A large portion of the inquiries and investigations are from external citizen
            complaints which are required to be investigated.

        •   When the race of the external complainant is known, the majority are Black.

                                          7

                                 CONFIDENTIAL
      Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 14 of 153



                     Departmental Accidents:
                 •   Among departmental accident (DA) investigations, the discipline imposed is
                     consistent with the respondent’s number of offenses within a 24 month period.
                     PGPD did not deviate from the matrix in the Collective Bargaining Agreement
                     (CBA). 5

                     FCIQ Inquiries:
                 •   Regarding FCIQ inquiries, there are no statistically significant differences in
                     the number of inquiries involving Black, Asian, and white respondents. Among
                     FCIQ inquiries involving Hispanic respondents, there are fewer Protocol
                     inquiries than predicted and this outcome is statistically significant. Thus, there
                     is no pattern of differences by race/ethnicity regarding the incidence of FCIQ
                     inquiries.

                     IAQ and SIQ Inquiries:
                 •   For IAQ and SIQ inquiries, there are no statistically significant differences in
                     the number of inquiries involving Black, Hispanic, Asian and white
                     respondents. Thus, there is no pattern of differences by race/ethnicity regarding
                     the incidence of IAQ and SIQ inquiries.

                 •   Contrary to Mr. Graham’s claims, white officers were not investigated through
                     an SIQ inquiry rather than through an investigation at a higher rate. The higher
                     incidence of an SIQ inquiry for white officers is due to the Discharge of
                     Firearms related to the shooting of animals resulting from a vehicle accident.

                     PS Investigations:
                 •   Most PS investigations resulted from the Failure to Appear in Court and the
                     discipline received was consistent with the respondent’s FTA offense number.
                     PGPD did not deviate from the Failure to Appear discipline matrix in the CBA.

                 •   The remaining (non-FTA) PS investigations were primarily Procedural
                     Violations in which the discipline received was not appealed by the officers.

                 •   While the discipline varies by the circumstances of each allegation, the most
                     common discipline among officers with a Sustained finding was Written
                     Reprimand among the PS investigations.

                 •   Among the PS investigations, nearly all of the officers waived their right to a
                     hearing, thereby accepting the finding and the discipline.




5
 Collective Bargaining Agreement between Prince George's County and Fraternal Order of Police, Prince George's
County Lodge 89, Inc., July 1, 2018 – June 30, 2020.

                                                       8

                                            CONFIDENTIAL
     Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 15 of 153



                     IA Investigations:
               •     White officers were investigated at a higher rate among the IA investigations
                     which is contrary to the assertion that they were more likely to be investigated
                     through an inquiry.

               •     While the discipline varies by the circumstances of each allegation, the most
                     common discipline among officers with an IA Sustained finding was a Written
                     Reprimand.

               •     Among the IA investigations, nearly all the officers waived their right to a
                     hearing, thereby accepting the Sustained finding and the resulting discipline.
                     Thus, these officers did not ask for a hearing to dispute the finding.

                     SI Investigations:
               •     The number of SI allegations by race/ethnicity are greatly impacted by officers
                     with a few cases that resulted in numerous allegations. For example, Black
                     Officer                 had 33 allegations from one matter, of which 22 were
                     Sustained under the current IAD Commander, Major McCreary.

               •     I found that 34% of the SI allegations that I examined from 2016 through March
                     2020 were from 21 SI matters. These 21 accounted for 179 allegations, 33 of
                     which are those of Officer          .

               •     Four officers account for nearly 40% of the Sustained SI investigations. These
                     four officers had 74 Sustained allegations from 188 SI cases.

               •     Among the SI investigations, the majority of the officers waived their right to a
                     hearing, thereby accepting the Sustained finding and the resulting discipline.
                     Thus, these officers did not ask for a hearing to dispute the finding.

       17.     In summary, my review and analyses find that Mr. Graham and Mr. Simon have

failed to consider the process used by IAD to investigate allegations against PGPD police officers.

Their approaches aggregated statistics to distort the reality of the decisions by IAD, and the

decisions of the respondent officers in accepting the finding and discipline.            When more

appropriate comparisons are made, and the details of the data are considered, I find that there is

not a pattern of consistent, disproportionate disciplinary actions against Black, Hispanic, or other

Officers of Color.




                                                   9

                                          CONFIDENTIAL
         Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 16 of 153



III.       Mr. Graham’s Workforce Composition Comparison is Incorrect and Misleading


           18.       Mr. Graham compares the racial and ethnic composition of the Prince George’s

County (hereafter “PGC”) population to the composition of the PGPD and concludes that

minorities are underrepresented in the Department. This comparison is improper, however, as the

PGC population includes individuals who are 1) not in the workforce and 2) are not qualified,

interested, and available to become sworn officers. Inclusion of people who could not be

considered for hire inflates Mr. Graham’s benchmark for estimating Minority representation at

PGPD.

           19.       The qualifications listed in a current PGPD job bulletin 6 for police officers

illustrates that individuals within the general PGC population would necessarily be removed from

consideration for hire.

                     Minimum Qualifications:
                 •   U.S. Citizen
                 •   High School graduate (60+ college credit hours preferred)
                 •   21 years old at time of graduation from the Police Academy (20 years and 6
                     months old at time of application)
                 •   Possess a valid driver's license and at least 6 months driving experience
                 •   Pass all of the additional qualification factors listed

           20.       To be considered for the class, the applicants must complete the following steps:

                 1) Submit an online application
                 2) Preliminary Application and Applicant History Review
                 3) Download and complete the Doctor's Waiver to participate in the Applicant
                    Physical Requirement Test (APRT)
                 4) Self-schedule (online) and pass the APRT (must pass APRT in order to take the
                    Written Examination)
                 5) Pass the Written Examination
                 6) Preliminary Documents and Records Check




6
    https://www.governmentjobs.com/careers/pgc/jobs/2794890/police-officer-50-po1-2101

                                                       10

                                              CONFIDENTIAL
     Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 17 of 153



       21.      The job bulletin states that if sufficient vacancies exist, applicants would be

contacted to continue into the Background Investigation process which includes the following:

             1) Download, complete and submit the Personal History Statement (PHS)
             2) Participate in Background Investigation & PHS Orientation
             3) Initial Interview
             4) Background Investigation
             5) Oral Board
             6) Polygraph Examination
             7) Psychological Screening
             8) Pass the APRT again
             9) Medical Examination & Drug Screening Test
             10) Hiring Consideration
             11) Final Offer of Employment
             12) Graduation from the Prince George's County Police Academy

       22.      Serious applicants are encouraged to complete the APRT waiver, obtain a copy of

their credit report, and obtain a certified copy of their driving record before applying. Male

applicants are also required to register with Selective Service.

       23.      The general population of PGC includes individuals who are not citizens, are under

the age of 21, and/or do not meet the minimum requirements. These individuals, however, were

included in Mr. Graham’s comparison statistics. In addition, the PGC population used by Mr.

Graham includes individuals with poor driving records, suspended licenses, DWI/DUI violations,

poor credit history, history of criminal activity, or physical limitations; again, groups who would

not be qualified as PGPD sworn officers. Consequently, Mr. Graham’s review of the workforce

composition is flawed and uninformative because it is based on an unreliable measure of the

“expected” percentage of Minority representation at PGPD.

       24.      Mr. Graham’s use of the “population” also does not reflect the group of individuals

who are interested and available to become PGPD sworn officers. As Chief Velez testified, “When




                                                 11

                                        CONFIDENTIAL
            Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 18 of 153



     we have our academy class that comes through, we try to make it as diverse as possible. But we

     have so little people that are applying to be police officers.” 7

              25.      An examination of the more recent hiring at PGPD, between 2015 through August

     2020, shows an increasing Minority representation among new hires. Consistent with Chief

     Velez’s testimony, the number of hires has declined since 2015. 8 However, compared to 2015,

     the percentage Minority has increased substantially from 50.77% in 2015 to 71.88% in 2019.

                         Table 1—Racial/Ethnic Composition of New Hires by Year

                          Number
                         with Race/                                                        Percentage
 Hire       Number       Ethnicity       Percentage       Percentage       Percentage       Hispanic/ Percentage
 Year       of Hires      Known           Minority          White            Black           Latino     Asian
 2015            65           65           50.77%           49.23%           44.62%           6.15%      0.00%
 2016            91           90           55.56%           44.44%           45.56%          10.00%      0.00%
 2017            82           82           71.95%           28.05%           48.78%          18.29%      4.88%
 2018            38           38           68.42%           31.58%           39.47%          23.68%      5.26%
 2019            32           32           71.88%           28.13%           43.75%          25.00%      3.13%
 2020            13           13           61.54%           38.46%           30.77%          23.08%      7.69%
Source: Copy of Roster Retirements Separations 10419 1004 am updated 9120 raj.xlsx

              26.      With respect to the overall workforce composition, Mr. Graham focuses in part on

     the movement of officers. However, workforce composition is greatly influenced by the hiring of

     available, qualified and interested individuals historically. Regarding the upward movement of

     officers, Mr. Graham fails to consider the choices of officers. As Chief Velez testified, 9 the ranks

     of Sergeant, Lieutenant and Captain result from competitive exams, which officers must register

     for and pass. Promotions are based on the ranking of the numeric test scores (i.e., highest to lowest




     7
       Deposition of Hector Velez, July 15, 2020, page 107, lines 21-25.
     8
       The number of hires includes those who were hired by PGPD during this time period, some of whom are Student
     Officers reflecting those who were hired to become sworn officers after graduating from the Academy.
     9
       Deposition of Hector Velez, July 15, 2020, page 108, line 22 – page 109, line 9.

                                                           12

                                                  CONFIDENTIAL
      Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 19 of 153



score) which is independent of race/ethnicity; it is based on how well one performs on the test after

choosing to register and sit for the exam.

           27.    The following table compares the percentage Minority among sworn officers as of

January 2016 to January 2020. It reflects the growing percentage Minority among new hires,

resulting in increasing Minority representation overall as well as within the Corporal, Sergeant,

and Captain ranks. As one can see from the table, the rank of Major has a higher Minority

representation than both Lieutenant and Captain, which is based on demand, interest and score

results.

                 Table 2—Workforce Composition of Sworn Officers by Pay Grade

                                                   January 2016                       January 2020
  Pay                                           Known       Percent                Known       Percent
 Grade                  Rank                     Race      Minority                 Race      Minority
 L01         Police Officer                       283       56.9%                    147       68.0%
 L02         Police Officer First Class           255       63.5%                    169       60.9%
 L03         Police Corporal                      767       56.7%                    865       59.9%
 L04         Police Sergeant                      193       44.6%                    204       49.5%
 L05         Police Lieutenant                     77       39.0%                     93       36.6%
 L06         Police Captain                        29       13.8%                     33       18.2%
 L07         Police Major                          22       54.5%                     26       50.0%
 Source: Copy of Roster Retirements Separations 10419 1004 am updated 9120 raj.xlsx and Copy of Roster
 Retirements Separations 10419 1004 am updated 92220 raj pz.xlsx.
 Note: Student Officers were removed from the counts to reflect Sworn Officers.

           28.    The Executive Command Team, which includes the Chief, Assistant Chief, Deputy

Chief Patrol, Deputy Chief Bureau of Investigation (BOI), Deputy Chief Bureau of Forensic

Science and Intelligence (BOFSI), and Deputy Chief Bureau of Administration and Homeland

Security (BOAHS) is reflective of the workforce composition of sworn officers, with at least 60%

of the members in a given year being Minority. 10 All terminations and demotions of rank are




 See Internal Affairs Division PowerPoint presentation prepared by Major McCreary, slide 34; Deposition of James
10

McCreary, June 15, 2020, page 37, lines 20-24.

                                                      13

                                             CONFIDENTIAL
         Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 20 of 153



reviewed and voted on by the Executive Command Team. In 2017 and 2018 all but one of the

Executive Command Team was Minority.

            Table 3—Racial/Ethnic Composition of Executive Command Team by Year

        As of
       January                                         Percentage
       of Each  Total Percentage Percentage Percentage Hispanic/ Percentage
        Year   Number Minority     White      Black      Latino    Asian
         2016     3     66.7%      33.3%      33.3%      33.3%      0.0%
         2017     5     80.0%      20.0%      40.0%      20.0%     20.0%
         2018     5     80.0%      20.0%      40.0%      20.0%     20.0%
         2019     5     60.0%      40.0%      40.0%      20.0%      0.0%
         2020     5     60.0%      40.0%      40.0%      20.0%      0.0%
       Source: Copy of Roster Retirements Separations 10419 1004 am updated 9120 raj.xlsx and Copy of Roster
       Retirements Separations 10419 1004 am updated 92220 raj pz.xlsx.

           29.      This section illustrates the faulty assumption by Mr. Graham that the PGPD should

reflect the racial/ethnic composition of the county’s population. While this may be the ideal

situation, as Chief Velez testified, 11 the entirety of the population of PGC is not qualified,

interested, or available to become sworn officers. The Department has increased its Minority

representation from 2016 to 2019. Further, for the rank of Sergeant, Lieutenant, and Captain, just

as with becoming a sworn officer, the officer must register for and pass a test. In addition, there

needs to be demand for these positions, factors that were not considered by Mr. Graham when he

used the population of PGC for his comparisons.




11
     Deposition of Hector Velez, July 15, 2020, page 104, lines 11-20.

                                                           14

                                                 CONFIDENTIAL
      Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 21 of 153



IV.    Impact of Disciplinary Actions on Promotions is Limited and Does Not
       Disproportionately Impact Black or Hispanic Officers

       30.     Plaintiffs assert that disciplinary actions prohibit Black and Hispanic officers from

being promoted. Most of the disciplinary actions involve the ranks of Police Officer and Police

Officer First Class, and not the Sergeant, Lieutenant or Captain ranks.

       31.     I was provided data identifying officers whose promotions were held in abeyance

resulting from disciplinary actions. For the period from 2016 through 2019, there are a total of 17

promotions held in abeyance, 7 of which are promotions from Police Officer to Police Officer First

Class; 9 are promotions from Police Officer First Class to Corporal; and 1 is a promotion from

Corporal to Sergeant.

       32.     Most of the 17 promotions were not suspended during Major Mills’ tenure as IAD

Commander. Two of the 17 (12%) were suspended prior to August 21, 2016 and 10 (59%) were

suspended after May 25, 2019. Consequently, 71% of the promotions held in abeyance during this

time period occurred during Major Grant’s or Major McCreary’s tenure as IAD Commander.

       33.     The only promotion from Corporal to Sergeant that was held in abeyance during

Major Mills’ tenure as IAD commander was that of a white Corporal. Among the 9 promotions

to Corporal held in abeyance, 1 (11.1%) was Asian, 4 (44.4%) were Black, and 4 (44.4%) were

white Police Officers First Class. Finally, among the 7 promotions to Police Officer First Class

held in abeyance, 4 were Black (57.1%) and 3 (42.9%) were white Police Officers. Among the

promotions to either Corporal or Police Officer First Class during Major Mills’ IAD command,

50% were Black and 50% were white officers.

       34.     These statistics do not reflect a pattern of disciplinary actions resulting in a

disproportionate number of promotions being held in abeyance impacting Black or Hispanic




                                                15

                                       CONFIDENTIAL
      Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 22 of 153



officers. None of the promotions held in abeyance during this time period were among Hispanic

officers.


V.      Impact of Disciplinary Actions on Terminations / Retirements Do Not
        Disproportionately Impact Black or Hispanic Officers

        35.      Plaintiffs assert that disciplinary actions result in a disproportionate number of

Black and Hispanic officer terminations. Further, Plaintiffs assert that white officers were able to

retire to avoid disciplinary action, while Black and Hispanic officers were terminated. In order to

assess these allegations, I compared the racial/ethnic composition of the terminations to the

composition of the workforce each year by the rank of the officer at the time of the termination.

        36.      To perform these analyses, I used the information regarding employment

separations that PGPD reported to the Maryland Police and Correctional Training Commissions

(MPCTC) focusing on the period from 2016 through 2019. The information identifies the

condition of the separation such as “Administrative investigation or charge” and the type of

separation (i.e., Resignation, Retirement, Termination). 12 Officers who are facing discipline may

choose to resign or retire in lieu of termination (i.e., Resignation with the condition of

Administrative investigation or Charge). Officers who were convicted of a felony or misdemeanor

and terminated are also delineated. I examined the racial composition of the resignations,

retirements, and terminations of officers identifying those who were separated with an

“Administrative investigation or charge” and those who were convicted of a felony or

misdemeanor and reported to MPCTC for the period 2016 through 2019.




12
  See Letter from Courtney A. Sullivan of Venable to Kunti D. Salazar of the Department of Justice, dated December
20, 2019.

                                                       16

                                             CONFIDENTIAL
       Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 23 of 153



         37.      I then compared the racial composition of the terminations and retirements resulting

from an Administrative investigation/felony charge to the racial/ethnic composition of the

workforce at the beginning of the year of the separation by the rank of the officer.

         38.      I calculated the difference between the actual number of Black/Hispanic

separations to the number predicted based on their respective composition in the workforce in the

year and rank of the separation. For example, if 50% of those in the Police Officer rank are Black

then statistically we would expect 50% to be Black among the separations. I then determined the

number of standard deviations associated with the difference between the actual and predicted

number of Black/Hispanic separations by type and condition of separation.

         39.      Generally, social scientists and the courts conclude that differences between two

groups (e.g., Black and white) are statistically similar when the difference, in terms of the number

of standard deviations, is less than approximately two (or three) standard deviations. 13                              A

difference that is less than two (or three) standard deviations is consistent with a greater than 5%

(or 1%) probability of that difference occurring by chance. When the differences are smaller than

two (or three) standard deviations, then they are typically considered to be “statistically

insignificant.” Conversely, social scientists and the courts typically conclude that differences are

statistically dissimilar when the number of standard deviations of the difference is greater than

approximately two (or three) standard deviations [or the probability of chance occurrence is less




13
  Social scientists and statisticians have used criteria of less than 5% or less than 1% probability of occurring by
chance (“greater than two or three standard deviations”) to categorize a result as “statistically significant” for over 75
years. See, for example, Statistics by Freedman, Pisani, and Purves. Courts adopted this standard in voting rights
cases (e.g., Castaneda v. Partida) and carried the standard over to equal employment issues in such cases as Hazelwood
School District v. U.S., 433 U.S. 299, 308 n.14 (1977) and Teamsters v. U.S., 431 U.S. 324; 97 S. Ct. 1843 (1977).
See also EEOC v. Federal Reserve Bank of Richmond, 698 F.2d 633 (4th Cir. 1983), where the Court indicated that
only a difference greater than 3 standard deviations confirms an inference of adverse disparity.

                                                           17

                                                 CONFIDENTIAL
       Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 24 of 153



than or equal to 5% (or 1%)]. When the differences are as large as two (or three) standard

deviations or larger they are considered to be “statistically significant.” 14

         40.      As shown at Appendix C, Table 1, there are no statistically significant differences

in the number of Minority, Black, or Hispanic terminations, resignations or retirements resulting

from “Administrative investigation or charge" or “Felony or misdemeanor conviction.” 15 This

outcome indicates that Plaintiffs’ allegations that Black and Hispanic officers were terminated at

a higher rate due to disciplinary actions is statistically inaccurate. In addition, of these separations,

30% did not occur during Major Mills’ tenure as IAD Commander. Again, focusing on the

separations during Major Mills’ tenure, there are no statistically significant differences in the

number of Minority, Black, or Hispanic separations resulting from “Administrative investigation

or charge” or “Felony or misdemeanor conviction” among terminations, resignations, or

retirements.

         41.      I also examined the separations from 2016 through August 2020 based on personnel

rosters to determine if there was a difference by the race/ethnicity of the officers. I compared the

demographic composition of the separations by year and rank of the officer. I included those with

“termination” and not “resignation” in the description as well as the resignations with a reason of

“Resn-Note/Prejudice.” 16 I determined that among the terminations, the officers had 16 or fewer

years of service and, consequently, it is possible that they did not meet the retirement guidelines. 17


14
   Statistical significance cannot provide a cause for a difference as there may be other factors that explain the
difference. Ramona L. Paetzold and Steven L. Willborn (2016). The Statistics of Discrimination, Using Statistical
Evidence in Discrimination Cases. Thomson Reuters, pages 70-72.
15
   Appendix C, Table 1 provides the results of the analyses summarizing across years, Appendix C, Table 2 provides
the results by year, Appendix C, Table 3 summarizes the result across years during the period Major Mills was IAD
Commander, and Appendix C, Table 4 provides the results by year during Major Mills’ tenure as IAD Commander.
16
   PGDOJ_NO1_0000000089: Separation recorded as resignation with written notice accepted with prejudice due to
investigation or charge.
17
    “Normal Retirement Date means the first day of the month coinciding with or immediately following the earlier
of the date on which a Participant has attained age 55 or the date on which he has completed 20 years of Actual
Service, provided that service of a Participant prior to July 1, 1990, which is transferred to the Plan pursuant to Article

                                                           18

                                                 CONFIDENTIAL
      Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 25 of 153



         42.      The table below reports the results of my analysis by rank of officer comparing the

predicted race/ethnic composition of the terminations, based on the workforce composition of the

percentage Minority, Black, and Hispanic at the beginning of each year, to the actual number of

terminations by race/ethnicity. I then summarized the results by year as reported below. The

demographic composition percentage is the percentage Minority, Black and Hispanic at each

snapshot for the rank that is weighted by the number of terminations in the year. I prepared the

analyses by rank comparing Black and Hispanic officers to all other officers and then to white

officers. Again, I found that there were no statistically significant differences in the number of

terminations among Minority, Black, or Hispanic officers compared to all other officers or to white

officers during this time period. Appendix C, Table 5 contains the results by rank and year which

also reports the same conclusion of no statistically significant differences by rank/year.




73B, Section 32 or Section 32B of the Maryland Annotated Code, or which could have been so transferred but for the
fact it is already included under a "Purchased Service" rule of Section 3.1, shall be considered as Actual Service for
the purpose of determining his/her Normal Retirement Date.” See The Prince George’s County Police Pension Plan
Document, July 1, 2002, page 8, available at:
https://www.princegeorgescountymd.gov/DocumentCenter/View/2662/Police-Pension-Plan-established-May-1-
1962-PDF.

                                                         19

                                               CONFIDENTIAL
            Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 26 of 153



                Table 4—Analysis of Involuntary Terminations by Rank of Sworn Officers
                                       Summarized Across Years
                                          2016 – August 2020

                                                     Number in
                                                          the
                       Percentage in                Demographic        Predicted      Difference
                            the                        Group          Number in        Between
                       Demographic                   Terminated      Demographic Actual and                         Number of
                         Group in        Number          (e.g.           Group        Predicted                     Standard
      Rank                Rank*        Terminated     Minority)       Terminated       Number                       Deviations
                           Minority (Demographic Group of Interest) Compared to White
Police Officer            60.97%            11                 7           6.71          0.29                           0.00
POFC                      58.81%             6                 6           3.53          2.47                           1.64
Police Corporal           58.29%             6                 5           3.50          1.50                           0.83
                             Black (Demographic Group of Interest) Compared to Others
Police Officer            46.64%            11                 6           5.13          0.87                           0.22
POFC                      41.37%             6                 5           2.48          2.52                           1.68
Police Corporal           44.85%             6                 5           2.69          2.31                           1.49
                       Hispanic/Latino (Demographic Group of Interest) Compared to Others
Police Officer            11.14%            11                 1           1.23         -0.23                           0.00
POFC                      11.31%             6                 1           0.68          0.32                           0.00
Police Corporal            9.46%             6                 0           0.57         -0.57                          -0.09
                             Black (Demographic Group of Interest) Compared to White
Police Officer            53.99%            10                 6           5.40          0.60                           0.06
POFC                      50.26%             5                 5           2.51          2.49                           1.78
Police Corporal           51.82%             6                 5           3.11          1.89                           1.14
                        Hispanic/Latino (Demographic Group of Interest) Compared to White
Police Officer            23.06%             5                 1           1.15         -0.15                           0.00
POFC                      21.91%             1                 1           0.22          0.78                           0.68
Police Corporal           18.61%             1                 0           0.19         -0.19                           0.00
*Benchmark for comparison is the percentage in each demographic group (e.g., percentage Minority) at the beginning of the year
in the rank from which the termination occurred based on the snapshot data. The percentage in the chart is the percentage weighted
by the number of terminations each year. Student Officers are excluded from the analysis.

              43.       In conclusion, contrary to Plaintiffs’ assertions, there are no statistically significant

     differences by race or ethnicity in the number of terminations, resignations, or terminations

     resulting from disciplinary actions. These findings are also contrary to those reported by Mr.

     Simon.




                                                               20

                                                     CONFIDENTIAL
         Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 27 of 153



VI.        Mr. Graham Distorts the Use of Force Reviews and His Conclusions are Faulty

           44.     Mr. Graham asserts that white officers have a preponderance of the Use of Force

Reviews in the Use of Force Review database. However, Mr. Graham mischaracterizes the data

and does not consider the geographic make-up of PGC and the differences in the crime rate within

the county.

           45.     First, Mr. Graham is misleading in his characterization of the Use of Force Review

data. PGPD provided data containing Use of Force Review entries by officers for the period 2016

through 2019. The data lists the Use of Force Review IA Number, the identification of the officer,

his/her district and supervisor, as well as a description of the event. In addition, the entry includes

a description of the citizen involved in the incident. For a given IA Number there can be more

than one officer and more than one citizen involved. According to Major McCreary, current IAD

Commander, and Ms. Linda Washington, Statistician of IAD, the information does not always

reflect which officer was truly involved with which citizen. To determine the officers and citizens

who interacted would require a review of the actual files. 18

           46.     Moreover, a review of the data shows that an officer will be listed multiple times

for a given IA Number if there is more than one citizen involved. Consequently, the numbers are

further inflated by multiple entries for a given officer and IA Number related to the use of force.

While there are 6,805 entries in the Use of Force Review data produced by PGPD, there are 2,651

unique IA Numbers and 5,768 unique IA Number/officer entries, which illustrates the multiple

officers/citizens associated with an IA Number. Consequently, Mr. Graham’s assessment of the

Use of Force Review data is faulty. In some instances, he is counting an officer and a citizen

multiple times for the same incident.



18
     Phone call with Major McCreary and Ms. Washington regarding the Use of Force data, September 8, 2020.

                                                        21

                                               CONFIDENTIAL
     Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 28 of 153



       47.       At Exhibit C of his report Mr. Graham’s lists 61 officers with 20 or more incidents

based solely on counting the number of rows in the data. To arrive at the 61 officers, he counted

the same officer multiple times for the same IA Number. Among the officers included in the Use

of Force Review data, there are 1,131 officers with at least 1 Use of Force Review. Among the

1,131 officers there are 37 with 20 or more Use of Force Review entries, a limited number, after

removing the multiple entries for an officer and IA Number. There were three officers with the

highest number (39), one of whom was Black (Cedric Heyward) and two white (Troy Sumner and

Grant Galing).

       48.       In addition, Mr. Graham fails to quantify that for 59% of the Use of Force Reviews

(i.e., IA Numbers) in which a white officer is listed, the Review also included a Black, Hispanic,

or Asian officer; 55% of Reviews involving a white officer also involved a Black and/or Hispanic

officer. Thus, there was substantial diversity in the Reviews involving a white officer, a fact that

is ignored by Mr. Graham. Among those officers with at least 20 incidents, all had some portion

of their Reviews that included another officer of a different race/ethnicity. For example, both

Officer Sumner and Officer Galing had 39 unique Reviews of which 44% involved another officer

whose race/ethnicity was not white.

       49.       Mr. Graham also fails to consider the number of years in which an officer appears

in the Use of Force Review data. Some officers have a Use of Force Review in one year while

other officers have Reviews in all four years. Mr. Graham fails to weight the number of Reviews

by the years an officer appears. When the number of unique officer/IA Number Reviews is

adjusted for the number of years that an officer appears, the average number of yearly Reviews is

similar by the race of the officer. As shown below, regardless of the racial/ethnic group of the




                                                 22

                                         CONFIDENTIAL
       Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 29 of 153



officer, the average number of Reviews is 2 per year and the median number is identical among

Black and white officers, 1.5.

       Figure 1-Average and Median Number of Yearly Use of Force Reviews Per Officer

 2.5
                2.3
                                         2.2
                        2.0                                       2.0
 2.0
                                 1.8


                                                                          1.5          1.5
 1.5
                                                                                1.3



 1.0




 0.5




 0.0
        Average Yearly Number of Use of Force Reviews Median Number of Yearly Use of Force Reviews

                              Asian      Black         Hispanic         White


         50.    I also determined that among the officers with 20 or more entries, all had entries

spread across 3 or 4 years. Thus, none had entries concentrated in 1 or 2 years. Officer Heyward

had 3 years with a Review while Officers Sumner and Galing had 4 years with a Review, thus

Officer Heyward had a higher annual Review rate.              Mr. Graham’s gross comparisons are

misleading because they merely count entries, double counting the same entry multiple times for

a given officer, and then are aggregated across four years.

         51.    Further, Mr. Graham misleadingly suggests that all Use of Force Reviews are

equivalent and thus, all would warrant a Special Investigation Response Team (SIRT) review.

                                                  23

                                         CONFIDENTIAL
      Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 30 of 153



However, per the General Order Manual, SIRT would become involved with a serious use of force,

which is described as an incident in which the officer’s action resulted in:

        •      Death, or the likelihood of death
        •      Hospitalization
        •      A broken bone
        •      Loss of consciousness
        •      Serious disfigurement
        •      Disability
        •      All incidents where a person receives a bite from a Departmental canine
        •      Firearms discharge directed at a person
        •      All Critical Firearm Discharges 19

        52.       The Use of Force entries that are contained in the Use of Force Review data file

prepared by PGPD are independent of these serious use of force activities. The Use of Force policy

requires that “each incident involving the application of any degree of physical force upon the

person of another must be evaluated based on the facts known to the officer at the time of the

incident.” 20 Consequently, if the officer touches a citizen in any form, there would be an incident

reported by the officer. 21 According to former Chief Stawinski, the vast majority of Use of Force

Reviews are passive resistance in which the officer(s) detained the person, and do not involve the

use of a taser or baton. Consistent with Major McCreary’s statements, Chief Stawinski stated that

one would need to read each Review in order to determine what actually happened during each

incident. 22

        53.       There are very few occasions in which a Use of Force Review is not required.

However, as Sergeant Gleason described, PGPD has been more aggressive relative to other




19
   PGPD 2019 General Order Manual; Volume II, Chapter 58; PGDOJ_NO2_0000000826.
20
   PGPD 2019 General Order Manual; Volume II, Chapter 58; PGDOJ_NO2_0000000825.
21
   Phone call with Major McCreary and Ms. Washington, September 8, 2020 and phone call with former Chief
Stawinski, September 13, 2020.
22
   Phone call with former Chief Stawinski, September 13, 2020.

                                                  24

                                          CONFIDENTIAL
      Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 31 of 153



jurisdictions in its Use of Force reviews; consequently, we would expect to find several entries in

the Use of Force file, yet Mr. Graham suggests that this is unusual.23

         54.      In July 2019, the PGPD instituted the BlueTeam software module, which provided

a more automated method for processing a Use of Force Review. The information could be entered

into the system at the time of the incident. The data produced by PGPD for the entries prior to

July 2019 provide a brief narrative describing the event with the notation to “*** See Use of Force

Report for complete narrative ***”. However, I did look for key words within these brief

narratives programmatically. During the period (i.e., pre July 2019) in which a brief narrative is

provided in the data, I determined that at least 90% appear to have involved an arrest as 90%

included the word “arrest” or “arrested.”

         55.      Mr. Graham also does not distinguish the District or unit of the officer. He assumes

that each officer has an equal probability of having a Use of Force Review. But each District,

squad, and beat does not have the same probability of crime and calls for service. A review of the

Use of Force incidents finds that they are not uniformly distributed by District. Among the entries,

counting each IA Number once, 17% are from District I, 9% from District II, 24.5% from District

III (plus District VIII), 23% from District IV, 4.6% from District V, 4% from District VI, and 2%

from District VII. This is consistent with the levels of crime in each of these Districts.

         56.      The following charts report the total number of crimes, property crimes, and violent

crimes for the period 2016 through August 2020 by District. In 2019, District III was split into

two districts, District III and District VIII, given the volume of crime, but for illustrative purposes

and consistency in comparison are combined for 2019 and 2020 in the charts below. 24 These



23
   Phone call with Sergeant Gleason, who helps lead the Department’s use of force training and testifies as an expert
on use of force, September 22, 2020.
24
   Phone call with Major McCreary and Ms. Washington, September 8, 2020.

                                                         25

                                               CONFIDENTIAL
         Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 32 of 153



figures show that the districts with the highest volume of Use of Force Reviews, also have the

highest volume of crime.

                       Figure 2-Total Crime by District, 2016 Through August 2020

 5,000


 4,500


 4,000


 3,500


 3,000


 2,500


 2,000


 1,500


 1,000


  500


    0
                  2016                  2017                  2018                    2019         January-August 2020

          District I     District II   District III/VIII   District IV   District V      District VI   District VII




                                                           26

                                                  CONFIDENTIAL
      Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 33 of 153



            Figure 3-Total Violent Crime by District, 2016 Through August 2020

900


800


700


600


500


400


300


200


100


  0
             2016                 2017                  2018                 2019         January-August 2020

       District I   District II   District III/VIII   District IV   District V   District VI   District VII




                                                      27

                                             CONFIDENTIAL
        Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 34 of 153



            Figure 4-Total Property Crime by District, 2016 Through August 2020

4,000


3,500


3,000


2,500


2,000


1,500


1,000


 500


   0
                 2016                  2017                  2018                    2019         January-August 2020

         District I     District II   District III/VIII   District IV   District V      District VI   District VII




                                                          28

                                                 CONFIDENTIAL
         Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 35 of 153




           57.     Mr. Graham clearly did not consider the level of crime in the area when he counted

the number of Reviews by officer. In addition, he did not consider the District or the racial/ethnic

makeup of the Districts when he counted the entries by the race/ethnicity of the citizen. The

following maps show where each of the Districts is located within PGC. The two maps reflect the

districts before and after District III was divided into III and VIII. The alpha numbering reflects

the sectors. Districts with more activity have more than one sector. The following provides the

sector letters that identify the area of each district.

                                  Table 5—Sectors within Each District

                                District             Sector
                  District I—Hyattsville             A (Adam Sector); B (Barker Sector)
                  District II—Bowie                  D (David Sector) E (Edward Sector)
                  District III—Landover              G (George Sector); H (Henry Sector)
                  District IV—Oxon Hill              J (John Sector); K (King Sector)
                  District V—Clinton                 F (Frank Sector)
                  District VI—Beltsville             C (Charlie Sector)
                  District VII—Ft. Washington        W (William Sector)
                  District VIII—Wesphalia            H (Henry Sector)

           58.     A review of the map shows that Districts I, III, and IV are adjacent to the District

of Columbia and as shown above in Figures 2-4, are the areas with the highest crime levels. This

is consistent with my conversation with Major McCreary, who stated that these districts have more

crime and thus higher staffing and more arrests and consequently, more Use of Force Reviews

(i.e., more arrests lead to more Use of Force entries). Certain teams (Special Assignment Teams,

or “SAT” teams) will have more entries because the nature of their job entails the investigations

related to activities such as robberies, thus leading to arrests. District III was divided into Districts

III and VIII in 2019 because the level of crime became too much to handle in one district. 25 Among




25
     Phone call with Major McCreary and Ms. Washington, September 8, 2020.

                                                       29

                                              CONFIDENTIAL
       Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 36 of 153



the 37 officers whom I identified as having 20 or more incidents after counting an officer once per

IA Number, at least 13 were part of SAT teams 26 and nearly all of the 37 were in Districts I, III,

and IV.

          59.     This is also consistent with the testimony of Plaintiff Christopher Smith, who was

part of SAT in District II which, as noted, was charged with investigating activities that often result

in arrests. As Mr. Smith testified that SAT is “like patrol, but patrol magnified to specifically

focus on guns, drugs, and hot zones.” 27 He defined hot zones as “areas that repeat calls go out

often for the same thing: guns, drugs, or disorderly conduct.” 28

          60.     In addition, as shown in Figures 7 and 8, Districts I, III, and IV are also the districts

with census tracts that have a higher concentration of Minorities and Blacks in the population.29

Consequently, if the area being patrolled is also a higher percentage Minority, then the citizens

involved in the Use of Force Reviews are also expected to be a higher percentage Minority,

regardless of the race of the officer. For example, according to the rosters, Officer Sumner worked

in District III, squad 34H, an area that is over 80%, 90%, or 100% Minority (particularly Black)

depending on the census tract and, consequently, it would be expected that the citizens involved

in Use of Force Reviews in this District would have a higher Minority concentration.


26
   A few of the rosters at different points in time for these districts were reviewed to determine if any of the 37 was
listed as part of a SAT team. The 13 of the 37 is a minimum as only a small number of the rosters were reviewed.
PG0000092871; PG0000092906; PG0000093617; PG0000093624; PG0000093769; PG0000093805;
PG0000087054; PG0000093858; PG0000092899; PG0000090939; PG0000091149; PG0000087036;
PG0000091144; PG0000090288; PG0000090318; PG0000090339; PG0000087783; PG0000088157;
PG0000088217; PG0000088256; PG0000087041; PG0000087720.
27
   Deposition of Christopher Smith, July 29, 2020, page 53, line 16 – page 54, line 12.
28
   Deposition of Christopher Smith, July 29, 2020, page 54, lines 18-20.
29
    U.S. Census Bureau (2018). ACS Demographic and Housing Estimates, 2018 American Community Survey 5-year
estimates for each census tract retrieved from:
https://data.census.gov/cedsci/table?q=DP05&g=0500000US24033,24033.140000&tid=ACSDP5Y2018.DP05&hid
ePreview=false
Shape files for the PGPD Districts available on the PGC planning website at:
https://gisdata.pgplanning.org/opendata/
The Census data and the district shape files were overlaid using R code.


                                                         30

                                               CONFIDENTIAL
Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 37 of 153



        Figure 5-Map of PGPD Districts Before Splitting District III




                                    31

                             CONFIDENTIAL
Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 38 of 153



            Figure 6-Map of PGPD Districts After District VIII




                                   32

                            CONFIDENTIAL
Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 39 of 153



          Figure 7-Percentage Minority in PGC by Census Tract




                                  33

                           CONFIDENTIAL
      Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 40 of 153



                        Figure 8-Percentage Black by Census Tract in PGC




        61.      Former Chief Stawinski and Plaintiff Christopher Smith both indicated that there is

a relationship between crime and poverty. Mr. Smith testified that in the suburbs it is rare to find

guns and drugs unless you’re looking for them, in contrast to the Beltway, where guns are easier

to find as the area is impoverished and the way of life more harsh. 30 An overlay of the districts

with the percentage below the poverty level in each census tract, shows that Districts I, III, and IV

have a higher percentage below the poverty level which would correlate with the higher levels of

crime also found in these districts and thus, more arrests. Mr. Graham failed to consider each of

these factors when he provided statistics on the race/ethnicity of the citizen.                      Given the




30
  Phone call with former Chief Stawinski, September 13, 2020 and deposition of Christopher Smith, July 29, 2020,
page 94, line 20 – page 95, line 13.

                                                       34

                                             CONFIDENTIAL
     Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 41 of 153



demographic characteristics of the areas in which most of the arrests were made, a disproportionate

percentage Minority is expected among the citizens identified in the Use of Force Reviews.

             Figure 9-Percentage Below the Poverty Level by Census Tract in PGC




       62.      Finally, Mr. Graham questions the high percentage of the Use of Force incidents

that were found to be justified and suggests that the justification is conferred automatically, while

failing to consider that nearly all incidents involving Use of Force Reviews are associated with an

arrest and each was reported by the officer.

       63.      He also fails to acknowledge the Use of Force Review process. Each supervisor is

responsible to review, evaluate and document each use of force incident and prepare a Use of Force

Review. Any supervisor who approves the involved officer’s use of force is not allowed to conduct

the Use of Force Review; instead, a supervisor of equal rank or above must do so. A final review


                                                 35

                                        CONFIDENTIAL
       Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 42 of 153



is then conducted by the appropriate District/Division Commander/Manager and if there is

agreement with the findings, the Report is forwarded to the IAD Commander, Office of the Chief,

Affected Deputy Chief, and Commander of the Training and Education Division (TED). 31 I

reviewed a few of the Review files and found that each contained the information regarding each

level of review. 32

        64.     As described above, Mr. Graham has grossly inflated and made inappropriate

comparisons from the Use of Force data. He failed to consider the number of years in which an

officer reported a Use of Force incident and failed to consider the geographic area and role of each

officer as well as the level of crime and the demographics of those areas. In conclusion, Mr.

Graham’s comparisons from the Use of Force data are faulty and unreliable.



VII.    Mr. Graham’s and Mr. Simon’s Examination of IAPro Matters are Inappropriate
        and Misleading

        65.     Mr. Graham and Mr. Simon compare the racial composition of the IAPro matters

and the findings from these matters to the average racial/ethnic composition of the PGPD officer

workforce. Each are assuming that all matters of a particular type (e.g., IA) are the same, which

is contrary to IAD Commander McCreary’s testimony that “each of these cases are unique and

complex and have their own set of factors.” 33 Additionally, Mr. Graham and Mr. Simon failed to

consider key factors such as whether the complainant is internal or external, the existence of

evidence and the officer’s acceptance of the finding and discipline. Mr. Simon’s analyses start

with the assumption that the only factor to consider is the race or ethnicity of the officer. Yet, for

an inquiry or investigation to be conducted there had to have been a complaint regardless of race


31
   PGPD 2017 General Orders Manual, Volume II, Chapter 55; PG0000962000-962002.
32
   For example, PG0000452629-PG0000452642.
33
   Deposition of James McCreary, June 15, 2020, page 45, lines 6-7.

                                                  36

                                          CONFIDENTIAL
      Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 43 of 153



or ethnicity. Statistical significance cannot provide a cause for a difference as there may be other

factors that explain the difference. 34

         66.      Further, 68% of the cases that are included in their respective analyses are for cases

that pre-date 2016. Former Chief Stawinski became Chief in January 2016 35 and Major Mills

became the IAD Commander in August 2016. 36 Consequently, the analyses of Mr. Graham and

Mr. Simon are influenced by matters that pre-date Chief Stawinski’s and Major Mills’ leadership.

         67.      I was asked to review the IAPro information for matters that opened and closed

from 2016 forward. I was provided with information through March 31, 2020. The IAPro query

prepared by PGPD generated a file and to this file I matched, if available, the source (e.g.,

internal/external) of the complaint from another IAPro data pull. Unfortunately, IAPro has

limitations regarding the ability to pull information from within the system consistently or

accurately. The order in which a query is run will impact the resulting output from the query and

one cannot track the review process/decisioning of a case. 37

         68.      Consequently, the file that was pulled was limited to a few key fields:

                •    IA Number
                •    Last name of Respondent
                •    First name of Respondent
                •    Respondent Badge Number
                •    Race of Respondent
                •    Received date
                •    Last name of Complainant
                •    First name of Complainant
                •    Race of Complainant
                •    Sex of Complainant
                •    Allegation
                •    Directive

34
   Ramona L. Paetzold and Steven L. Willborn (2016). The Statistics of Discrimination, Using Statistical Evidence
in Discrimination Cases. Thomson Reuters, pages 70-72.
35
   Deposition of Henry P. Stawinski, III, July 31, 2020, page 11, lines 5-8.
36
   Deposition of Kathleen Mills, August 6, 2020, page 27, lines 17-21.
37
   See for example, Deposition of Joseph Ghattas, October 6, 2019, page 48, line 8 – page 49, line 15; page 116, line
15 – page 117, line 1; page 124, lines 4-12; page 179, lines 3-21.

                                                         37

                                               CONFIDENTIAL
         Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 44 of 153



                     •   Finding
                     •   Action taken
                     •   Investigator
                     •   Investigative unit
                     •   Comment Field

           69.       I was then provided with the electronic versions of the hard copy case files for each

of these matters in order to collect additional information for each of the matters and to verify the

information that was pulled from IAPro. The information was collected to give a more complete

picture of the allegation, directive, and the review process including those who were involved with

each matter. Employees on my staff at Berkeley Research Group reviewed each of the files to

collect the additional information from the hardcopy files 38 and to verify the information contained

in the IAPro spreadsheets that were prepared by Captain Ghattas of PGPD. I did not include

allegations from matters that were complaints of individuals who were not sworn officers.

           70.       As previously stated, the fields from the IAPro data were verified against the

documents we received for the following case types that were opened and closed between 2016

and March 2020:

                 •   DA: Departmental Accidents
                 •   FCIQ: Field Case Inquiries
                 •   PS: Police Supervisor Investigations
                 •   IA: Internal Affairs Inquiries
                 •   IA: Internal Affairs Investigations
                 •   SIQ: SIRT Inquiries
                 •   SI: SIRT Investigations

           71.       A review of the documents for these finds that the types of inquiries and

investigations are different among the seven types of cases including the types of documents that

are part of the case files.




38
     Appendix D contains a description of the information collected by type of matter.

                                                           38

                                                 CONFIDENTIAL
      Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 45 of 153



        72.       As part of the verification, we recorded additions (e.g., a missing complainant last

name in the IAPro data could be populated from the documents provided) and corrections (e.g.,

the complainant last name was incorrect in the IAPro data). 39 For example, for the 10 allegations

against officer Eric Beale in SI2016-011, the IAPro data list                             as the complainant.

Based on a review of the documents,                             was not the complainant, but instead was

Sergeant Stephen Nichols. 40 If the complainant name is incorrect in the IAPro data, then the

complainant source (i.e., internal versus external) and race may also be incorrect, as was the case

in Officer Beale’s matter.

        73.      For example, across all allegations/types of matters, approximately 2.7% of the

allegation information and 2% of the action taken information was added compared to the

information in the IAPro data, and 1.3% of the allegation information and 2.2% of the action taken

information was corrected. Allegation and action taken information additions included updates in

which an allegation and the corresponding action taken were added. Additionally, included among

the action taken additions are instances in which an existing allegation’s action taken was not

populated in the data and we were able to fill it in in based on reviewing the documents.

        74.      Mr. Graham and Mr. Simon failed to review the IAPro data in detail and compare

it to the documents. Instead, they accepted the data “as is” and did not perform quality control

checks. In addition, without actually reviewing the files, Mr. Graham and Mr. Simon simply

assume that they are of equal weight, with equal circumstances. As a result, their conclusions

drawn from the IAPro are flawed and unreliable.




39
   Across all allegations/types of matters, approximately 45% of complainant last name information was added
compared to the information in the IAPro data, and 3.3% of complainant last name information was corrected.
40
   See SI2016-011 (PGIAD0000113736-114269); in particular, the Report of Investigation, PGIAD0000113781-
113790. Sergeant Nichols contacted the Anne Arundel County Police, the Captain of District IV, and Captain of
SIRT.                    was the subject of a criminal investigation for impersonating a police officer.

                                                       39

                                             CONFIDENTIAL
         Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 46 of 153



           A.      Mr. Graham Mischaracterizes Matters and Fails to Provide Complete
                   Information

           75.     With the information collected, I have been able to assess some of the case

examples provided by Mr. Graham at paragraph 134 of his report. A number of his examples are

comparative assessments of fairness but compare matters that occurred, for example, in 2016/2017

to matters that occurred prior to Chief Stawinski’s tenure as Chief or Major Mills’ tenure as IAD

Commander. Thus, he repeatedly is comparing apples and oranges. In addition, Mr. Graham fails

to include important information from the case file and distorts the actual circumstances of each

case.

                   1. Plaintiffs Chambers and Smith (134.a):

           76.     The first example that Mr. Graham describes at paragraph 134.a illustrates his

mischaracterization of the matters, omission of matters with similar allegations, and distortion of

the facts. First, referencing PS2017-090, Mr. Graham states that “While on duty, [Plaintiff

Chambers] returned to her vehicle and found that her firearm had been stolen. She was suspended

pending investigation, fined $500 and received a written reprimand.” 41 In doing so, Mr. Graham

misleadingly commingles two matters associated with Plaintiff Chambers’ missing firearm

(SI2017-060 and PS2017-090), and a review of both files is necessary for an accurate

understanding of what actually occurred.

           77.     PS2017-090 concerns Plaintiff Chambers’ initial reporting that her firearm was

missing. Contrary to Mr. Graham’s account, Plaintiff Chambers was not on duty when her firearm

was allegedly stolen from her vehicle on May 31, 2017; instead, she reported that she had left her

firearm under the driver’s seat of her personally-owned vehicle while inside a retail store and was



41
     Graham Report, page 117.

                                                 40

                                         CONFIDENTIAL
      Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 47 of 153



unable to locate it thereafter. 42 This was a Procedural Violation, for which she was fined $500 and

given a written reprimand. 43 Plaintiff Chambers neither disputed the finding nor asked for an

administrative hearing regarding the missing firearm. 44 This and the resulting fine were consistent

with those rendered for other white officers identified by Mr. Graham who reported their firearms

lost or stolen.

         78.      Plaintiff Chambers’ later suspension, associated with SI2017-060, was related to

the recovery of the missing firearm. While her vehicle had been searched by several police officers

from the Charles County Sheriff’s Office in May 2017, Plaintiff Chambers reported to a

supervising officer on October 17, 2017 that she found her firearm between the seat of her vehicle

and the center console. While she initially indicated that she had found it the night before, she

ultimately admitted that she had failed to report her recovery of the firearm for over a month. 45 As

the investigation progressed, Plaintiff Chambers also claimed that she had in fact located her

firearm in a different location in her vehicle. 46 Following its investigation, PGPD recommended

that Plaintiff Chambers be terminated for the following reasons: 47

     •    Failure to immediately notify her supervisor and the Charles County Sheriff’s Office when
          she located her stolen firearm
     •    False statements regarding the location in which she recovered her firearm
     •    False statement to her superior officer regarding when she recovered her firearm
     •    False statement regarding the thoroughness of her search for her firearm in her vehicle

         79.      Thus, based on PS2017-090 and SI2017-060, Plaintiff Chambers was not

suspended while the investigation into her missing gun was on-going. Her eventual suspension

did not result from her missing firearm, but from integrity and false statement charges in


42
   PS2017-090, PG0000023428-23429.
43
   PS2017-090, PG0000023410-23412.
44
   PS2017-090, PG0000023413.
45
   SI2017-060, PGIAD0000097810-97811.
46
   SI2017-060, PGIAD0000097816.
47
   SI2017-060, PGIAD0000097766; PGIAD0000097734-97736.

                                                 41

                                         CONFIDENTIAL
      Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 48 of 153



connection with its recovery. 48 Mr. Graham’s representation of the facts for Plaintiff Chambers is

therefore incorrect, and he failed to link the SI2017-060 matter with the PS2017-090 matter. Mr.

Graham also failed to reveal that the CCOP approved the findings in connection with Plaintiff

Chambers’ integrity and false statements charges consistent with IAD’s recommendation.49

Additionally, Plaintiff Chambers elected to retire prior to her requested Administrative Hearing

Board (AHB), 50 and PGPD accepted that retirement, which also counters Mr. Graham’s assertion

that Black and Hispanic officers under investigation were not allowed to retire.

        80.      With respect to Corporal Christopher Smith (PS2017-084), the original

recommendation based on the Disciplinary Action Recommendation (DAR) 51 was a fine of $500

consistent with the other officers identified by Mr. Graham. Again, it was because of what

occurred before the AHB 52 and not the review by IAD that resulted in the suspension for 20 hours

rather than the fine of $500. If he had accepted his original discipline recommendation, he would

have been fined consistent with the other officers mentioned by Mr. Graham.

        81.      Mr. Graham fails to identify the Black and Hispanic officers who, like the other

white officers he cites, were similarly fined $500 for a missing firearm including Corporal

(PS2016-159), 53 Corporal              (PS2016-133), 54 Corporal              (PS2017-155) 55 and Lieutenant

         (PS2019-142). 56 Further, three of the white officers to whom Mr. Graham refers had

reported missing weapons in 2013 and 2014, predating Major Mills’ tenure as IAD Commander



48
   SI2017-060, PGIAD0000097734-97738.
49
   SI2017-060, PGIAD0000097794.
50
   Ms. Chambers’ retirement is listed as a 2019 retirement in the file “Copy of Roster Retirements Separations 10419
1004 am updated 9120 raj.xlsx”.
51
   PS2017-084, PG0000016510-16512.
52
   PS2017-084, PG0000016534-16538.
53
   PS2016-159, PGIAD0000095757.
54
   PS2016-133, PGIAD0000094587.
55
   PS2017-155, PGIAD0000053895.
56
   PS2019-142, PGIAD0000128356.

                                                        42

                                              CONFIDENTIAL
         Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 49 of 153



and significantly predating the matters involving Plaintiff Chambers and Corporal Smith. Thus,

Mr. Graham’s assessment and comparisons are clearly misleading to the Court.

                    2. Officer Beale (134.d):

           82.      Mr. Graham makes a comparison between Officer Beale and Lieutenant Denault.

However, Lieutenant Denault’s matter is from a 2015 matter and, consequently, not part of my

study. However, Mr. Graham’s summary of Officer Beale’s matter suggests that his termination

was based on one allegation. However, the matter involved 10 allegations against Officer Beale,

listed below, only one of which was not Sustained. 57 The findings of IAD were approved by

CCOP. 58 Mr. Beale appealed the finding on the DAR and requested an Administrative Hearing

Board hearing, which included a Black peer. 59 While the original DAR from IAD recommended

$250 fines for three of the allegations, the AHB changed the original recommendations from fines

to termination. 60 None of this information, nor Mr. Beale’s appeal of the AHB decision to a PGC

Circuit Court judge who upheld the AHB decision, 61 is discussed by Mr. Graham.

                        Table 6—Details of Officer Beale’s Matter (SI2016-11)

                                                                                            Finding and
             Allegation                       Directive with Details                        Action Taken
                                  Failed to Disclose Relationship: Failed to
                                                                                           Sustained:
     1. Ethics Violation          disclose Involved Citizen                  was
                                                                                           Termination
                                  Beale's roommate
                                  Regarding Involved Citizen Address:
                                                                                           Sustained:
     2. False Statement           Intentionally provided false address of
                                                                                           Termination
                                  Failed to Disclose Relationship: Failed to
                                                                                           Sustained:
     3. Integrity                 disclose Involved Citizen                  was
                                                                                           Termination
                                  Beale's roommate to Sgt


57
   SI2016-011, PGIAD0000113769-113770.
58
   SI2016-011, PGIAD0000113748.
59
   SI2016-011, PGIAD0000114069.
60
   SI2016-011, PGIAD0000114120.
61
   Letter from Courtney A. Sullivan to Kunti D. Salazar, Department of Justice, November 27, 2019 (PG0000852476-
852478).

                                                      43

                                             CONFIDENTIAL
         Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 50 of 153



                          Table 6—Details of Officer Beale’s Matter (SI2016-11)

                                                                                             Finding and
             Allegation                         Directive with Details                       Action Taken
                                    Regarding Involved Citizen Address:
                                                                                            Sustained:
     4. Integrity                   Intentionally provided false address of
                                                                                            Termination
                                                     to Sgt
                                    Violated Oath of Service: Lied to protect               Sustained:
     5. Loyalty
                                    Involved Citizen         over the PD                    Termination
                                    Failed to Disclose Relationship: Intentionally
     6. Misrepresentation of                                                                Sustained:
                                    omitted to Sgt.         that he was roommate
     Facts                                                                                  Termination
                                    of Involved Citizen
                                    Regarding Involved Citizen Address:
     7. Misrepresentation of                                                                Sustained:
                                    Willfully misled Sgt.          regarding the
     Facts                                                                                  Termination
                                    address of Involved Citizen
                                    Willfully Misled: Willfully misled
     8. Misrepresentation of                                                                Sustained:
                                    investigation by Sgt.         regarding
     Facts                                                                                  Termination
                                    Involved Citizen
                                    Equipment Policy: Gave PD hat/badge to                  Non-Sustained:
     9. Policy-Equipment
                                    Involved Citizen                                        None
                                    Willfully Withheld Information: Withheld
                                                                                            Sustained:
     10. Unbecoming Conduct         relationship, address, complete information
                                                                                            Termination
                                    regarding Involved Citizen

                    3. Officers                   and                  (134.e):

           83.      The matters involving Officers             and           also occurred prior to 2016 and

therefore, the files were not part of my review. With regard to Officer                    , Mr. Graham fails

to discuss Officer                appeal of the termination decision by AHB to a PGC Circuit Court

judge, who upheld the AHB decision. 62 With regard to the comparator selected by Mr. Graham,

Officer                    was from a 2017 matter (SI2017-069) three years after the matter of Officer

             In Officer                  matter there were 6 allegations, 3 of which were Sustained. 63

Officer                     signed the DAR and, thus, accepted the discipline in contrast to Officer



62
   Letter from Courtney A. Sullivan to Kunti D. Salazar, Department of Justice, November 27, 2019
(PG0000852476- 852478).
63
   SI2017-069, PGIAD0000135473-135477.

                                                        44

                                             CONFIDENTIAL
      Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 51 of 153



        64
             CCOP disagreed with one of the 6 findings of IAD, 65 contrary to Mr. Graham’s assertion

that CCOP merely accepted the recommendations of IAD. Finally, comparator Officer

matter was in 2014, again prior to the time period of the files that we reviewed.

        B.       Mr. Simon’s Analyses Do Not Differentiate Matters

        84.      Plaintiffs’ expert, Marc Simon, a CPA, provided a report of his statistical analyses

of the IAPro data. The report was provided pro bono by Mr. Simon and BDO USA, LLP. 66 With

his report, Mr. Simon provided a database that was ostensibly a combination of the “Version 1”

data provided by PGPD 67 and the “Version 3” and “Version 4” datasets. 68 From these databases,

Mr. Simon had a Mr. Joe Sremack compile a combined database. To do so, Mr. Sremack used

both SQL and Python scripts. 69 To date, no scripts have been provided; therefore, I am unable to

determine the accuracy of the database upon which Mr. Simon relied. 70 Nevertheless, I have

reviewed the combined database in light of the statements made by Mr. Simon.

        85.      At page 8 of his report, Mr. Simon purports to report the percentage of sworn

officers in Prince George’s County by race in July 2017. Mr. Simon does not state where he

obtained that information and has no reference to any database or outside source from which he

derived the information. In addition, he appears to include all officers when most of the allegations

are officers in the lower ranks and at different rates depending on the type of matter. Yet, it appears




64
   SI2017-069, PGIAD0000135467.
65
   SI2017-069, PGIAD0000135470-135471.
66
   Simon Report, page 2, “This engagement is being performed pro bono. BDO is not being compensated for the
services performed, either on an hourly or contingent basis.”
67
   Files named “Cases closed 01-01-19 through 08-31-19_CONFIDENTIAL.xlsx” and “Cases closed 6-30-13 through
12-31-18_CONFIDENTIAL.xlsx.”
68
   Files named “Third IAPro report of cases closed 6-30-13 through 9-30-19 CONFIDENTIAL.xlsx” and “Version
4 Closed Cases 6-30-13 through 11-6-19 (includes DAs) - CONFIDENTIAL.xlsx.”
69
   Simon Report, page 5.
70
   File named “ATTACHMENT C – DATASET, SREMACK REFORMAT OF VERSIONS 3 & 4.xlsx.”

                                                    45

                                           CONFIDENTIAL
      Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 52 of 153



that he includes all officers when he makes his comparisons. As such, he is making an inaccurate

and inappropriate comparison.

        86.      Then, Mr. Simon provides tables of statistical results where he is comparing the

results of each of his questions based on the combined database. Mr. Simon’s results are unreliable

for a number of reasons. First, Mr. Simon has included IA matters dating back to 2003, a period

that did not include Chief Stawinski or Major Mills in their leadership positions. 71 The majority

(over 68%) of the data that Mr. Simon analyzed predates 2016. In addition, it is unclear if Mr.

Simon removed matters that were filed against civilian employees (designated with a “CP” in the

IAPro data) or included the CP matters. 72 I compared the raw counts provided by Mr. Simon in

his Exhibit 3 and determined that in some of his analyses contained at Exhibit 3 he included CP

matters and in others he did not. Because I do not have the scripts upon which Mr. Simon relied,

I cannot verify the reliability of his analyses.

        87.      Regardless of his inclusion of matters back to 2003 and inclusion of CP matters in

some analyses, Mr. Simon’s analyses combine dissimilar matters and do not provide sufficient

detail. He does not consider the number of prior offenses for matters that influence the finding

and action taken. For example, with Failure to Appear for Court (FTA) matters and Departmental

Accidents (DA), the collective bargaining agreement dictates the finding with regards to the

discipline imposed. The following are the matrices 73 associated with the discipline imposed for

each incident where to be considered a second or more offense, the offense must have occurred

within 24 months of the prior offense.




71
   See PS2003-00127.
72
   Simon Report, page 4.
73
   PG0000150225.

                                                   46

                                          CONFIDENTIAL
      Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 53 of 153



        Preventable Departmental Accidents Discipline Matrix (Remedial driver training is
        also required within 12 months of the accident):

        •     1st accident - Written Reprimand
        •     2nd accident - $100 fine
        •     3rd accident - $250 fine
        •     4th accident - $400 fine
        •     5th accident - suspended 2 days without pay
        •     6th accident - suspended 4 days without pay
        •     7th accident - suspended 6 days without pay
        •     8th accident - suspended 8 days without pay

        Failure to Appear for Court Discipline Matrix:

        •     1st FTA - Written Reprimand
        •     2nd FTA - $100 fine
        •     3rd FTA - $250 fine
        •     4th FTA - $400 fine
        •     5th FTA - $500
        •     6th FTA - $600
        •     7th FTA - suspended 1 day without pay
        •     8th FTA - suspended 2 days without pay
        •     9th FTA - recommended termination

        88.      Mr. Simon and Mr. Graham also fail to consider what the actual allegation and

matter entailed. All the SIQ matters involving Discharge of a Firearm involved either the shooting

of a raccoon or deer; thus, they did not involve a human being, clearly different from SI

investigations for the Discharge of a Firearm. The discharge of a firearm to shoot an animal after

the animal was hit by a vehicle is a different set of circumstances or facts from shooting a human

being. Again, the testimony of Major McCreary clearly states that each matter is unique and

consists of different facts.

        89.      Mr. Simon also fails to consider if the officer self-reported the incident, which is

generally the case with Use of Force allegations and neither Mr. Graham nor Mr. Simon consider

whether the officer agreed with a discipline recommendation. I found that in most cases, the officer




                                                  47

                                         CONFIDENTIAL
      Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 54 of 153



accepted the discipline recommendation; thus, they accepted the allegation and the resulting

discipline as they did not question the facts.

       90.     In addition, Mr. Graham and Mr. Simon appear to assume that each officer is not

guilty, yet as described below most of the complainants are external citizens or self-reported. In

addition, among those with known race most of the external complainants are Black.

       91.     Mr. Graham and Mr. Simon consider each offense to be equal in facts, contrary to

the testimony of Major McCreary that each matter is unique with its own facts. They merely count

the allegations assuming that each is of equal weight and each with the same circumstances and

then compare their measure of the racial composition of the workforce to the composition of the

allegations. However, some cases may involve one allegation such as a Failure to Appear at Court

while others may involve several allegations of Domestic Assault. A Domestic Assault case that

resulted in a discipline of Termination may have several allegations for which each could have a

finding of Termination. Obviously, the officer is not terminated five times, yet the IAPro data will

report a discipline of Termination for all 5 allegations if Sustained.

       92.     Mr. Graham and Mr. Simon also imply that there is no external oversight of the

investigative process of the PGPD. However, the Citizen Complaint Oversight Panel (CCOP)

reviews the investigative reports of the IAD, “for every investigation alleging that a law

enforcement officer discharged a firearm in an attempt to strike or control another person

regardless of whether injury occurs, accidentally discharged a firearm, a person dies during a law

enforcement officer's use of force or while in the custody of a law enforcement officer, or a law

enforcement officer or other person has filed a complaint with the Prince George's County Police

Department or the Citizen Complaint Oversight Panel regarding the conduct of a law enforcement




                                                 48

                                         CONFIDENTIAL
      Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 55 of 153



officer.” 74 The CCOP reviews the IAD reports “for completeness and impartiality,” submitting

comments and recommendations to the Chief of Police within 30 working days. 75 Additionally,

the CCOP may conduct its own investigation independent of the IAD investigation. 76 The Panel

consists of seven members appointed by the County Executive and confirmed by the County

Council. 77 It is my understanding that the CCOP members are a diverse group of citizens. 78

        93.      During the time period from 2016 to 2020, Dale Crowell and Florence Felix-

Lawson served as the Chairpersons of the CCOP. Members of the CCOP cannot be municipal,

bicounty, County, or State employees, municipal, County or State elected officials, or employed

by any law enforcement organization. 79 The CCOP’s findings consist of concurring with the

investigation, findings, and allegations, or non-concurring with any part of the investigation,

findings and allegations. 80 If the CCOP does not concur, the CCOP will “submit a letter advising

as to why they do not concur.” 81 The Department is required to respond to the CCOP’s letter;

example responses include the Department clarifying how they reached their findings or “the

investigator missed collecting a piece of evidence or did not ask all pertinent questions during an




74
   Sec. 18-186.08 of the Prince George’s County, Maryland, Code of Ordinances, available at:
https://library.municode.com/md/prince_george's_county/codes/code_of_ordinances?nodeId=PTIITI17PULOLAPR
GECOMA_SUBTITLE_18PO_DIV5PODE_SD3CICOOVPA_S18-186.08DUPA
75
   Internal Affairs Division PowerPoint presentation prepared by Major McCreary, slide 36.
76
   Internal Affairs Division PowerPoint presentation prepared by Major McCreary, slide 36.
77
   Sec. 18-186.03 of the Prince George’s County, Maryland, Code of Ordinances, available at:
https://library.municode.com/md/prince_george's_county/codes/code_of_ordinances?nodeId=PTIITI17PULOLAPR
GECOMA_SUBTITLE_18PO_DIV5PODE_SD3CICOOVPA_S18-186.03CICOOVPACRCOAPCO
78
   The annual reports list the members:
2016-2017: Dale A. Crowell (Chair); Mary Godfrey (Vice-Chair); Michael Doaks; Andrew Ellis (resigned 2017);
Blanco High; Cardell Montague; Florence Felix-Lawson (appointed 2017); Kimberlei Richardson (appointed 2017)
2018: Dale A. Crowell (Chair); Mary Godfrey (Vice-Chair); Michael Doaks (resigned 9/18); Florence Felix-Lawson;
Blanco High; Cardell Montague; Kimberlei Richardson
2019: Florence Felix-Lawson (Chair); Kimberlei Richardson (Vice-Chair); Cardell Montague; Kelvin Davall
(appointed 10/19); Marsha Ridley (appointed 10/19); Daniel Vergamini (appointed 10/19); Dale A. Crowell (resigned
6/19); Mary Godfrey (resigned 6/19); Blanco High (replaced 10/19)
79
   Sec. 18-186.03 of the Prince George’s County, Maryland, Code of Ordinances.
80
   Internal Affairs Division PowerPoint presentation prepared by Major McCreary, slide 37.
81
   Internal Affairs Division PowerPoint presentation prepared by Major McCreary, slide 38.

                                                       49

                                             CONFIDENTIAL
      Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 56 of 153



interview.” 82 The CCOP publishes annual (and quarterly) reports summarizing the matters they

have reviewed. 83

        94.      Mr. Graham assumes that the CCOP is not independent of PGPD. However, a

review of their annual reports suggests that the CCOP provided recommendations to improve the

PGPD and did not consistently agree with the PGPD investigation findings. For example, the 2018

annual report provided a summary of each of the IAD cases that included a description of the

matter, the disposition, and CCOP’s recommendation for the year. 84 A review of these reports

finds that CCOP did not rubber-stamp the recommendations of IAD and importantly, the

deviations were limited during this year. Neither Mr. Graham nor Mr. Simon appear to have

reviewed the CCOP statistics. Also, consistent with the Use of Force Review statistics, the CCOP

found in 2016-2017 that Districts III and IV were the source of a larger portion of the

investigations. 85

        95.      The statistics provided by Mr. Graham and Mr. Simon are also heavily influenced

by investigations in which there are multiple allegations against an officer. SI2016-011 is an

example of this occurring, in which Mr. Beale had 10 allegations. In SI2018-064, Officer

had 33 allegations involving sexual misconduct. Thus, these outliers influence the outcomes

reported by Mr. Graham and Mr. Simon. For example, of the 527 SI allegations that I examined

between the period of January 2016 through March 2020, 179 of the allegations are associated

with 21 SI matters. These 21 matters influence the outcomes because the same respondents are

included repeatedly.


82
   Internal Affairs Division PowerPoint presentation prepared by Major McCreary, slide 38.
83
   See the CCOP Annual Reports available on the Prince George’s County website at:
 https://md-princegeorgescounty.civicplus.com/Archive.aspx?AMID=46
84
   See the 2018 CCOP Annual Report available on the Prince George’s County website at: https://md-
princegeorgescounty.civicplus.com/Archive.aspx?AMID=46
85
   See the 2016-2017 CCOP Annual Report (at page 11) available on the Prince George’s County website at:
https://md-princegeorgescounty.civicplus.com/Archive.aspx?AMID=46

                                                      50

                                             CONFIDENTIAL
         Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 57 of 153



           96.     Finally, Mr. Simon provides an analysis of terminations (Simon Question 6) and

receiving severe punishment (Simon Question 7). For each of these analyses, he states, “Duplicate

offenses removed for Terminations and Resignations/Retirements.” 86 Yet, Mr. Simon does not

state which offenses he determined were duplicative or for whom, and he failed to provide his

scripts for processing the data; therefore, given the above problems with Mr. Simon’s data, the

analyses for Questions 6 and 7 are also unreliable. My statistical analyses of terminations,

resignations, and retirements show that there are no statistically significant differences regardless

of race or ethnicity after controlling for the rank of the officer.

           97.     In conclusion, Mr. Graham and Mr. Simon provide misleading comparisons. Mr.

Graham cherry-picked examples and failed to include key information in his comparisons thereby

misleading the Court. Further, their aggregated statistics are uninformative because they do not

consider the severity of each of the allegations, the circumstances of each, or whether or not the

officer accepted the discipline.


VIII. More Comprehensive Examination of Each Type of Matter Does Not Find a
      Racial/Ethnic Pattern

           98.     In order to assess the findings of Mr. Graham and Mr. Simon, I examined IAPro

matters that were opened and closed between 2016 and March 2020. Chief Stawinski held his role

during this time period and Major Mills’ tenure as IAD Commander is encompassed within this

timeframe. As described above I collected information from each of the 7 matter types to follow

the investigative or inquiry process for each matter. Three of the seven types are inquiries for

which there is not a disciplinary action. However, an inquiry may lead to an investigation. An

investigation may be Sustained which would lead to a disciplinary action ranging from a Written



86
     Simon Report, pages 11-12.

                                                   51

                                          CONFIDENTIAL
      Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 58 of 153



Reprimand to Termination. Alternatively, an officer may be Exonerated or an allegation may be

found to be Non-Sustained or Unfounded. Among the 7 matter types are also Departmental

Accidents which may lead to a disciplinary action based on the collective bargaining agreement.

         99.      It is important to recognize that an IA case such as Mr. Beale’s SI2016-011 may

have more than one allegation. Each allegation may be Sustained, Unfounded, Exonerated, or

Non-sustained. In addition, a case number may have more than one complainant and/or more than

one respondent. For example, a case could involve two citizens filing a complaint against two

officers. The complaints could result in multiple allegations against both officers for the same

case number. Suppose, hypothetically, that the allegations were Sustained against the officers and

the resulting discipline was Termination. Both officers would have multiple counts of allegations

with Termination even though each officer would be terminated once or in the case of a demotion

in rank, there would be one demotion in rank. Consequently, simply counting allegations, findings,

and disciplinary actions can be misleading.

         A.       Departmental Accidents (DA Matters)

         100.     There are 614 cases of Departmental Accident (“DA”) matters during the relevant

time period examined, all but one of which was self-reported. Of these 614 DA matters, there are

611 that were considered to be a “Preventable Departmental Accident,” two were considered to

have been “Careless Operation of a Police Vehicle,” and one was considered to be a “Non-

preventable Departmental Accident.”

         101.     Regardless of race/ethnicity, nearly 100% of DAs were deemed preventable and

had a finding of “Sustained.” 87 The demographic groups of Asian, Hispanic, Hawaiian, and White




87
  Departmental accidents that are found to be nonpreventable are not assigned case numbers. Thus, it is not surprising
that nearly all DAs are Sustained because, as mentioned above, almost all were deemed preventable.

                                                         52

                                               CONFIDENTIAL
         Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 59 of 153



officers had 100% of the accidents deemed to be preventable, while for Black officers, 98.9% of

the accidents were deemed to be preventable, 0.7% (two instances) were deemed to be “Careless

Operation of a Police Vehicle” and 0.4% (one instance) was deemed a “Non-preventable

Departmental Accident.”

           102.      Given that the DA incidents are self-reported, one would not expect that the officer

would appeal the finding or discipline because the discipline is tied to the number of offenses in

the prior 24 months. Consequently, among those that were self-reported, three decisions were

appealed, two of which were Sustained (both Black) and one was exonerated (white).

           103.      Among the decisions that were Sustained, the following shows that the discipline

imposed is consistent with the officer’s prior number of offenses within a 24-month period.

Consistent with the collective bargaining agreement, the discipline is aligned with the action taken,

with two exceptions.

                                 Table 7—Action Taken by Offense Number
                                     Sustained Departmental Accidents

                                Offense                                         Number of
                                Number                Action Taken              DA Matters
                                  1st              Written Reprimand               455
                                                   Fine - $100                     119
                                    2nd
                                                   Written Reprimand                 2
                                    3rd            Fine - $250                      26
                                    4th            Fine - $400                       5
                                    5th            Fine - $500                       1

           104.      The table 88 below summarizes the actions taken by offense number with the

race/ethnicity of the officers with the departmental accident. The two exceptions involve a Black

and a white officer each with two offenses and with disciplines of Written Reprimand when a $100

fine would have been expected given the matrix. It is possible that this occurred due to the timing


88
     The totals included in this section of the report include a few officers with unknown or other race.

                                                            53

                                                  CONFIDENTIAL
      Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 60 of 153



of the accidents. For example, even though the documentation in the file indicates a prior accident,

the close date for the incident involving the white officer was December 2018 and the prior

preventable accidents were in 2016, which would have been outside of the 24-month period.

Therefore, if the December 2018 date was used then the Written Reprimand rather than the $100

fine would have been applicable. Two officers had no discipline as a consequence of the

investigation exceeding the one year statute of limitations of the Law Enforcement Officers’ Bill

of Rights (LEOBR), one Black and the other white.

 Table 8—Comparison of Action Taken Compared to Number of Offenses in 24 Months
                             Departmental Accidents
                                       Number and Distribution by Race/Ethnicity Group
        Action Taken               Asian       Black      Hispanic       White       Total
                                           1 DA Offense
 LEOBR                                 0           0              0           1          1
 Written Reprimand                    14         198             52        189         455
                                         2 DA Offenses
 Fine - $100                           7          55              7          49        119
 LEOBR                                 0           1              0           0          1
 Written Reprimand                     0           1              0           1          2
                                         3 DA Offenses
 Fine - $250                           2          15              2           7         26
                                         4 DA Offenses
 Fine - $400                           0           4              0           1          5
                                         5 DA Offenses
 Fine - $500                           0           1              0           0          1

       105.    The review of the details of the departmental accidents finds that they are self-

reported and the officer rarely disputes the finding. In addition, the discipline imposed is consistent

with the number of preventable accidents, as imposed by the collective bargaining agreement with

a few exceptions which may be due to the timing of the incidents. Therefore, there is no difference

by race/ethnicity in the discipline imposed on officers for departmental accidents.




                                                  54

                                         CONFIDENTIAL
         Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 61 of 153



           B.       Field Case Inquiries (FCIQ Matters)

           106.     Particular types of matters are inquiries for complaints that do not require, at least

initially, an IAD or SIRT inquiry or investigation. These inquiries are sent from IAD to the

supervisor of the respondent officer to review. Additionally, some inquiries came directly from

the complainant to the police station according to Major Art’z Watkins, who had oversight

regarding Administrative Investigation Section (AIS) matters. Inquiry matters typically do not

involve discipline, but based on the findings of the inquiry, an investigation can be opened. 89 For

example, FCIQ2017-115 involved a white respondent that resulted in an investigation under

PS2018-092.           Similarly, FCIQ2017-058 involved a Black respondent that resulted in an

investigation under IA2017-040.

           107.     As with investigations, an inquiry matter may have more than one allegation. There

were 425 unique FCIQ inquiry numbers that resulted in 686 allegations. The table below shows

the distribution of the 686 allegations by race/ethnicity over the time period. The number of Black

and white FC inquiries is nearly identical.

                Table 9—Racial/Ethnic Composition of Allegations from FCIQ Matters
                        Opened and Closed Between 2016 and March 2020

                                                               Race of Respondent
                Allegation                    Asian          Black Hispanic White             Total
                Procedural Violation             1             37         11     49           101
                Protocol                       22             233         38    236           538
                Unbecoming Conduct               2             19          1     24            47

           108.     I determined that the numbers of standard deviations associated with these counts

indicate that the number of Black, Asian, and white FCIQ inquiries is not statistically significantly

different from the expected when compared to the proportion of officers who were Black or white



89
     Deposition of Art’z Watkins, July 10, 2020, page 27, lines 11-18; page 29, lines 6-19.

                                                           55

                                                 CONFIDENTIAL
            Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 62 of 153



     among officers among those in the rank of those with allegations. The number of Hispanic FC

     inquiries suggests that there are fewer Protocol inquiries than predicted and this outcome is

     statistically significant. However, there are no other differences that are statistically significant.

  Table 10—Analysis of the Number of FCIQ Allegations by the Race of the Respondent Compared to the
                                     Demographic Composition of the Workforce*

                                                                     Number
                           Percentage in               Number in    Predicted                      Difference
                           Demographic Number of         Racial/    in Racial/                      Between         Number of
                           Group 2016-      FCIQ         Ethnic       Ethnic                       Actual and       Standard
      Allegation              2020*      Allegations     Group        Group                        Predicted        Deviations
                                      Demographic Group Compared: Black
Procedural Violation         44.50%          101            37        44.94                            -7.94             -1.49
Protocol                     44.50%          538           233       239.40                            -6.40             -0.51
Unbecoming Conduct           44.50%           47            19        20.91                            -1.91             -0.41
                                    Demographic Group Compared: White
Procedural Violation         41.55%          101            49        41.96                            7.04              1.32
Protocol                     41.55%          538           236       223.53                           12.47              1.05
Unbecoming Conduct           41.55%           47            24        19.53                            4.47              1.18
                                    Demographic Group Compared: Hispanic
Procedural Violation         10.17%          101            11        10.27                            0.73               0.08
Protocol                     10.17%          538            38        54.69                          -16.69              -2.31
Unbecoming Conduct           10.17%           47             1         4.78                           -3.78              -1.58
                                    Demographic Group Compared: Asian
Procedural Violation           3.49%         101             1         3.53                            -2.53             -1.10
Protocol                       3.49%         538            22        18.78                             3.22              0.64
Unbecoming Conduct             3.49%          47             2         1.64                             0.36              0.00
* PGPD workforce based on the percentage in each rank from the January 1, 2016, 2017, 2018, 2019, and 2020 snapshots
weighted by the percentage of allegations from each rank.

              109.     Importantly, of the 686 inquiries, nearly 99% resulted from external citizen

     complaints. Complaints from individuals outside of the force are required to have an inquiry

     conducted 90 and an inquiry can lead to a full investigation if warranted. 91 A review of the details

     of the external matters suggests that many involved a traffic stop in which the complainant thought



     90
       PGPD 2017 General Orders Manual, Volume I, Chapter 4; PG0000961317.
     91
       Major Art’z Watkins testified that “If wrongdoing is discovered during an inquiry, during an FCIQ, then the
     supervisor who is doing the inquiry will request case numbers and it will turn into a PS case, an investigation.”
     Deposition of Art’z Watkins, July 10, 2020, page 24, lines 18-22.

                                                               56

                                                    CONFIDENTIAL
         Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 63 of 153



that the officer was rude or discourteous or other matters in which the complainants were not

pleased with the manner in which the officer handled a service call. Additionally, to the extent

that the race of the complainant was identified, nearly all were Black.

           C.       Police Supervisor Investigations (PS Matters)

           110.     Complaints resulting in Police Supervisor Investigations (PS) can come from either

an internal or external source. There is a request for case numbers when there is notification of

the matter for investigation. Like FC inquiries and DA matters which were previously discussed,

the supervisory investigations involve less serious violations such as Failure to Appear in Court

(FTA), minor courtesy violations such as those described above in the FCIQ inquiry section, and

tardiness. The PS review process includes the investigator, Lieutenant, Captain, Major, and

Deputy Chief, followed by IAD review and then back to the Bureau for final discipline if the

allegation is Sustained. 92 This review process is ignored by both Mr. Graham and Mr. Simon.

They assume that an allegation occurs, it is Sustained or not, and a discipline is imposed without

review or input by the supervisors or respondent.

           111.     If an inquiry progresses to an investigation, the supervisor conducting the inquiry

makes a request for a case number. If the incident does not have an inquiry stage, the request for

case numbers is typically submitted by the individual who will be conducting the investigation.

The IAD Commander approves the request for case numbers. During the period examined, there

were 814 PS case numbers resulting in 914 allegations.

           112.     Among these PS matters, 78% of the request for case numbers were approved by a

Black Commander, and 20% were approved by an Hispanic Commander. Plaintiff Joe Perez was

one of the Commanders who approved requests.


92
     See Internal Affairs Division PowerPoint presentation prepared by Major McCreary, slides 13-14.

                                                          57

                                                CONFIDENTIAL
      Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 64 of 153



         113.     One of the first steps in the investigation process is the completion of the Report of

Investigation (ROI) which provides details and key information regarding the incident, including

the respondent(s), witnesses, evidence, complaint details, statements from the respondent and

witnesses, and a summary of the investigation. 93 The completed ROI is signed by the investigator

and the approving supervisor. Of the PS allegations for which ROI information was contained

among the documents, 43% were signed by a Minority officer (29% Black, 7% Hispanic, and 8%

Asian). Plaintiff Joe Perez was also one of the officers who approved the ROI.

         114.     If necessary, the Disciplinary Action Recommendation (DAR) is prepared after the

investigative report is reviewed. The DAR outlines the Sustained charges against the respondent,

the finding, and the disciplinary action that is proposed. Of the PS allegations with a DAR, nearly

48% were signed by a Minority officer (29% Black, 8% Hispanic, and 10% Asian). These three

important documents, the Request for Case Numbers, ROI, and DAR, show a relatively large

percentage Minority approving the documents, ranging from 43% to 98% Minority.

         115.     Importantly, when an allegation is Sustained, the DAR is served to the respondent

officer. At that time, the officer may waive his/her right to a hearing and accept the discipline.

The officer has the right to request an Administrative Hearing Board (AHB) which is a “quasi-

judicial process similar to a criminal trial.” The AHB considers all evidence and testimony

gathered, then votes on each allegation. 94

         116.     Lesser charges, such as a discipline that is a fine of $150 or less, will have a one (1)

person hearing board consisting of a Captain or above chosen by the Chief or the Chief’s

representative. Three-person boards are comprised of a Major and a Captain as well as a third


93
   As noted earlier, the complainant listed on the ROI may not reflect the actual complainant. For example, in SI2016-
011, the complainant is listed as Captain Michael Smith on the ROI (PGIAD0000113781) when based on a review of
the documents, the actual complainant is Sergeant Nichols. See PGIAD0000113736-114269.
94
   See Internal Affairs Division PowerPoint presentation prepared by Major McCreary, slides 14-22.

                                                         58

                                               CONFIDENTIAL
         Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 65 of 153



member who is of peer rank to the respondent and randomly chosen in the presence of the

respondent with four alternatives. The respondent has the right to strike one of the individuals. If

the respondent is found guilty then he/she has the right to a Character Hearing after which the

AHB will arrive at a discipline recommendation if Sustained. The respondent also has the right to

submit a letter to the Office of the Chief to request leniency after the final discipline is imposed.

The Respondent still has the right to appeal to the Circuit Court for PGC within 30 days. 95

           117.     Understanding this process, which is also the process for Internal Affairs (IA) and

SIRT (SI) investigations, is important because in many instances the officer waived his/her right

to a hearing and accepted the discipline. Few investigations resulted in an AHB hearing regardless

of the type of matter. Mr. Graham and Mr. Simon assume that each officer has an equal probability

of having a Sustained allegation by race or ethnicity, even though regardless of the race or ethnicity

of the officer, some officers self-reported the incident, a complaint was filed, and in most instances

accepted the discipline.

           118.     As shown below, most (72%) of the PS investigations were the result of the

officer’s Failure to Appear in Court (FTA). The other concentration of PS investigations is

Procedural Violations (17%).             Within the Procedural Violations are also some Red Light

Violations, AWOL, and other allegations that were included in this category rather than in their

separate groupings. Mr. Graham and Mr. Simon’s comparisons are influenced by the volume of

FTA investigations which come from the Court Liaison and are not from an external citizen or a

co-worker.




95
     See Internal Affairs Division PowerPoint presentation prepared by Major McCreary, slides 14-22.

                                                          59

                                                CONFIDENTIAL
         Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 66 of 153



                   Table 11—Distribution of PS Investigations by Type of Allegation

                                                                             Percentage of
                                                               Number of          PS
                                  Allegation                  Investigations Investigations
                     AWOL                                             25         2.74%
                     Attention to Duty                                  2        0.22%
                     FTA Court                                       654        71.55%
                     Insubordination                                  10         1.09%
                     Misrepresentation of Facts                         1        0.11%
                     Procedural Violation                            154        16.85%
                     Protocol                                         35         3.83%
                     Red Light Violation                              27         2.95%
                     Unbecoming Conduct                                 6        0.66%
                     Total                                           914       100.00%

           119.     Between 69% and 100%, depending on the demographic group, of the allegations

for PS matters concerned failing to appear in court. Among those who failed to appear in Court,

Black officers have a higher proportion thereby influencing the racial composition of the PS

investigations even though these are reported by the Court Liaison. Major Mills testified that she

would receive FTA reports when she was Acting Commander of District V and when she would

follow-up with officers to learn how they were keeping their court schedules, she recommended

to the officers to maintain a paper calendar of their schedule in addition to an electronic calendar. 96

The only other area with a relatively high number of Minority officers is among the Procedural

Violations which represent 17% of PS investigations which as noted above included a range of

allegations.




96
     Deposition of Kathleen Mills August 6, 2020, page 36, lines 1-5; page 62, line 11 – page 63, line 21.

                                                           60

                                                  CONFIDENTIAL
      Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 67 of 153



       Table 12—Number and Distribution by Race/Ethnicity of PS Investigations by
                                      Type of Allegation
                                         Number and Percentage by Race/Ethnicity
               Allegation
                                      Asian      Black   Hispanic White      Total
                                 Number by Race/Ethnicity
      AWOL                                 0          13        4        8       25
      Attention to Duty                    0           1        0        1        2
      FTA Court                           29         345       91     189       654
      Insubordination                      0           8        0        2       10
      Misrepresentation of Facts           0           0        0        1        1
      Procedural Violation                 0          89       21       44      154
      Protocol                             0          22        1       12       35
      Red Light Violation                  0          17        2        8       27
      Unbecoming Conduct                   0           5        0        1        6
      Total                               29         500      119     266       914
                           Percent within Each Race/Ethnic Group
      AWOL                             0.00%       2.60%    3.36%   3.01%     2.74%
      Attention to Duty                0.00%       0.20%    0.00%   0.38%     0.22%
      FTA Court                     100.00%      69.00%    76.47% 71.05% 71.55%
      Insubordination                  0.00%       1.60%    0.00%   0.75%     1.09%
      Misrepresentation of Facts       0.00%       0.00%    0.00%   0.38%     0.11%
      Procedural Violation             0.00%     17.80%    17.65% 16.54% 16.85%
      Protocol                         0.00%       4.40%    0.84%   4.51%     3.83%
      Red Light Violation              0.00%       3.40%    1.68%   3.01%     2.95%
      Unbecoming Conduct               0.00%       1.00%    0.00%   0.38%     0.66%

        120.     Among the Failure to Appear in Court investigations, the following shows that the

discipline imposed is consistent with the prior number of offenses within a 24-month period.

Consistent with the CBA, the offense number is aligned with the action taken. 97




 Collective Bargaining Agreement between Prince George's County and Fraternal Order of Police, Prince George's
97

County Lodge 89, Inc., July 1, 2018 – June 30, 2020.

                                                     61

                                            CONFIDENTIAL
      Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 68 of 153



               Table 13—Action Taken by Offense Number Among Sustained
                       Failure to Appear In Court (FTA) Allegations

                                                                            Number
                 Offense                                                    of FTA
                 Number                     Action Taken                    Matters
                   1st          Written Reprimand                             283
                   2nd          Fine - $100                                   177
                   3rd          Fine - $250                                    82
                   4th          Fine - $400                                    48
                   5th          Fine - $500                                    22
                   6th          Fine - $600                                    12
                                Suspended Ten (10) Hours /
                                                                                9
                     7th        1 day Without Pay
                     8th        Suspension - 2 days W/O Pay                     4

       121.    Blacks have more FTA investigations, regardless of the offense number. Again,

the FTA investigations are reported by the Court Liaison resulting in the investigation. Further,

54% of FTAs by white officers are for their first offense, compared to 42% of FTAs by Black

officers and 37% of Hispanic officers. Thus, Black and Hispanic officers were more likely to have

repeat FTA offenses in a 24-month period during the 2016-March 2020 time period, but again the

reporting was by the Court Liaison and the officers accepted the discipline. Additionally, there is

not a pattern of a difference by race/ethnicity in the discipline imposed as it is consistent with the

collective bargaining agreement.




                                                 62

                                         CONFIDENTIAL
         Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 69 of 153



             Table 14—Number by Race/Ethnicity of Sustained FTA Investigations by
                       Discipline and Number of Offenses in 24 Month Period
                                            Number of Disciplines by Race/Ethnicity
                     Discipline          Asian Black Hispanic White            Total
                                        FTA Court 1 Offense
            Written Reprimand               9   143           33       98         283
                                       FTA Court 2 Offenses
            Fine - $100                    13   102           20       42         177
                                       FTA Court 3 Offenses
            Fine - $250                     3    48           11       20          82
                                       FTA Court 4 Offenses
            Fine - $400                     2    23           11       12          48
                                       FTA Court 5 Offenses
            Fine - $500                     1    11            4        6          22
                                       FTA Court 6 Offenses
            Fine - $600                     1     4            6        1          12
                                       FTA Court 7 Offenses
            Suspended Ten (10)/
            1 Day Hours Without Pay         0     5            3        1           9
                                       FTA Court 8 Offenses
            Suspension
            2 Days Without Pay              0     2            1        1           4

          122.    Some of the PS allegations have an external source, such as Procedural Violation

and Protocol. Combined among these two allegations, the percentage of the Black respondent

officers with an external source is greater than the percentage of white respondent officers.

Allegations from external complainants must be reviewed; 98 therefore, the higher percentage of

external sources for Black respondent officers would imply that more of the allegations would be

investigated.

          123.    There were 231 non-FTA Court allegations that were Sustained of which 144 (62%)

were for an allegation of “Procedural Violation.” The outcomes for Police Supervisor (PS) actions

reflect that these allegations are individualized. The discipline imposed is consistent between the


98
     PGPD 2017 General Orders Manual, Volume I, Chapter 4; PG0000961317.

                                                     63

                                            CONFIDENTIAL
     Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 70 of 153



demographic groupings with most officers receiving a Written Reprimand. The most common

(over 45%) discipline imposed for Sustained findings was a Written Reprimand (105 allegations

out of the 231 allegations). The other typical disciplines included fines up to $500, removal of the

car program for up to 30 days or a one day suspension.

       124.    Regardless of the allegation and the discipline, few officers disputed the findings

and discipline imposed for the PS matters. There are 14 total officers that filed a dispute, none of

whom were Asian or Hispanic, by indicating on the DAR that they did not waive their right to an

administrative hearing. Both Mr. Graham and Mr. Simon ignored the officer’s actions regarding

the DAR and assume that uniformly each officer is denying the allegation. The key piece through

the process is determining the proportion who did not waive their right, and whether it is different

by race/ethnicity. In most instances, among the PS investigations, the officer waived his/her rights,

thereby accepting the finding and discipline.

       125.    Additionally, contrary to Mr. Graham, among the non-FTA allegations white

investigators had Sustained findings for 90% of the Black respondent officers compared to

Minority investigators who have Sustained findings for 92% of Black respondent officers.

Likewise, the white investigators had Sustained findings for 86% of the white respondent officers

while Minority investigators had Sustained findings for 79% of the white respondent officers.

Therefore, the Minority investigators were slightly more likely to have a finding of Sustained for

Black respondent officers.

       126.    This review shows that the majority of PS investigations were the result of the

failure of the officer to appear in Court, which would have been received from the Court Liaison.

FTAs are disproportionately Black and are influencing the findings of Mr. Graham and Mr. Simon.

Among the Procedural Violations, the other allegation that comprised most of the remaining



                                                 64

                                        CONFIDENTIAL
      Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 71 of 153



Sustained findings, many were Red Light violations that were not grouped in the Red Light

Violation category. Further, the most common discipline among officers with a Sustained finding

was a Written Reprimand. In nearly all cases with Sustained findings, the officer accepted the

finding and waived their right to an administrative hearing. Mr. Graham and Mr. Simon failed to

consider the details of each matter and the process which shows that ultimately, there are few

instances in which the officer did not dispute the findings and discipline.

        D.       Internal Affairs Inquiry (IAQ)

        127.     Inquiries that are conducted by IAD are distinguished from those that are conducted

by Police Supervisors. IA inquiries involve more complex administrative requests. 99 A review of

the types of complaints finds that they are similar to FC inquiries, but in these instances, IAD

conducted the inquiry. In some instances, it was the arrested individual who filed the complaint

and a number involve traffic stops. As with an FC inquiry, an IA inquiry may result in an

investigation. For example, the IAQ2019-005 documents indicate that it became IA2019-077

based on the citizen complaint that the respondents “refused to assist her after being in a physical

altercation with her child’s father.” 100

        128.     There were 54 IA inquiry case numbers resulting in 118 allegations.. Importantly,

most of these inquiries are from complaints of external citizens. Of the 118 allegations, all but six

were from complaints raised by external citizens. Thus, these allegations stem from individuals

outside of the force. External citizen complaints are required to be investigated, 101 and an inquiry

can lead to a full investigation if warranted. 102 A review of the details of the external allegations


99
   See Internal Affairs Division PowerPoint presentation prepared by Major McCreary, slide 25.
100
    IAQ2019-005, PGIAD0000127384.
101
     PGPD 2017 General Orders Manual, Volume I, Chapter 4; PG0000961317.
102
    Major Art’z Watkins testified that “If wrongdoing is discovered during an inquiry, during an FCIQ, then the
supervisor who is doing the inquiry will request case numbers and it will turn into a PS case, an investigation.
Deposition of Art’z Watkins, July 10, 2020, page 24, lines 18-22.

                                                      65

                                             CONFIDENTIAL
          Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 72 of 153



    suggests that many involved an arrested individual or, similar to FC inquiries, complaints about

    the officer during traffic stops or service calls. Additionally, to the extent that the race of the

    complainant was identified, nearly all were Black.

            129.   Approximately 95% of the allegations involved respondent officers who were at

    the rank of Police Officer, POFC, Corporal, or Sergeant. The table below shows the distribution

    of the 118 allegations by race/ethnicity over the time period. The number of allegations involving

    Black and white respondents is nearly identical.

               Table 15—Racial/Ethnic Composition of Allegations from IAQ Matters
                        Opened and Closed Between 2016 and March 2020

                                                             Race of Respondent
             Allegation                       Asian       Black      Hispanic White     Total
             Ethics Violation                   0             0          0       1       1
             Procedural Violation               0             2          0       1       3
             Protocol                           5            37          5      33      85
             Unbecoming Conduct                 2            12          2      11      29
             Total includes other minority and unknown race.

            130.   I determined that the number of Black, Hispanic, Asian, and white IA inquiries are

    not statistically significantly different from the expected when compared to the proportion of

    officers who were Black, Asian, Hispanic, or white among officers at the ranks from which the

    allegations occurred.

  Table 16—Analysis of the Number of IAQ Allegations by the Race of the Respondent Compared to the
                              Demographic Composition of the Workforce*

                                                                 Number
                       Percentage in               Number in    Predicted         Difference
                       Demographic Number of         Racial/    in Racial/         Between      Number of
                       Group 2016-      IAQ          Ethnic       Ethnic          Actual and    Standard
     Allegation           2020*      Allegations     Group        Group           Predicted     Deviations
                                  Demographic Group Compared: Black
Ethics Violation         43.93%             1            0         0.44               -0.44         0.00
Procedural Violation     43.93%             3            2         1.32                0.68         0.21
Protocol                 43.93%           85            37        37.34               -0.34         0.00
Unbecoming Conduct       43.93%           29            12        12.74               -0.74        -0.09

                                                    66

                                           CONFIDENTIAL
            Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 73 of 153



   Table 16—Analysis of the Number of IAQ Allegations by the Race of the Respondent Compared to the
                                   Demographic Composition of the Workforce*

                                                                    Number
                          Percentage in               Number in    Predicted                 Difference
                          Demographic Number of        Racial/     in Racial/                 Between        Number of
                          Group 2016-      IAQ         Ethnic        Ethnic                  Actual and      Standard
      Allegation             2020*      Allegations    Group         Group                   Predicted       Deviations
                                   Demographic Group Compared: White
Ethics Violation            43.24%             1           1          0.43                        0.57           0.14
Procedural Violation        43.24%             3           1          1.30                       -0.30           0.00
Protocol                    43.24%           85           33         36.76                       -3.76          -0.71
Unbecoming Conduct          43.24%           29           11         12.54                       -1.54          -0.39
                                   Demographic Group Compared: Hispanic
Ethics Violation              9.52%            1           0          0.10                       -0.10           0.00
Procedural Violation          9.52%            3           0          0.29                       -0.29           0.00
Protocol                      9.52%          85            5          8.09                       -3.09          -0.96
Unbecoming Conduct            9.52%          29            2          2.76                       -0.76          -0.17
                                   Demographic Group Compared: Asian
Ethics Violation              3.06%            1           0          0.03                       -0.03           0.00
Procedural Violation          3.06%            3           0          0.09                       -0.09           0.00
Protocol                      3.06%          85            5          2.60                        2.40           1.19
Unbecoming Conduct            3.06%          29            2          0.89                        1.11           0.66
* PGPD workforce based on the percentage in each rank from the January 1, 2016, 2017, 2018, 2019, and 2020 snapshots
weighted by the percentage of allegations from each rank.

              131.    Overall, there is not a pattern of differences by race/ethnicity among IA inquiries.

     Mr. Graham and Mr. Simon fail to consider the process for the inquiries and the source of the

     complaints.

              E.      Internal Affairs Investigation (IA)

              132.    The IA matters are comprised of a wide range of allegations and specific alleged

     acts that are not comparable from one matter to another. For example, there are IA matters that

     deal with allegations of theft by a respondent police officer, physical altercations with citizens in

     the course of duty, use of foul language, and being unshaven, among other allegations. IA matters




                                                           67

                                                  CONFIDENTIAL
      Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 74 of 153



do not have a typical allegation and each file should be reviewed for the witness statements,

investigator statements and reports, and the final reports. 103

        133.     During the period examined there were 176 IA matters resulting in 748 allegations.

Importantly, the majority (85%) of the allegations were from an external source and among the

external sources in which the race of the complainant is known, 89% are Black. Among the

allegations in which the source is identified as internal, a much lower percentage are Black among

those with a known race at 70%.

        134.     Among the IA allegations, a Minority officer approved 97% of the ROIs (83%

Black and 14.5% Hispanic). More Disciplinary Action Recommendations were approved by

Black officers than whites, with 72% of DARs being approved by Blacks officers, 16% by white

officers, and 11.5% by Hispanic officers.

        135.     Over 80% of the IA allegations that were Sustained had evidence indicated in the

case file, such as pictures, videos, etc. As Chief of Police Hector Velez testified, “it should be

based on what the allegations are, what the officer did, what the investigation showed, and it should

be based on the evidence. And that officer’s actions supported by evidence should be what is

determined to move forward with discipline.” 104 Chief Velez’s testimony repeated the importance

of evidence, “but, again, it’s all based on the evidence that’s produced based on the

investigation.” 105 He testified that “each case is different, each case has to be looked at differently,

individually, and be based solely on what the evidence is in that particular case.” 106




103
    Examples of the disparate types of situations that are included in the IA matters are IA2016-054 for failing to
conduct a field sobriety test on complainant (Non-sustained), IA2016-037 for “Allowing citizens to drive/operate an
assigned police cruiser“ (Non-sustained), or IA2018-031 for being unshaven (Exonerated).
104
    Deposition of Hector Velez, July 15, 2020, page 129, lines 10-15.
105
    Deposition of Hector Velez, July 15, 2020, page 130, lines 4-6.
106
    Deposition of Hector Velez, July 15, 2020, page 138, lines 20-24.

                                                        68

                                              CONFIDENTIAL
     Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 75 of 153



       136.   The following table shows the number and percentage of each demographic group

by allegation. There are 16 different types of allegations. The majority of allegations are

comprised of Excessive/Unnecessary Force (192), Use of Language (146), Unbecoming Conduct

(138), Procedural Violation (106) and Protocol Violation (105). For Black respondent officers,

25.0% of the allegations were for Excessive/Unnecessary Force with the next largest category

being Use of Language (17.7%). Likewise, for white respondent officers, 25.3% of the allegations

were for Excessive/Unnecessary Force and 21.3% were for Use of Language. Overall, contrary to

Mr. Graham and Mr. Simon’s assertions, Minority officers did not have more IA investigations.

          Table 17—Racial/Ethnic Composition of the Allegations in IA Matters
                                Number and Distribution by Race/Ethnicity Group
   Allegation
                               Asian     Black      Hispanic     White      Total
   Total                               22          300        42         376         748
   Attention to Duty                     0           0         0           1           1
   Bias-Based Profiling                  0           1         1           6           8
   Criminal Misconduct                   0           4         0           2           6
   Ethics Violation                      1           6         1           8          16
   Excessive/Unnecessary Force           3          75        18          95         192
   FTA Court                             0           1         0           1           2
   Harassment                            0           5         0           7          13
   Insubordination                       0           3         0           2           5
   Integrity                             0           1         0           1           2
   Misrepresentation of Facts            0           5         0           1           6
   Procedural Violation                  5          51         3          46         106
   Protocol                              4          42         7          51         105
   Retaliatory Acts Against
   Complainant                           0           1         0           0           1
   Unbecoming Conduct                    6          52         4          74         138
   Use of Force                          0           0         0           1           1
   Use of Language                       3          53         8          80         146
                           Distribution by Demographic Group
   Attention to Duty                 0.00%        0.00%      0.00%        0.27%       0.13%
   Bias-Based Profiling              0.00%        0.33%      2.38%        1.60%       1.07%
   Criminal Misconduct               0.00%        1.33%      0.00%        0.53%       0.80%
   Ethics Violation                  4.55%        2.00%      2.38%        2.13%       2.14%
   Excessive/Unnecessary Force      13.64%       25.00%     42.86%       25.27%      25.67%


                                              69

                                      CONFIDENTIAL
      Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 76 of 153



           Table 17—Racial/Ethnic Composition of the Allegations in IA Matters
                                 Number and Distribution by Race/Ethnicity Group
    Allegation
                                Asian     Black      Hispanic     White      Total
    FTA Court                               0.00%           0.33%          0.00%    0.27%    0.27%
    Harassment                              0.00%           1.67%          0.00%    1.86%    1.74%
    Insubordination                         0.00%           1.00%          0.00%    0.53%    0.67%
    Integrity                               0.00%           0.33%          0.00%    0.27%    0.27%
    Misrepresentation of Facts              0.00%           1.67%          0.00%    0.27%    0.80%
    Procedural Violation                   22.73%          17.00%          7.14%   12.23%   14.17%
    Protocol                               18.18%          14.00%         16.67%   13.56%   14.04%
    Retaliatory Acts Against
    Complainant                             0.00%           0.33%          0.00%    0.00%    0.13%
    Unbecoming Conduct                     27.27%          17.33%          9.52%   19.68%   18.45%
    Use of Force                            0.00%           0.00%          0.00%    0.27%    0.13%
    Use of Language                        13.64%          17.67%         19.05%   21.28%   19.52%
    Note: Officers of unknown or other race are included in the total count.

           137.   Further, contrary to Mr. Graham and Mr. Simon, I found that among the IA

Sustained allegations, white officers comprised half of the allegations. Again, the most common

category of discipline among IA allegations is a Written Reprimand. There is variation in the

Sustained finding and discipline imposed among the allegations consistent with Chief Velez’s

testimony that the evidence of each is considered and the discipline imposed is dependent upon

the unique circumstances of each matter as well as the prior discipline imposed on the respondent

officer.

           138.   Most officers with a recommendation for discipline waived their right to a hearing

and thus, accepted the finding of Sustained and the resulting discipline. Among the IA matters,

there were 12 allegations with decisions that were appealed: 10 from white respondent officers, 1

from a Hispanic respondent officer, and 1 from a Black respondent officer. Therefore, less than

10% of the findings were disputed by the officers, regardless of demographic group.

           139.   In conclusion, Minority officers did not have more IA investigations. Mr. Graham

and Mr. Simon again failed to consider the process of each investigation, the diversity of the review


                                                        70

                                              CONFIDENTIAL
         Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 77 of 153



process, and the failure of the officers to appeal the Sustained findings in which the most common

discipline that was imposed regardless of race was a Written Reprimand although the incidence of

Written Reprimands varies from one type of allegation to another. Because of the differences

among IA matters, the discipline imposed must be assessed by a review of the circumstances of

each allegation.

           F.       SIRT Inquiry (SIQ)

           140.     Similar to FC and IA inquiries, SIRT may also conduct inquiries. SIRT is part of

Internal Affairs and investigates more serious allegations including criminal misconduct, firearm

discharges, in custody deaths, and serious use of force. 107 An SIQ may also move from being an

inquiry to an investigation. For example, SIQ2016-001 involved a white respondent that resulted

in an investigation under SI2016-001.

           141.     There were 39 SIQ inquiries resulting in 39 allegations taking into account the SIQ

case number, respondent, and allegation. Of the 39, there were 19 that were a self-reported

discharge of a firearm resulting from the shooting of a deer or raccoon. The shooting of the deer

typically occurred when the deer was hit by a vehicle. Thus, there is a clear distinction between

an SI investigation of a Discharge of Firearm involving a person and an SIQ inquiry involving an

animal that was hit by a vehicle.

           142.     Over 95% of the SIQ matters were among officers who were at the rank of Police

Officer, POFC, Corporal, Sergeant, or Lieutenant. The table below shows the distribution of the

39 by race/ethnicity over the time period. Contrary to the assertions of Mr. Graham, white officers

did not have an inquiry conducted at a higher rate. The higher incidence of an SI inquiry is with




107
      See Internal Affairs Division PowerPoint presentation prepared by Major McCreary, slide 25.


                                                          71

                                                CONFIDENTIAL
          Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 78 of 153



    respect to the Discharge of Firearms which as described above are related to the shooting of deer

    or a racoon. There is one Use of Force SIQ matter (SIQ2017-004) which is related to the pursuit

    of an individual who stole a vehicle and broke his arm. During the pursuit the assailant attempted

    to scale a wall and was apprehended, but the broken arm does not appear to be related to the officer

    touching the arrested.

         Table 18—Racial/Ethnic Composition of SIQ Matters Opened and Closed Between
                                   2016 and March 2020

                                                                         Race of Respondent
       Allegation                                   Asian           Black     Hispanic White       Total
       Canine Seizure                                0                 0            0       2        2
       Discharge of Firearm                          1                 7            1     10        19
       Ethics Violation                              0                 1            0       0        1
       Excessive/Unnecessary Force                   0                 1            0       3        4
       Secondary Employment Violation                0                 0            0       1        1
       Unbecoming Conduct                            0                 7            0       3       11
       Use of Force                                  0                 1            0       0        1
       Officers with unknown race are included in the total.

            143.      I determined that the numbers of standard deviations associated with these counts

    indicate that the number of Black, Asian, Hispanic, and white SI inquiries are not statistically

    significantly different from the expected when compared to the demographic group composition

    among officers at the rank from which the allegations occurred.

   Table 19—Analysis of the Number of SIQ Allegations by the Race of the Respondent Compared to the
                                   Demographic Composition of the Workforce*

                                                                    Number
                          Percentage in               Number in    Predicted            Difference
                          Demographic Number of         Racial/    in Racial/            Between      Number of
                          Group 2016-       SIQ         Ethnic       Ethnic             Actual and    Standard
     Allegation              2020*      Allegations     Group        Group              Predicted     Deviations
                                     Demographic Group Compared: Black
Canine Seizure              42.06%             2            0         0.84                 -0.84           -0.49
Discharge of Firearm        42.06%            19            7         7.99                 -0.99           -0.23
Ethics                      42.06%             1            1         0.42                  0.58            0.16
Excessive/Unnecessar
y Force                       42.06%                  4                1        1.68       -0.68           -0.18


                                                               72

                                                   CONFIDENTIAL
           Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 79 of 153



   Table 19—Analysis of the Number of SIQ Allegations by the Race of the Respondent Compared to the
                                  Demographic Composition of the Workforce*

                                                                             Number
                          Percentage in                     Number in       Predicted       Difference
                          Demographic       Number of        Racial/        in Racial/       Between       Number of
                          Group 2016-           SIQ          Ethnic           Ethnic        Actual and     Standard
     Allegation              2020*          Allegations      Group            Group         Predicted      Deviations
Secondary
Employment Violation         42.06%            1           0         0.42                      -0.42           0.00
Unbecoming Conduct           42.06%          11            7         4.63                       2.37           1.14
Use of Force                 42.06%            1           1         0.42                       0.58           0.16
                                   Demographic Group Compared: White
Canine Seizure               45.36%            2           2         0.91                       1.09           0.84
Discharge of Firearm         45.36%          19           10         8.62                       1.38           0.41
Ethics                       45.36%            1           0         0.45                      -0.45           0.00
Excessive/Unnecessar
y Force                      45.36%                 4              3            1.81            1.19           0.69
Secondary
Employment Violation         45.36%           1           1          0.45                       0.55           0.09
Unbecoming Conduct           45.36%          11           3          4.99                      -1.99          -0.90
Use of Force                 45.36%           1           0          0.45                      -0.45           0.00
                                   Demographic Group Compared: Hispanic
Canine Seizure                8.91%           2           0          0.18                      -0.18           0.00
Discharge of Firearm          8.91%          19           1          1.69                      -0.69          -0.15
Ethics                        8.91%           1           0          0.09                      -0.09           0.00
Excessive/Unnecessar
y Force                       8.91%                 4              0            0.36           -0.36           0.00
Secondary
Employment Violation          8.91%            1           0         0.09                      -0.09           0.00
Unbecoming Conduct            8.91%          11            0         0.98                      -0.98          -0.51
Use of Force                  8.91%            1           0         0.09                      -0.09           0.00
                                   Demographic Group Compared: Asian
Canine Seizure                3.43%            2           0         0.07                      -0.07           0.00
Discharge of Firearm          3.43%          19            1         0.65                       0.35           0.00
Ethics                        3.43%            1           0         0.03                      -0.03           0.00
Excessive/Unnecessar
y Force                       3.43%                 4              0            0.14           -0.14           0.00
Secondary
Employment Violation          3.43%                1               0            0.03           -0.03           0.00
Unbecoming Conduct            3.43%               11               0            0.38           -0.38           0.00
Use of Force                  3.43%                1               0            0.03           -0.03           0.00
* PGPD workforce based on the percentage in each rank from the January 1, 2016, 2017, 2018, 2019, and 2020 snapshots
weighted by the percentage of allegations from each rank.




                                                          73

                                                 CONFIDENTIAL
      Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 80 of 153



         144.     Aside from the self-reported allegations, there are four SI inquiries resulting from

an internal complaint, of which two had a Black respondent and two had a white respondent.

Overall, there is not a pattern of more or fewer SI inquiries by race/ethnicity.

         G.       SIRT Investigation (SI)

         145.     The SI matters are comprised of a wide range of allegations and specific alleged

acts that are not comparable from one matter to another. As Major McCreary testified, each

investigation is unique and it is difficult to handle the cases in a cookie-cutter way. 108 For example,

there are SI matters that deal with alleged domestic abuse by a respondent police officer,

allegations of driving under the influence, physical altercations with citizens when not on duty,

physical altercations with citizens in the course of duty, accidental discharge of a firearm in the

pursuit of a robbery suspect, and discharge of a firearm where an officer has been killed in the line

of duty, among other allegations. SI matters do not have a typical allegation and each file should

be reviewed for the witness statements, investigator statements and reports, and the final reports. 109

         146.     There were 164 SI matters resulting in 527 allegations. Approximately 25% of the

Request for Case Numbers for SI matters were approved by a Minority officer. Six percent of

ROIs were approved by a Minority officer. Approximately 27% of DARs were approved by a

Minority officer. Importantly, nearly 95% (94.15) of the SI allegations that were sustained noted

evidence in the case documents, typically, video and/or photographic evidence.

         147.     The majority of the allegations were from an external source (56%), while 18.0%

were from an internal source and 26% were from a self-report. Among the external complainants

with race/ethnicity identified, the majority (73%) were Black. Mr. Graham and Mr. Simon fail to


108
    Deposition of James McCreary, June 15, 2020, page 51, lines 18-20.
109
   Examples of the disparate types of situations that are included in the SI matters are SI2016-006 for domestic abuse
allegations (Sustained), SI2017-032 for Discharge of Firearm/Vicious Dog (Exonerated), or SI2017-066 where the
respondent was found guilty of Reckless Driving exceeding 124 mph in the State of Virginia (Sustained).

                                                         74

                                               CONFIDENTIAL
      Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 81 of 153



consider the higher proportion of allegations that stem from a self-reported incident. These are

often the result of a Use of Force Review which is self-reported, as discussed above. If the Use of

Force results in a broken bone, for example, an SI investigation will occur. Further, Mr. Graham

and Mr. Simon fail to consider that external (i.e., citizen) allegations are required to be

investigated.

         148.   A simple comparison of a workforce composition to the SI matters is uninformative

and misleading. A review of the case documents and files finds that many involve multiple

allegations. For example, a Domestic Assault case may involve 10 allegations. If all are Sustained,

then for a single matter the officer will appear to have 10 Sustained findings and treated the same

as 10 officers each with one Sustained finding. Consequently, officers with multiple allegations

for a matter may skew the findings.

         149.   I found that this did occur among the SI matters that opened and closed during 2016

through March 2020. Among the 527 allegations, there are 188 Sustained. Among the 188

Sustained, nearly 40% (74) of the Sustained allegations are attributed to four Black officers with

a total of 10 SI cases:                   (6 cases);                   (1 case), Eric Beale (2 cases),

and              (1 case). The following describes the SI matters for each of the four during the

period from 2016 through March 2020 and illustrates how multiple allegations for a matter

influences any analysis of the rate of allegations and rate of Sustained findings as well as the action

taken.

                1. Police Officer

         150.                     has 6 SI cases resulting in 33 allegations of various types of

misconduct and ranging in time from February 26, 2016 through December 5, 2017 of which 29

were Sustained. The table below contains the details for each matter including the matter number,


                                                  75

                                         CONFIDENTIAL
      Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 82 of 153



allegation/directive (if any), additional information about the allegation, the finding, and the

discipline (i.e., the action taken). 110 Many of the allegations stem from domestic assault and/or

violence followed by theft and insurance fraud. PO            was terminated in February 2018 after

the finding of Guilty by the hearing board for several domestic abuse allegations from his first SI

matter, SI2016-006, with an action taken of Termination. Depending on the findings and action

taken, Mr. Graham and Mr. Simon, may have inflated their counts.

       151.    PO            first SI matter, SI2016-006, occurred in February 2016 where there

are 10 allegations including Criminal Misconduct (1), False Statement (1), and Unbecoming

Conduct (8) all of which are related to domestic assault of the involved citizen/victim. After the

investigative process conducted by Corp. Brett Shapiro was completed and reviewed by Capt.

Michael Smith and Maj. Kathleen Mills, the findings were that the allegation of Criminal

Misconduct was Exonerated, the allegation of False Statement was Sustained, the Unbecoming

Conduct allegations for Protective/Peace Order (1), Domestic Assault (3), Pushing Complainant

(1), Tripping (1), and being Disrespectful (1) were all Sustained.             One allegation of

Protective/Peace order had a finding of Non-Sustained. 111

       152.    A Citizen Complaint Oversight Panel was conducted and the CCOP agreed with

the findings from the investigation. PO              appealed the findings and a hearing board was

convened on February 5, 2018 under coordinator Sgt. Richard Pippin.            The hearing board

participants were Maj. Irene Burks, Capt. Cynthia Ruff, and PO Christopher Carvalho (Officer of

Equal Rank) and found that PO             was guilty of all but two of the allegations which he had




110
    SI2016-006, PGIAD0000099627-100602; SI2016-036, PG0000159071-159209; SI2017-006,
PGIAD0000067714-68001; SI2017-039, PGIAD0000072294-72476; SI2017-059, PGIAD0000135227-135295; and
SI2017-075, PGIAD0000135665-135976.
111
    See SI2016-006, PGIAD0000099627-100602.

                                                76

                                       CONFIDENTIAL
      Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 83 of 153



appealed. PO               was terminated as a result of the guilty determination from the hearing

board.

         153.   PO              second SI matter (SI2016-036) occurred in June 2016 and had an

allegation of Secondary Employment Violation. After the investigative process conducted by

Corp. Brett Shapiro was completed and reviewed by Capt. Michael Smith and Maj. Kathleen Mills,

the findings were that the allegation was Sustained. PO          did not appeal the finding and the

action taken was Suspended 20 Hours Without Pay. 112

         154.   PO              third SI matter, SI2017-006, occurred in January 2017 and has the

following allegations: False Statements (2), Insubordination (4), Procedural Violation (1), and

Unbecoming Conduct (1). As in SI2016-006, the allegations stemmed from a domestic dispute

with the same involved citizen. The investigation was conducted by Sgt. Kyle Bodenhorn with

review by Capt. Michael Smith and Maj. Kathleen Mills. All but one of the allegations for

Unbecoming Conduct were Sustained and the action taken was to note that PO             had already

been terminated. The CCOP agreed with the findings. 113

         155.   The fourth SI matter, SI2017-039, occurred in August 2017 and has the following

allegations: Ethics (3) and Unbecoming Conduct (4). As in SI2016-006 and SI2017-006, the

allegations stem from complaints of domestic abuse by the same involved citizen and this time on

behalf of their child. The investigation was conducted by Sgt. Steven Cobb, Sgt. Tina Blackistone

and Corp. Ja’Net Pettus with review by Capt. Michael Smith and Maj. Kathleen Mills. All 7

allegations have findings of Sustained with approval from the CCOP. Again, PO              did not

appeal the findings. 114



112
    See SI2016-036, PG0000159071-159209.
113
    See SI2017-006, PGIAD0000067714-68001.
114
    See SI2017-039, PGIAD0000072294-72476.

                                                 77

                                         CONFIDENTIAL
            Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 84 of 153



             156.    The fifth SI matter, SI2017-059, occurred in October 2017 and has a single

   allegation of Unbecoming Conduct for Theft. The allegation was made by an officer with the

   Metropolitan Police Department. The investigation was conducted by Corp. Brett Shapiro. This

   matter was administratively closed because of the prior termination of PO               from matter

   SI2016-006. 115

             157.    The sixth and final SI matter for PO             SI2017-075, occurred in December

   2017 and has 5 allegations: Unbecoming Conduct (2) and False Statement (3). PO                     is

   alleged to have filed a fraudulent insurance claim and to have filed a fraudulent police report as

   well as making false statements. The investigation was conducted by Corp. Bryan Medina. This

   matter was administratively closed because of the prior termination of PO               from matter

   SI2016-006. 116

                              Table 20—SI Matters for PO Bashua

                                                                                            Action taken
Allegation/Directive               More Detailed Information                 Finding      (i.e., Discipline)
                                                   SI2016-006
Unbecoming                Entered the home of
Conduct: Protective       and took their child after being advised that
Order/Peace Order         she had a protective order against him.            Sustained    Fine - $1500
                          Pushed and punched                           ,
Unbecoming                in an attempt to get her out of the vehicle he
Conduct: Domestic         was operating as he tried to drive off with
Assault                   their child                                        Sustained    Termination
Unbecoming                Pushed                         out of the car
Conduct: Pushing          causing her to fall to the ground while she
Complainant               was holding their child                            Sustained    Termination
                          Chased after                         as she ran
Unbecoming                away holding their child and tripped her
Conduct: Tripping         causing her to fall to the ground                  Sustained    Termination
Unbecoming                Disrespectful and uncooperative while
Conduct:                  speaking with                  via text
Disrespectful             messages and phone conversations                   Sustained    Termination


   115
         See SI2017-059, PGIAD0000135227-135295.
   116
         See SI2017-075, PGIAD0000135665-135976.

                                                       78

                                              CONFIDENTIAL
         Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 85 of 153



                           Table 20—SI Matters for PO

                                                                                        Action taken
Allegation/Directive           More Detailed Information                  Finding     (i.e., Discipline)
                       Provided a false statement to Lieutenant
False Statement:       Hugh Darden #2171, when he denied that he
False Statement        tripped                                            Sustained   Termination
                       Intentionally drove the vehicle he was
Unbecoming             operating into a fire hydrant in an attempt to
Conduct: Domestic      knock                       , off of the
Assault                vehicle                                            Sustained   AHB-Not Guilty
                       Stood over Involved Citizen
Unbecoming             while she was on the ground holding their
Conduct: Domestic      son pushing and hitting her attempting to
Assault                gain control of their son                          Sustained   AHB-Not Guilty
Unbecoming             Involved Citizen               obtained a
Conduct: Protective    Temporary Protective Order against
Order/Peace Order      Respondent                                       Non-Sustained None
Criminal
Misconduct:            Was charged criminally for assaulting
Charged criminally     Involved Citizen                                  Exonerated   None
                                            SI2016-036
Secondary                                                                             Suspended (20)
Employment             Was working secondary employment while                         Hours Without
Violation              suspended                                          Sustained   Pay
                                             SI2017-006
                       Harassing and intimidating Involved Citizen
                                   when at                                            Terminated
Unbecoming                                         on January 30-                     prior to final
Conduct                31, 2017                                           Sustained   discipline
Unbecoming
Conduct: Protective    Receiving a final order of protection as
Order/Peace Order      requested by                                      Unfounded    None
                                                                                      Terminated
                       Making a false statement to Sgt. Bodenhorn                     prior to final
False Statement        when ordered to provide a current address          Sustained   discipline
                                                                                      Terminated
                       Failed to comply with direct order from Sgt.                   prior to final
Insubordination        Bodenhorn, to provide current address              Sustained   discipline
                       Failure to comply with General Order Vol.,
                       I, Ch. 32, Protocol Section 27, Employee                       Terminated
                       personal information, changes in                               prior to final
Procedural Violation   information.                                       Sustained   discipline
                       Making a false statement to Sgt. Blackistone                   Terminated
                       and Cpl. Shapiro when asked about his                          prior to final
False Statement        current address                                    Sustained   discipline

                                                   79

                                           CONFIDENTIAL
         Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 86 of 153



                           Table 20—SI Matters for PO

                                                                                        Action taken
Allegation/Directive            More Detailed Information                 Finding     (i.e., Discipline)
                       Failed to comply with direct order given by                    Terminated
                       A/Sgt. Caradori, to exchange child custody                     prior to final
Insubordination        only at a police station                           Sustained   discipline
                       Failed to comply with direct order from Sgt.
                       Bodenhorn, to provide documentation and                        Terminated
                       proof of the sale and transfer of personally                   prior to final
Insubordination        owned firearms                                     Sustained   discipline
                       Refusing to comply with direct order from
                       Sgt. Bodenhorn, to attend Psychological
                       counseling at one of the recommended
                       private providers or the Employee
                       Assistance Program and provide                                 Terminated
                       documentation of attendance to Sgt.                            prior to final
Insubordination        Bodenhorn                                          Sustained   discipline
                                                SI2017-039
Unbecoming             Received a Final Order of Protection as
Conduct: Protective    requested by                         on behalf
Order/Peace Order      of                                                 Sustained   Termination
                       Transported 2 year old                    in a
Unbecoming             motor vehicle while the child was not                          Written
Conduct                secured in a child safety seat)                    Sustained   Reprimand
Unbecoming             Operated a motor vehicle in a reckless and
Conduct                unsafe manner.                                     Sustained   Fine - $100
Unbecoming             Operated a motor vehicle while not in                          Written
Conduct                possession of a valid driver's license             Sustained   Reprimand
                       Told Sergeant Blackistone #2053 during a
Ethics: False          recorded interrogation that he transported
Statement                                in a child safety seat)          Sustained   Termination
                       Told Sergeant Blackistone #2053 during a
                       recorded interrogation that his sister
Ethics: False          removed                     and a child safety
Statement              seat from his vehicle                              Sustained   Termination
                       Told Sergeant Blackistone #2053 during a
                       recorded interrogation that
Ethics: False          had been a front seat passenger in his
Statement              vehicle                                            Sustained   Termination
                                                SI2017-075
Unbecoming                                                              Administrative
Conduct: Theft                                                            Closure      None
Unbecoming
Conduct: Insurance                                                                    Administratively
Fraud                  Filed a fraudulent insurance claim                 Sustained   Closed

                                                   80

                                           CONFIDENTIAL
            Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 87 of 153



                              Table 20—SI Matters for PO

                                                                                             Action taken
Allegation/Directive              More Detailed Information                  Finding       (i.e., Discipline)
                                                                                           (Terminated on
                                                                                           March 14, 2018)
                                                                                           Administratively
Unbecoming                                                                                 Closed
Conduct: False                                                                             (Terminated on
Report                    Filed a fraudulent police report                  Sustained      March 14, 2018)
                                                                                           Administratively
                                                                                           Closed
                          Made a false statement to witness                                (Terminated on
False Statement                 regarding travel to North Carolina          Sustained      March 14, 2018)
                                                                                           Administratively
                                                                                           Closed
                          Made a false statement to witness                                (Terminated on
False Statement                 regarding where he lives                    Sustained      March 14, 2018)
                                                                                           Administratively
                                                                                           Closed
                          Made a false statement to Sgt. Judd                              (Terminated on
False Statement           regarding his whereabouts during shift            Sustained      March 14, 2018)

                     2. Corporal

             158.    Corp.                  has one (1) SI matter resulting in 33 allegations of which 22

   were Sustained. The table below contains the details for the matter (SI2018-064) including the

   allegation/directive (if any), additional information describing the allegation, the finding, and the

   action taken. 117 In the reports of Mr. Graham and Mr. Simon, these allegations would have been

   included without regard to the fact that there are, for example, multiple allegations of Unbecoming

   Conduct for a single matter. Therefore, the analyses of Mr. Graham and Mr. Simon are inflating

   the extent of allegations/discipline due to SI matters.

             159.    Corp.          SI matter, SI2018-064, occurred during 2017 and 2018 where the 33

   allegations include Criminal Misconduct (4), Procedural Violation (7), and Unbecoming Conduct




   117
         See SI2018-064, PGIAD0000125163-125719

                                                      81

                                              CONFIDENTIAL
         Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 88 of 153



   (22). It is alleged that Corp.         sexually assaulted a fellow officer multiple times and harassed

   her. After the investigative process conducted by Corp. Tovonia Brown was completed and

   reviewed by Capt. David Robinson and A/Maj. McCreary, the findings were that the allegations

   of Criminal Misconduct were Unfounded, the allegations of Procedural Violations for the

   Unauthorized Dissemination of Police Records were all Sustained and had a punishment of a

   Written Reprimand. The allegations of Unbecoming Conduct for “Sexual Misconduct” were Non-

   sustained (3), Unfounded (3); and Sustained for all 15 allegations with a Directive of “Sexual

   Contact while on-duty” with a resulting discipline of “Reduction in Rank & Salary to Police

   Officer and be removed from the Promotional Cycle for Police Officer First Class for one (1)

   year”; the allegation of Unbecoming Conduct for “Protective/Peace Order” was determined to be

   Unfounded. He also had 7 Sustained allegations for Procedural Violations.

           160.    A Citizen Complaint Oversight Panel was conducted and the CCOP agreed with

   the findings from the investigation. Corp.                  did not appeal the findings and resulting

   discipline.

                            Table 21—SI Matters for Corp

                                More Detailed
Allegation/Directive            Information               Finding          Action taken (i.e., Discipline)
                                                  SI2018-064
Criminal Misconduct:     Sexually assaulted Involved
Protective Order/Peace   Citizen         the Aviation
Order                    Unit hangar                        Unfounded    None
Criminal Misconduct:     Sexually assaulted Involved
Protective Order/Peace   Citizen         at her home, on
Order                    March 21, 2018.                    Unfounded    None
Criminal Misconduct:     Sexually assaulted Involved
Protective Order/Peace   Citizen         at her home on
Order                    June 29, 2018.                     Unfounded    None
                         Threaten Involved Citizen
Criminal Misconduct:             with a gun at her home
Protective Order/Peace   in Charles County on
Order                    September 24, 2018                 Unfounded    None
Unbecoming Conduct:      Forced Involved Citizen            Non-
Sexual Misconduct                to perform fellatio on     Sustained    None

                                                       82

                                              CONFIDENTIAL
         Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 89 of 153



                             Table 21—SI Matters for Corp

                                More Detailed
Allegation/Directive            Information                    Finding      Action taken (i.e., Discipline)
                         him while he was on duty in
                         Prince George's County on
                         July 10, 2017
                         Video recorded himself
                         clinching his anal sphincter
                         muscle at the Aviation Unit
Unbecoming Conduct:      hangar while on duty and sent        Non-
Sexual Misconduct        it to Involved Citizen               Sustained   None
                         Was on duty at the Aviation
                         Unit hangar when he took a
                         picture of his penis in the
                         common area wearing his
                         flight suit, black underwear on
Unbecoming Conduct:      November 17, 2017 and sent it        Non-
Sexual Misconduct        to Involved Citizen                  Sustained   None
                         Engaged in non-consensual
                         vaginal intercourse with
                         Involved Citizen           at her
Unbecoming Conduct:      home in Charles County,
Sexual Misconduct        March 21, 2018                       Unfounded   None
                         Engaged in non-consensual
                         anal intercourse with Involved
                         Citizen          at her home in
Unbecoming Conduct:      Charles County on June 29,
Sexual Misconduct        2018                                 Unfounded   None
                         On September 24, 2018,
                         pointed a gun at Involved
                         Citizen          and stated
Unbecoming Conduct:      "Stay the fuck away from my
Protective Order/Peace   family or I will kill you, you
Order                    fucking Bitch."                      Unfounded   None
                         Performed Cunnilingus on
                         Involved Citizen           at the
Unbecoming Conduct:      Aviation Unit hangar while on
Sexual Misconduct        duty in May 2018                     Unfounded   None
                         Engaged in sexual intercourse                    Reduction in Rank & Salary to Police
Unbecoming Conduct:      with Involved Citizen                            Officer and be removed from the
Sexual Contact while     at the Aviation Unit hangar in                   Promotional Cycle for Police Officer
on-duty                  October 2016                         Sustained   First Class for one (1) year
                         Engaged in sexual intercourse
                         with Involved Citizen                            Reduction in Rank & Salary to Police
Unbecoming Conduct:      in his marked police cruiser in                  Officer and be removed from the
Sexual Contact while     Cedarville State Park on                         Promotional Cycle for Police Officer
on-duty                  November 22, 2016.                   Sustained   First Class for one (1) year




                                                         83

                                               CONFIDENTIAL
         Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 90 of 153



                          Table 21—SI Matters for Corp

                              More Detailed
Allegation/Directive          Information                  Finding      Action taken (i.e., Discipline)
                       Engaged in sexual intercourse
                       with Involved Citizen                          Reduction in Rank & Salary to Police
Unbecoming Conduct:    at the Aviation Unit hangar                    Officer and be removed from the
Sexual Contact while   while on duty on March 12,                     Promotional Cycle for Police Officer
on-duty                2017                               Sustained   First Class for one (1) year
                       Engaged in sexual intercourse
                       with Involved Citizen                          Reduction in Rank & Salary to Police
Unbecoming Conduct:    at the Aviation Unit hangar                    Officer and be removed from the
Sexual Contact while   while on duty on June 18,                      Promotional Cycle for Police Officer
on-duty                2017.                              Sustained   First Class for one (1) year
                       Engaged in sexual intercourse
                       on video with Involved Citizen                 Reduction in Rank & Salary to Police
Unbecoming Conduct:            at the Aviation Unit                   Officer and be removed from the
Sexual Contact while   hangar while on duty on                        Promotional Cycle for Police Officer
on-duty                December 4, 2016.                  Sustained   First Class for one (1) year
                       Video recorded himself
                       masturbating in the Aviation                   Reduction in Rank & Salary to Police
Unbecoming Conduct:    Unit hangar bathroom while on                  Officer and be removed from the
Sexual Contact while   duty and sent the recording to                 Promotional Cycle for Police Officer
on-duty                Involved Citizen                   Sustained   First Class for one (1) year
                       Engaged in sexual intercourse
                       with Involved Citizen                          Reduction in Rank & Salary to Police
Unbecoming Conduct:    at the Aviation Unit hangar                    Officer and be removed from the
Sexual Contact while   while on duty on June 04,                      Promotional Cycle for Police Officer
on-duty                2018                               Sustained   First Class for one (1) year
                       Engaged in sexual intercourse
                       with Involved Citizen                          Reduction in Rank & Salary to Police
Unbecoming Conduct:    at the Aviation Unit hangar                    Officer and be removed from the
Sexual Contact while   while on duty on June 10,                      Promotional Cycle for Police Officer
on-duty                2018                               Sustained   First Class for one (1) year
                       Was on duty in the Aviation
                       Unit hangar bathroom, took a
                       nude photograph of himself                     Reduction in Rank & Salary to Police
Unbecoming Conduct:    and sent the picture to                        Officer and be removed from the
Sexual Contact while   Involved Citizen           March               Promotional Cycle for Police Officer
on-duty                2017                               Sustained   First Class for one (1) year
                       Was on duty in the Aviation
                       Unit hangar bathroom, took a
                       photograph of his penis, black
                       underwear and sent the picture                 Reduction in Rank & Salary to Police
Unbecoming Conduct:    to Involved Citizen          ,                 Officer and be removed from the
Sexual Contact while   between February 5 & 28,                       Promotional Cycle for Police Officer
on-duty                2018                               Sustained   First Class for one (1) year
Unbecoming Conduct:    Was on duty at the Aviation
Sexual Contact while   Unit hangar when he took a                     Reduction in Rank & Salary to Police
on-duty                picture of his penis sitting       Sustained   Officer and be removed from the

                                                     84

                                            CONFIDENTIAL
         Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 91 of 153



                           Table 21—SI Matters for Corp

                               More Detailed
Allegation/Directive           Information                 Finding      Action taken (i.e., Discipline)
                        inside the hangar with the                    Promotional Cycle for Police Officer
                        helicopter in the background                  First Class for one (1) year
                        area and sent it to Involved
                        Citizen         on July 23,
                        2016
                        Was on duty at the Aviation
                        Unit hangar when he took a
                        picture of him wearing his                    Reduction in Rank & Salary to Police
Unbecoming Conduct:     flight suit on December 05,                   Officer and be removed from the
Sexual Contact while    2016 and sent it to Involved                  Promotional Cycle for Police Officer
on-duty                 Citizen                           Sustained   First Class for one (1) year
                        Was on duty at the Aviation
                        Unit hangar when he took a
                        picture exposing his penis and                Reduction in Rank & Salary to Police
Unbecoming Conduct:     buttocks and sent it to                       Officer and be removed from the
Sexual Contact while    Involved Citizen          on                  Promotional Cycle for Police Officer
on-duty                 November 23, 2017                 Sustained   First Class for one (1) year
                        Was on duty at the Aviation
                        Unit hangar when he took a
                        picture of his penis showing                  Reduction in Rank & Salary to Police
Unbecoming Conduct:     red underwear and sent it to                  Officer and be removed from the
Sexual Contact while    Involved Citizen          on                  Promotional Cycle for Police Officer
on-duty                 March 2017                        Sustained   First Class for one (1) year
                        Was on duty at the Aviation
                        Unit hangar on June 18, 2017,
                        when he engaged in sexual                     Reduction in Rank & Salary to Police
Unbecoming Conduct:     intercourse with Involved                     Officer and be removed from the
Sexual Contact while    Citizen         outside of the                Promotional Cycle for Police Officer
on-duty                 building                          Sustained   First Class for one (1) year
Procedural Violation:   Sent two Helicopter Unit
Unauthorized            Incident Summary Report to
Dissemination of        Involved Citizen          dated
Police Records          November 8, 2016                  Sustained   Written Reprimand
Procedural Violation:   Sent a Helicopter Unit Incident
Unauthorized            Summary Report to Involved
Dissemination of        Citizen         dated
Police Records          December 28, 2016                 Sustained   Written Reprimand
Procedural Violation:   Sent a Helicopter Unit Incident
Unauthorized            Summary Report to Involved
Dissemination of        Citizen         dated January
Police Records          4, 2017                           Sustained   Written Reprimand
Procedural Violation:   Sent a Helicopter Unit Incident
Unauthorized            Summary Report to Involved
Dissemination of        Citizen         dated January
Police Records          6, 2017                           Sustained   Written Reprimand


                                                     85

                                             CONFIDENTIAL
          Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 92 of 153



                           Table 21—SI Matters for Corp

                               More Detailed
Allegation/Directive           Information                 Finding       Action taken (i.e., Discipline)
Procedural Violation:   Sent a Helicopter Unit Incident
Unauthorized            Summary Report to Involved
Dissemination of        Citizen        dated January
Police Records          7, 2017                           Sustained   Written Reprimand
Procedural Violation:   Sent a Helicopter Unit Incident
Unauthorized            Summary Report to Involved
Dissemination of        Citizen        dated March
Police Records          17, 2018                          Sustained   Written Reprimand
Procedural Violation:   Sent a Helicopter Unit Incident
Unauthorized            Summary Report to Involved
Dissemination of        Citizen        dated April 30,
Police Records          2018                              Sustained   Written Reprimand

            161.   Again, Mr. Graham and Mr. Simon would have counted all the allegations as

    unique allegations and Sustained findings when they all involve one complainant. The 33

    allegations again stem from a Black external complainant.

                   3. Police Officer Eric Beale: SI Matters

            162.   As discussed above Plaintiff Eric Beale has 2 SI matters resulting in 11 total

    allegations of which 9 were Sustained. The table below contains the details for each matter

    including the matter number, allegation/ directive (if any), additional information describing the

    allegation, the finding, and the action taken. Ten of Mr. Beale’s 11 allegations are from matter

    SI2016-011 for False Statements, Misrepresentation of Facts, Integrity and Loyalty. PO Beale

    was terminated in December 2017 after the hearing board recommended/agreed with the

    recommendation of Termination. In the reports of Mr. Graham and Mr. Simon, these allegations

    would have been included without regard to the fact that there are, for example, multiple

    allegations of Unbecoming Conduct for a single matter. Therefore, the analyses of Mr. Graham

    and Mr. Simon are inflating the extent of allegations/discipline due to SI matters.




                                                     86

                                             CONFIDENTIAL
             Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 93 of 153



              163.    PO Beale’s first SI matter, SI2016-011, occurred in March 2016 where there are 10

    allegations including Ethics Violation (1), False Statement (1), Integrity (2), Loyalty (1),

    Misrepresentation of Facts (3), Policy-Equipment (1), and Unbecoming Conduct (1). After the

    investigative process conducted by Corp. Bryan Medina was completed and reviewed by Capt.

    Michael Smith and Maj. Kathleen Mills, the findings were that the allegation of Policy Equipment

    was Non-sustained and the remaining allegations were all Sustained. 118

              164.    A Citizen Complaint Oversight Panel was conducted and the CCOP agreed with

    the findings from the investigation. PO Beale appealed the findings and a hearing board was

    convened on October 5, 2017 under coordinator Lt. Joseph Ghattas. The hearing board participants

    were Maj. Irene Burks, Capt. Cynthia Ruff, and PO Harold Nichols (Officer of Equal Rank) and

    found that PO Beale was guilty of the allegations which he had appealed and further changed the

    action taken for 3 of the allegations from a $250 fine to Termination.

              165.    The second SI matter for PO Beale is SI2016-016, also in March 2016. The single

    allegation of Attention to Duty with a Directive of Unbecoming Conduct was administratively

    closed. 119

                                  Table 22—SI Matters for PO Eric Beale

                                                                                            Action Taken
                                                                                                (i.e.,
Allegation/Directive               More Detailed Information                  Finding        Discipline)
                                                  SI2016-011
                          Failed to disclose Involved Citizen
Ethics Violation                was his roommate to Witness               Sustained        Termination
                          Made a false statement about Involved Citizen
False Statement                  address                                  Sustained        Termination
                          Failed to disclose Involved Citizen
Integrity                       was his roommate to Sgt                   Sustained        Termination
                          Withheld from Witness           that he knew
Integrity                 Involved Citizen         address                Sustained        Termination

    118
          See SI2016-011, PGIAD0000113736-114269.
    119
          See SI2016-016, PGIAD0000101255-101343.

                                                     87

                                              CONFIDENTIAL
             Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 94 of 153



                                  Table 22—SI Matters for PO Eric Beale

                                                                                             Action Taken
                                                                                                 (i.e.,
Allegation/Directive               More Detailed Information                    Finding       Discipline)
                          Lied to protect Involved Citizen        over the
Loyalty                   PD                                                 Sustained      Termination
Misrepresentation of      Intentionally omitted to             that he was
Facts                     roommate of Involved Citizen                       Sustained      Termination
Misrepresentation of      Willfully misled Sgt.         regarding the
Facts                     address of Involved Citizen                        Sustained      Termination
Misrepresentation of      Intentionally provided false information about
Facts                     Involved Citizen        to Witness                 Sustained      Termination
                          Gave PD hat badge to Involved Citizen
Policy Equipment                                                             Non-Sustained None
                          Engaged in conduct that reflects poorly on the
                          Department by failing to provide complete
Unbecoming                information about Involved Citizen       to
Conduct                   Witness                                            Sustained      Termination
                                                 SI2016-016
Attention to Duty:
Unbecoming                                                                   Administrative
Conduct                   The Charge was re-classified                       Closure        None

                      4. POFC

              166.    POFC                has one (1) SI matter resulting in 14 allegations all of which

    were Sustained. The table below contains the details for the matter, SI2016-031, including the

    allegation/directive (if any), additional information describing each allegation, and the action

    taken. 120 In the reports of Mr. Graham and Mr. Simon, these allegations would have been included

    without regard to the fact that there are, for example, multiple allegations of Unbecoming Conduct

    for a single matter. Therefore, the analyses of Mr. Graham and Mr. Simon are inflating the extent

    of allegations/discipline due to SI matters.

              167.    POFC         SI matter, SI2016-031, occurred in June 2016 where the 14 allegations

    include Criminal Misconduct (5), Ethics Violation (1), False Statement (1), Misconduct in Office


    120
          See SI2016-031, PGIAD0000103560-104275.

                                                      88

                                              CONFIDENTIAL
         Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 95 of 153



   (1), and Unbecoming Conduct (6). It is alleged that POFC         conducted visual surveillance of

   multiple citizens with prurient intent. He confessed to recording over 20 women. In SI2016-031,

   there are 3 named citizens who made allegations of the recording and an anonymous complaint.

   After the investigative process conducted by Corp. Bryan Medina was completed and reviewed by

   Capt. Michael Smith and Maj. Kathleen Mills, all allegations had a finding of Sustained.

           168.    A Citizen Complaint Oversight Panel was conducted and the CCOP agreed with

   the findings from the investigation. POFC       resigned prior to action being taken; however, the

   recommended action was Termination.

                            Table 23—SI Matters for POFC

                                                                                  Action taken (i.e.,
Allegation/Directive      More Detailed Information                Finding           Discipline)
                                           SI2016-031
                    Did with prurient intent conduct visual                    Resigned Prior to Final
Criminal Misconduct surveillance of Involved Citizen              Sustained    Discipline
                    Misconduct in Office in reference to his                   Resigned Prior to Final
Criminal Misconduct contact with Involved Citizen                 Sustained    Discipline
                    Misconduct in Office in reference to his                   Resigned Prior to Final
Criminal Misconduct contact with Involved Citizen                 Sustained    Discipline
                    Did with prurient intent conduct visual
                    surveillance of Involved Citizen                           Resigned Prior to Final
Criminal Misconduct                                               Sustained    Discipline
                    Did with prurient intent conduct visual
                    surveillance of an Involved Citizen                        Resigned Prior to Final
Criminal Misconduct Unknown                                       Sustained    Discipline
                                                                               Resigned Prior to Final
Ethics Violation       Did confess to recording over 20 women     Sustained    Discipline
                       Did make a false statement to Cpl.                      Resigned Prior to Final
False Statement        Medina and Sgt. Blackistone                Sustained    Discipline
                       Did with prurient intent conduct visual
                       surveillance of Involved Citizen                        Resigned Prior to Final
Misconduct in Office                                              Sustained    Discipline
Unbecoming             Did with prurient intent conduct visual                 Resigned Prior to Final
Conduct                surveillance of Involved Citizen           Sustained    Discipline
Unbecoming             Misconduct in Office in reference to his                Resigned Prior to Final
Conduct                contact with Involved Citizen              Sustained    Discipline
Unbecoming             Misconduct in Office in reference to his                Resigned Prior to Final
Conduct                contact with Involved Citizen              Sustained    Discipline

                                                  89

                                          CONFIDENTIAL
         Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 96 of 153



                                Table 23—SI Matters for POFC

                                                                                                  Action taken (i.e.,
Allegation/Directive            More Detailed Information                       Finding              Discipline)
                          Did with prurient intent conduct visual
Unbecoming                surveillance of Involved Citizen                                     Resigned Prior to Final
Conduct                                                                        Sustained       Discipline
                          Did with prurient intent conduct visual
Unbecoming                surveillance of an Involved Citizen                                  Resigned Prior to Final
Conduct                   Unknown                                              Sustained       Discipline
                          Did with prurient intent conduct visual
Unbecoming                surveillance of Involved Citizen                                     Resigned Prior to Final
Conduct                                                                        Sustained       Discipline

            169.    These four officers comprise nearly 40% of the Sustained SI allegations, therefore

   influencing any analyses conducted by either Mr. Graham or Mr. Simon. Both Mr. Graham and

   Mr. Simon fails to account for the fact that the same officer could be in the data multiple times and

   in the data multiple times for the same allegation thereby influencing his results. If one officer has

   33 allegations such as Corporal               , then this one officer for one case may account for a large

   portion of the allegations. In this example, it is not 33 different Black officers, but 33 allegations

   associated with one (1) matter for one (1) officer.

            170.    A review also shows the unique nature of each of these allegations consistent with

   the testimony of Chief Velez and Major McCreary. The table below lists the 28 different types of

   allegations among the SI investigations. The largest allegation type is Unbecoming Conduct,

   which can encompass a myriad of different types of conduct that are not directly comparable to

   one another absent a review of the circumstances of each allegation. 121 The same is true for the

   other allegation categories.




   121
       Examples of Unbecoming Conduct can be found in SI2018-032 for an Interim Protection Order being filed (Non-
   sustained), SI2016-031 with one allegation described as “Did with prurient intent conduct visual surveillance of
   Involved Citizen” (Sustained), or SI2017-026 with an allegation described as “Unjustified behavior that reflected
   poorly on themselves and the agency surrounding the interactions with individual that resulted in damage to a payment
   terminal in a taxi cab” (Sustained).

                                                           90

                                                  CONFIDENTIAL
     Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 97 of 153



              Table 24—Distribution of SI Investigations by Type of Allegation

                                               Number of               Percentage of SI
                   Allegation                 Investigations            Investigations
        Accidental Discharge                           6                     1.14%
        Attention to Duty                              9                     1.71%
        County Code Violation                          1                     0.19%
        Criminal Misconduct                           41                     7.78%
        Departmental Accident                          1                     0.19%
        Discharge of Firearm                           6                     1.14%
        Equipment Policy                               1                     0.19%
        Ethics Violation                              16                     3.04%
        Excessive/Unnecessary Force                   88                    16.70%
        False Statement                               17                     3.23%
        Firearms Violation                             4                     0.76%
        Firearms and Intoxicants                       2                     0.38%
        Harassment                                     3                     0.57%
        Insubordination                                5                     0.95%
        Integrity                                      5                     0.95%
        Lethal Force                                   1                     0.19%
        Loyalty                                        1                     0.19%
        MVS (Required Use)                             1                     0.19%
        Misconduct in Office                           1                     0.19%
        Misrepresentation of Facts                     3                     0.57%
        Policy                                         1                     0.19%
        Procedural Violation                          70                    13.28%
        Protocol                                       9                     1.71%
        Secondary Employment
        Violation                                       1                    0.19%
        Unbecoming Conduct                            183                   34.72%
        Use of Force                                   19                    3.61%
        Use of Language                                28                    5.31%
        Violation of Laws                               4                    0.76%
        Total                                         527                  100.00%

       171.    The following table shows the number and percent of each demographic group by

allegation. The table below displays the number and percent within each demographic group

across the SI allegations. While there are categories with differences by race/ethnicity, as the

discussion above illustrated, such a summary for SI is not useful given the unique circumstances

of each complaint, the resulting allegations, and repeated findings.

                                                91

                                        CONFIDENTIAL
       Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 98 of 153



             Table 25—Racial/Ethnic Composition of SI Matters Open and Closed
                              Between 2016 and March 2020
                                      By Allegation

                                      Number and Distribution by Race/Ethnicity Group
Allegation
                                   Asian      Black     Hispanic      White        Total
Accidental Discharge                 1           1           0           4           6
Attention to Duty                    0           5           0           4           9
County Code Violation                0           1           0           0           1
Criminal Misconduct                  1          33           1           6          41
Departmental Accident                0           0           1           0           1
Discharge of Firearm                 0           4           0           2           6
Equipment Policy                     0           1           0           0           1
Ethics Violation                     0          10           1           5          16
Excessive/Unnecessary Force          2          38           6          42          88
False Statement                      0          13           0           4          17
Firearms Violation                   0           2           0           2           4
Firearms and Intoxicants             0           2           0           0           2
Harassment                           0           3           0           0           3
Insubordination                      0           5           0           0           5
Integrity                            0           4           0           1           5
Lethal Force                         0           0           0           1           1
Loyalty                              0           1           0           0           1
MVS (Required Use)                   0           0           0           1           1
Misconduct in Office                 0           1           0           0           1
Misrepresentation of Facts           0           3           0           0           3
Policy                               0           1           0           0           1
Procedural Violation                11          31           8          20          70
Protocol                             0           3           2           4           9
Secondary Employment Violation       0           1           0           0           1
Unbecoming Conduct                   2         123           7          49         183
Use of Force                         2           8           0           9          19
Use of Language                      2           8           0          18          28
Violation of Laws                    1           1           1           1           4
Total                               22         303          27         173         527
                            Distribution by Demographic Group
Accidental Discharge               4.55%      0.33%      0.00%        2.31%       1.14%
Attention to Duty                  0.00%      1.65%      0.00%        2.31%       1.71%
County Code Violation              0.00%      0.33%      0.00%        0.00%       0.19%
Criminal Misconduct                4.55%     10.89%      3.70%        3.47%       7.78%
Departmental Accident              0.00%      0.00%      3.70%        0.00%       0.19%
Discharge of Firearm               0.00%      1.32%      0.00%        1.16%       1.14%

                                            92

                                    CONFIDENTIAL
        Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 99 of 153



              Table 25—Racial/Ethnic Composition of SI Matters Open and Closed
                               Between 2016 and March 2020
                                       By Allegation

                                                  Number and Distribution by Race/Ethnicity Group
Allegation
                                             Asian            Black Hispanic      White        Total
Equipment Policy                             0.00%           0.33%   0.00%        0.00%       0.19%
Ethics Violation                             0.00%           3.30%   3.70%        2.89%       3.04%
Excessive/Unnecessary Force                  9.09%          12.54%  22.22%       24.28%      16.70%
False Statement                              0.00%           4.29%   0.00%        2.31%       3.23%
Firearms Violation                           0.00%           0.66%   0.00%        1.16%       0.76%
Firearms and Intoxicants                     0.00%           0.66%   0.00%        0.00%       0.38%
Harassment                                   0.00%           0.99%   0.00%        0.00%       0.57%
Insubordination                              0.00%           1.65%   0.00%        0.00%       0.95%
Integrity                                    0.00%           1.32%   0.00%        0.58%       0.95%
Lethal Force                                 0.00%           0.00%   0.00%        0.58%       0.19%
Loyalty                                      0.00%           0.33%   0.00%        0.00%       0.19%
MVS (Required Use)                           0.00%           0.00%   0.00%        0.58%       0.19%
Misconduct in Office                         0.00%           0.33%   0.00%        0.00%       0.19%
Misrepresentation of Facts                   0.00%           0.99%   0.00%        0.00%       0.57%
Policy                                       0.00%           0.33%   0.00%        0.00%       0.19%
Procedural Violation                        50.00%          10.23%  29.63%       11.56%      13.28%
Protocol                                     0.00%           0.99%   7.41%        2.31%       1.71%
Secondary Employment Violation               0.00%           0.33%   0.00%        0.00%       0.19%
Unbecoming Conduct                           9.09%          40.59%  25.93%       28.32%      34.72%
Use of Force                                 9.09%           2.64%   0.00%        5.20%       3.61%
Use of Language                              9.09%           2.64%   0.00%       10.40%       5.31%
Violation of Laws                            4.55%           0.33%   3.70%        0.58%       0.76%
Note: Officers with unknown race are included in the total number.

          172.   With regard to the Sustained outcomes, as discussed, the multiple allegations are

  influencing the outcomes. Given the unique nature of these allegations, the discipline imposed is

  also not comparable and must be reviewed on a case by case basis

          173.   With regards to the finding of Sustained among the allegations, when there is at

  least one Black investigator involved, Black respondents are more likely to have a Sustained

  finding among their allegations. For investigations with at least one Minority investigator, the

  allegations were Sustained for 44.4% of Black respondent officers and 28.9% of white respondent

                                                  93

                                         CONFIDENTIAL
     Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 100 of 153



officers. For investigations only white investigators, the allegations were Sustained for 39.9% of

Black respondent officers and 24.8% of white respondent officers. Among the allegations of

Unbecoming Conduct, which is the largest group of allegations for both Black and white officers,

investigations with a Minority investigator had Sustained findings Black officers with 56.9%

Sustained among Black officers and 40% among white officers. For investigations with only white

investigators there are Sustained findings for 37.9% of Black officers and 28.2% for white officers.

       174.    The categories of allegations do not adequately describe the severity of the

allegations among the SI case. The following chart categorizes the allegations to categorize the

type of alleged action(s). The chart shows that a disproportionate number of SI allegations are for

domestic abuse, sexual assault, and assault among respondent Black officers. Both Black and

white respondent officers have the majority of Use of Force allegations which are typically self-

report. Neither Mr. Graham nor Mr. Simon considered the severity of each of the SI allegations

in their comparisons or analyses.

      Table 26—Description of SI Types of Allegations From Summary of Directives

                                     Number       Number       Number         Number
       Category of Directive          Asian        Black       Hispanic        White        Total
Abuse of Power/Intimidation             0              6            0              2          8
Alcohol/Intoxication                    0             11            3              5         19
Assault                                 0             12            3              6         21
Attention to Duty                       1              5            3              4         13
Criminal Misconduct                     0              4            0              1          5
Departmental Accident                   0              2            5              0          7
Departmental Vehicle Use                0              0            0              5          5
Destruction of Property                 0              0            0              4          4
Domestic Assault/Violence               0             44            2            15          61
Equipment/Attire                        2              5            0              0          7
Ethics/Unbecoming Conduct               0             21            2              5         30
Failure to Notify                       0              2            0              1          3
False Statement/Report                  1             30            0              7         38
Firearm                                 1             14            1            10          26
Firearm & Alcohol                       0              3            1              1          5


                                                94

                                        CONFIDENTIAL
     Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 101 of 153



       Table 26—Description of SI Types of Allegations From Summary of Directives

                                     Number      Number        Number        Number
        Category of Directive         Asian       Black        Hispanic       White        Total
Harassment                              0             4             0             0          4
Insubordination                         0             5             0             0          5
Language/Courtesy                       2            11             0           22          35
NCIC Violation                          1             2             0             0          3
Perjury                                 0             1             0             4          5
Radio/MVS                               0             0             0             5          5
Reckless Driving                        0             5             0             2          7
Recording/Surveillance                  0            11             0             1         12
Secondary Employment                    6             2             0             0          8
Sex Assault/Misconduct                  0            31             0             5         36
Social Media                            0             2             0             1          3
Solicit Prostitution                    0             3             1             0          4
Theft                                   3             6             0             8         17
Unauthorized Dissemination              0            10             0             0         10
Unauthorized Pursuit                    1             4             0             4          9
Use of Force                            4            46             6           52         108
Use of Force Reporting                  0             1             0             3          4

       175.    Documentation in the SI files could be found regarding CCOP’s review of each of

the SI matters. Of the 527 SI matters/allegations, documentation could be found in the files

providing CCOP’s assessment for 492. Of the 492 with documentation provided, the CCOP

disagreed with the findings in 12 instances which is less than 3% of the reviews. Mr. Graham and

Mr. Simon failed to account for the differences in the types of allegations and the unique

circumstances of each. In addition, both fail to consider CCOP’s review of the SI matters and its

concurrence in the majority of SI cases.

       176.    There were 87 discipline recommendations from the DAR for which the officer did

not waive his/her right to a hearing board, of which 34 (39%) are from allegations resulting from

the SI cases involving the four Black officers who account for nearly 40% of the Sustained findings

described above. Thus, these four are not similar to the majority of the officers who accepted the

allegation and discipline.

                                                95

                                       CONFIDENTIAL
      Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 102 of 153



       177.    SI matters are disparate in their allegations, findings, and actions taken. Each SI

matter must be considered individually because the circumstances for each allegation and each

matter are dissimilar to each other SI matter. As shown in the tables above, the CCOP reviewed

the majority of the decisions on findings and disagreed with very few of the findings.

       178.    Importantly, a few officers are influencing the Black numbers of SI allegations and

Sustained findings. In addition, few of the officers disputed the findings and requested a hearing

board review. Therefore, the officers generally accepted the action taken.


IX.    Conclusions


       179.    In conclusion, the findings of Mr. Graham and Mr. Simon are flawed for several

reasons.   I have addressed their misleading comparisons and reach different conclusions,

conclusions which do not support the allegations made by the Plaintiffs.

       180.    Mr. Graham’s assessment of the PGPD workforce is incorrect and misleading as he

inappropriately compares the PGC population to the composition of the PGPD workforce. An

examination of the more recent hiring at PGPD, between 2015 through August 2020, shows while

the number of hires has declined, Minority representation among new hires has increased

substantially from 50.77% in 2015 to 71.88% in 2019. These statistics do not support the

erroneous conclusions drawn by Mr. Graham regarding the PGPD workforce.

       181.    There is no pattern of racial/ethnic differences regarding promotions held in

abeyance due to disciplinary actions. The impact of disciplinary actions on promotions is limited

and does not disproportionately impact Black and Hispanic officers. None of the promotions held

in abeyance were among Hispanic officers based on examining the racial/ethnic breakdown of the

17 officers whose promotions were held in abeyance due to disciplinary actions from 2016-2019.

Only 5 of the 17 promotions held in abeyance were during Major Mills’ tenure as IAD

                                               96

                                       CONFIDENTIAL
     Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 103 of 153



Commander; one of the 5 was a white Sergeant and among the 4 remaining, 50% were Black and

50% were white.

       182.    My analyses of disciplinary actions on terminations, resignations, and retirements

shows that Black and Hispanic officers are not disproportionately impacted. There are no

statistically significant differences in the number of Minority, Black, or Hispanic terminations,

resignations, or retirements resulting from disciplinary actions in the period 2016 to August 2020.

       183.    There is no racial/ethnic difference in the Use of Force Review when properly

analyzed. Mr. Graham's comparisons from the Use of Force Review data are faulty and unreliable

as Mr. Graham has grossly inflated and made inappropriate comparisons from the Use of Force

Review data. Use of Force incidents are self-reported and not from a citizen complaint. Districts

with higher crime rates and more calls for service are the areas in which Use of Force Reviews are

concentrated. When taking into account the number of years in which an officer has a Use of

Force Review, officers average 2 Use of Force Reviews per year regardless of race/ethnicity.

       184.    The conclusions reached by Mr. Graham and Mr. Simon regarding IAD inquiries

and investigations are incorrect for several reasons. Mr. Graham and Mr. Simon failed to

distinguish types of matters and they did not take into account key factors such as if the incident

was self-reported, there was evidence, or the officer accepted the discipline. They also did not

analyze if the complainant was internal (PGPD) or external, or the racial/ethnic composition of the

complainant. Mr. Simon included IAD matters pre-2016, and he did not consider the nature of the

incident of each matter which is critical as, for example, “PS” matters differ from “SI” matters.

My review of the IAD matters opened and closed between 2016 and March 2020 shows that:




                                                97

                                       CONFIDENTIAL
    Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 104 of 153



•    Among departmental accidents, the discipline is consistent with the matrix associated with

     the number of offenses within a 24 month period. PGPD did not deviate from the matrix

     in the CBA.

•    A large portion of the inquiries and investigations are from external citizen complaints

     which are required to be investigated and when the race of the complainant is known the

     majority of the complainants are Black.

•    For FC Inquiries, there are no statistically significant differences in the number of Black,

     Asian, and white inquiries. The number of Hispanic FC inquiries suggests that there are

     fewer Protocol inquiries than predicted and this outcome is statistically significant. Thus,

     there is no pattern of differences by race/ethnicity regarding the incidence of FCIQ

     inquiries.

•    For IAQ and SIQ Inquiries, there are no statistically significant differences in the number

     of Black, Hispanic, Asian and white inquiries. For FCIQ and IAQ inquiries, most of these

     inquiries are from complaints of external citizens Contrary to Mr. Graham's claims, white

     officers were not investigated through an SI inquiry at a higher rate. The higher incidence

     of an SI inquiry is with respect to the Discharge of Firearms which are related to the

     shooting of animals. Thus, there is no pattern of differences by race/ethnicity regarding

     the incidence of IAQ and SIQ inquiries

•    Most PS investigations resulted from the Failure to Appear in Court and the discipline

     received was consistent with the offense number. PGPD did not deviate from the matrix

     of offenses as agreed upon in the collective bargaining agreement. Mr. Graham and Mr.

     Simon failed to make this comparison. The remaining PS investigations were primarily

     Procedural Violations in which the discipline received was not appealed by the officers.


                                               98

                                     CONFIDENTIAL
       Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 105 of 153



        Among the PS investigations, nearly all of the officers waived their right to a hearing,

        thereby accepting the finding and the most common discipline of a Written Reprimand.

   •    White officers were investigated at a higher rate among the IA investigations which is

        contrary to the assertion that they were more likely to be investigated through an inquiry

        or not at all. Among the IA investigations, nearly all of the officers waived their right to a

        hearing, thereby accepting the Sustained finding and the resulting discipline. Thus, these

        officers did not ask for a hearing to dispute the finding. While the discipline varies by the

        circumstances of each allegation, the most common discipline officers with a Sustained

        finding was a Written Reprimand.

   •    While Black officers were investigated at a higher rate among the SI investigations this is,

        in part, because the investigations of a few cases resulted in several allegations. For

        example, Black Officer,                    had 33 allegations from one matter, of which 22

        were Sustained under the current IAD Commander, Major McCreary. Among the SI

        investigations, the majority of the officers waived their right to a hearing, thereby accepting

        the Sustained finding and the resulting discipline. Thus, these officers did not ask for a

        hearing to dispute the finding.

        185.   In summary, my review and analysis show that that there is not a pattern in which

Officers of Color consistently received disciplinary actions. There is variation in which some

categories have white officers with more disciplinary actions and in other, a different race/ethnic

group. A review of the case documents shows that the cases are not cookie-cutter and aggregating

across different types with different case details is not appropriate. Mr. Graham and Mr. Simon

have failed to consider the process used by IAD to investigate allegations of PGPD police officers.

Their approaches aggregated statistics to distort the reality of the decisions of allegations regarding



                                                  99

                                          CONFIDENTIAL
Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 106 of 153




                          CONFIDENTIAL
Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 107 of 153




                             Appendix A


                  Curriculum Vitae and Testimony List




                           CONFIDENTIAL
          Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 108 of 153

Curriculum Vitae



                                   Janet R. Thornton, Ph.D.
                             BERKELEY RESEARCH GROUP, LLC
                       2457 Care Drive, Suite A-200, Tallahassee, FL 32308

                                          Direct: 850-402-5105
                                        jthornton@thinkbrg.com


EDUCATION

     Ph.D., Florida State University, Economics, 1992.
     M.S., Florida State University, Economics, 1985.
     B.A., University of Central Florida, Economics and Political Science, 1981


ACADEMIC EXPERIENCE

  FLORIDA STATE UNIVERSITY
     Instructor, Quantitative Methods for Business Decisions (2010)
     Instructor, Quantitative Methods and Statistics (2000-2001)
     Instructor, Economics (1984-1985)
     Instructor and Teaching Assistant, Economics (1982-1984)

  GEORGIA SOUTHWESTERN COLLEGE
     Part-time Instructor (1985-1986)

  UNIVERSITY OF CENTRAL FLORIDA
     Research Assistant (1981)


PRESENT EMPLOYMENT

     Managing Director, Berkeley Research Group, LLC (2015)

     Dr. Thornton specializes in analyzing employment, insurance, and credit decisions. She has
     testified as an expert witness in federal court, state court, and administrative hearings
     regarding allegations of discrimination and the calculation of economic damages, and has
     been retained by both plaintiffs and defendants.

     Dr. Thornton has prepared economic and statistical analyses involving allegations of gender,
     race, ethnicity, religious, and age discrimination in a variety of employment practices
     including selection, termination, and compensation. She has prepared analyses for
     employers both proactively and in response to litigation and OFCCP audits.

     Dr. Thornton estimates economic damages and provides analysis of wage and hour claims
     as they relate to overtime (including misclassification), calculation of the regular rate of pay,
     and off-the-clock work issues including donning and doffing time. She has provided expert
                                                                                       Updated April 30, 2018

                                           CONFIDENTIAL
          Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 109 of 153




      witness testimony in wage and hour matters including a class action involving a large
      restaurant/retail chain.

      Dr. Thornton has provided expert witness testimony regarding simple and complex random
      sampling designs, has analyzed survey data, and has calculated and incorporated statistical
      error rates associated with sampling designs. This expertise and her knowledge of complex
      databases has been used to help organize, manage, and process data for litigation including
      the use of sampling to identify anomalies in the organizations data processes.

      Dr. Thornton’s expertise in the analysis of lending practices has led her to design monitoring
      software specifically tailored to meet her clients’ needs. She has prepared several reports
      and testified in class action lawsuits related to credit pricing issues.

      Dr. Thornton has provided expert witness testimony regarding voting rights issues including
      the analysis of voter ID match rates and voting patterns among demographic groups.


PREVIOUS POSITIONS

      Managing Director, ERS Group (2011 – 2015)
      Director, ERS Group (2004-2011)
      Vice President and Senior Research Economist, ERS Group (1998-2004)
      Senior Research Economist, ERS Group (1997-1998)
      Research Economist, ERS Group (1986-1997)
      Research Assistant, ERS Group (Summer 1985)
      Research Assistant, ERS Group (Summer 1984)


HONORS AND AWARDS

      Omicron Delta Epsilon (Economics)
      Omicron Delta Kappa (National Leadership)
      Pi Sigma Alpha (Political Science)
      Phi Kappa Phi Honor Society
      Scholarship to attend the Conference on Public Choice at the Center for Public Choice in
      Blacksburg, Virginia, 1983


SPECIALIZATION

Labor and Natural Resource Economics




                                                                                                       2
                                           CONFIDENTIAL
        Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 110 of 153




PUBLICATIONS AND PRESENTATIONS

    ARTICLES

    “A Labor Economist’s View of the Pay Gap: Approaches for Identifying Firm-Specific Wage
    Disparities and Enhancing Diversity in Light of Fair Pay Laws.” Prepared for the American
    Employment Law Council’s Twenty-Third Annual Conference, October 2015.

    “New Tools for the Calculation of Infringement Damages,” (with Roy Weinstein and Paul
    White). Prepared for The Center of American and International Law, Plano, TX, October
    2010.

    “Weathering the Economic Downturn: Economic and Statistical Analysis for Layoffs,” (with
    Fredrick Holt), EEO Insight, Vol. 1, Issue 3, 2009.

    “Recent Developments in the Analysis of Employment Practices,” (with Joan Haworth and
    Paul White), Developments in Litigation Economics, Eds. Patrick Gaughan and Robert
    Thornton. Vol. 87 of Contemporary Studies in Economic and Financial Analysis. Amsterdam:
    Elsevier, 2005.

    “Minority and Female Owned Business Opportunity in Atlanta,” (with Joan G. Haworth).
    Prepared for the City of Atlanta, October 2000.

    “Cohort Analysis and the Determination of Economic Damages Resulting from
    Employment Discrimination,” (with Michael J. Piette). Journal of Forensic Economics, Vol.
    VIII, No. 1, Winter 1995.

    “Using New Labor Force Participation Rates When Computing Economic Damage and Loss:
    A Methodological Note,” (with Michael J. Piette). Journal of Legal Economics, Vol. 4, No. 2,
    Summer 1994.

    “A Human Capital Approach to School Retention,” Ph.D. Dissertation, Department of
    Economics, Florida State University, April 1992.

    “The Use of Cohort Analysis in the Litigation Context,” (with Michael J. Piette). Presented at
    the American Economic Association Meeting, New Orleans, LA, January 1992.

    “Changes in Labor Force Participation Rates Over Time: Some New Evidence from Census
    Data,” (with Michael J. Piette). Presented at the Southern Economic Association Meeting,
    Washington, D.C., November 1992.


    PRESENTATION AND TRAINING ENGAGEMENTS

    “Equal Pay for Comparable Work: How to Make It Work in Massachusetts” (with Ellen
    Kearns), a webinar for Constangy, Brooks, Smith & Prophete, LLP, April 2018.

    “Pay Equity” (panel with Lori Bowman, Zev J. Eigen, Ph.D., Genie Harrison and Susannah
    Howard), presented at the Daily Journal Employment Law Forum, July 2017.



                                                                                                     3
                                         CONFIDENTIAL
    Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 111 of 153




“Deep Diving Pay Equity” (panel with Hon. Charlotte A. Burrows, Adam T. Klein and Nancy
E. Rafuse), presented at the American Bar Association National Conference on Equal
Employment Opportunity Law, March 2016.

“From the Labor Economists’ Perspective – Class Certification Statistical Modeling Post-
Walmart and How the Employer May Improve its Chances of Prevailing in Discrimination
Cases,” presented with Mary Baker, Ph.D. at the American Employment Law Council’s
Twenty-Third Annual Conference, October 2015.

“Economic and Statistical Analyses of Common Employment Issues” (with Bo Shippen,
Ph.D.), presented at Fisher & Phillips, November 2014.

“Shoot First, Ask Questions Later: Managing through the EEOC’s Strategic Priorities” (with
Shay Hable and Nancy Rafuse), presented at the Corporate Counsel Institute Program,
December 2013.

“How to Prepare for an OFCCP Compensation Audit” (with Steve Greene), a webinar for
World at Work, September 2013.

“Compensation Analysis for Federal Contractors/Sub-Contractors,” presented at the
Jacksonville, Florida, Industry Liaison Group Conference, July 2012.

“WHO SAID LIFE WAS FAIR: Successfully Analyzing and Defending Fair Lending Claims”
(with Eric Taylor), presented at the American Conference Institute’s 13th National Forum on
Consumer Finance Class Actions & Litigation, January 2012.

“Compensation Analyses,” presented at the Space Coast Florida Industry Liaison Group
Conference, October 2011.

“Compensation Analyses and Pay Equity,” presented at the Central/Space Coast Florida
Industry Liaison Group Conference, March 2010.

“Basic Statistics and Applications in AA Plan Development, Adverse Impact and
Compensation,” a course for the American Association for Affirmative Action’s PDTI training
2010, February 2010.

“Demystifying Compensation Analysis: Concepts & Challenges, Part II,” a webinar for the
American Association for Affirmative Action’s PDTI 2009 Webinar Series, September 2009.

“Tools for Analyzing and Monitoring Compensation,” presented at the Jacksonville Industry
Liaison Group Conference, May 2009.

“Tools for Analyzing and Monitoring Compensation,” presented at the Central/Space Coast
Florida Industry Liaison Group Conference, April 2009.

“Demystifying Compensation Analysis: Concepts & Challenges,” a webinar for the American
Association for Affirmative Action’s PDTI 2009 Webinar Series, March 2009.

“Weathering the Economic Downturn: Economic and Statistical Analysis for Layoffs,”
presented at the Jacksonville Industry Liaison Group Conference, “Preparing for Change:
Hot Topics for 2009 and Beyond,” February 2009.


                                                                                              4
                                    CONFIDENTIAL
        Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 112 of 153




    “Tools for Analyzing and Monitoring Compensation,” presented at the Southwest and Rocky
    Mountain Regional Industry Liaison Group Conference, “Fairness and Inclusion in a
    Changing Workforce,” November 2008.

    Presented at the Proskauer Rose LLP seminar “Navigating Wage and Hour Issues in
    California,” April 2008.

    SEMINAR PRESENTATIONS

    “Employment Discrimination: Economic and Statistical Evidence,” an ERS Group seminar.
    Presented the following topics: "Commonly Used Statistical Techniques" and/or “Advanced
    Statistical Techniques: Compensation Analysis” and/or “Statistical Concepts: Modeling &
    Data Issues” and/or “Exposure and Liability: Calculating Damages.” Orlando, 2012 and
    2014; Washington, D.C. and New York, 2009; Washington, D.C. and New York, 2006;
    Washington, D.C. and New York, 2004; Washington, D.C. and New York, 2003; Chicago and
    New York, 2002; Dallas, 2001; New York and Los Angeles, 2000; Atlanta, Chicago, San
    Francisco, 1999; and Los Angeles, 1998.

    “2010 Compensation Tune-up: Are Your Pay Practices Ready for Challenges?” an ERS
    Group webinar, January 2010.

    “Weathering the Economic Downturn: Economic and Statistical Analysis for Layoffs,” an ERS
    Group webinar, January 2009 and December 2008.

    “Compensation Tune-Up for 2007: Tools for Analyzing and Monitoring Compensation,” an
    ERS Group webinar, February 2007.

    “Analyzing and Monitoring Compensation in Today’s Regulatory Environment,” an ERS
    Group seminar, Washington, D.C. and San Francisco, 2005.


PROFESSIONAL ASSOCIATIONS AND MEMBERSHIPS

    American Economic Association
    National Association of Forensic Economics
    North Florida Committee on Foreign Relations




                                                                                                5
                                       CONFIDENTIAL
           Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 113 of 153

Expert Testimony
Within the Last Four Years


                                    Janet R. Thornton, Ph.D.
                              BERKELEY RESEARCH GROUP, LLC
                        2457 Care Drive, Suite A-200, Tallahassee, FL 32308

      Johnny Reynolds, et al. v. Alabama Department of Transportation, et al.; Case No. CV-85-T-
      665-N, U.S. District Court, Middle District of Alabama, Northern Division. [affidavits,
      depositions]

      Roxie Sibley, et al. v. Sprint Nextel Corporation and Sprint/United Management Company;
      Case No. 02:08-CV-02063-KHV/JPO, U.S. District Court, District of Kansas. [affidavits,
      deposition]

      North Carolina State Conference of the NAACP, et al. v. Patrick Lloyd McCrory, in his official
      capacity as Governor of North Carolina, et al. (Case No. 1:13CV658); League of Women
      Voters of North Carolina, et al. and Louis M. Duke, et al. v. The State of North Carolina, et al.
      (Case No. 1:13CV660); and United States of America v. The State of North Carolina, et al.
      (Case No. 1:13CV861), U.S. District Court, Middle District of North Carolina. [declarations,
      depositions, trial testimony]

      Charles M. Bingham v. Raytheon Technical Services Co., LLC; Case No. 1:13-CV-00211-
      TWP-DKL, U.S. District Court, Southern District of Indiana, Indianapolis Division. [declaration]

      Alberta Currie, et al. v. The State of North Carolina and the North Carolina State Board of
      Elections; Case No. 13-CVS-1419, State of North Carolina General Court of Justice, Superior
      Court Division, County of Orange. [affidavit]

      Barbara H. Lee, et al. v. Virginia State Board of Elections, et al.; Case No. 3:15-CV-357, U.S.
      District Court, Eastern District of Virginia. [deposition, declaration, trial testimony]

      Sheree Steele and Momina Ansoralli, et al. v. CVS Pharmacy, Inc.; Case No. 15-CV-04261,
      U.S. District Court, Southern District of New York. [deposition]

      United States of America v. South Dakota Department of Social Services; Case No. 5:15-cv-
      05079-JLV, U.S. District Court, District of South Dakota, Western Division. [deposition]

      Arizona Democratic Party, et al. v. Michele Reagan, et al.; Case No. CV-16-01065-PHX-DLR,
      U.S. District Court, District of Arizona. [deposition, trial testimony]

      Stacy Tebo v. City of DeBary, Florida, and Leo Daniel Parrott; Case No. 6:16-cv-01599-31-
      DAB, U.S. District Court, Middle District of Florida, Orlando Division. [deposition]



                                                                                          Updated June 1, 2020
                                             CONFIDENTIAL
    Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 114 of 153



Betsy Ackerson v. The Rector and Visitors of the University of Virginia; Case No. 3:17-cv-
00011-GEC, U.S. District Court, Western District of Virginia, Charlottesville Division.
[deposition]

Cherie Noelle Maness v. City of High Point, North Carolina; Case No. 1:17-cv-384, U.S.
District Court, Middle District of North Carolina. [deposition]

Nial Benton and Hutton Graham, et al. v. Deli Management, Inc. d/b/a Jason’s Deli; Case No.
1:17-cv-00296-WSD, U.S. District Court, Northern District of Georgia, Atlanta Division.
[deposition]

Ohio A. Philip Randolph Institute, et al. v. Ryan Smith, Speaker of the Ohio House of
Representatives, et al.; Case No. 1:18-cv-00357-TSB-KNM-MHW, U.S. District Court,
Southern District of Ohio. [deposition, trial testimony]

Common Cause, et al. v. Representative David R. Lewis, et al.; Case No. 18-CVS-014001,
North Carolina General Court of Justice, Superior Court Division, County of Wake. [affidavits,
deposition, trial testimony]

Jabari Holmes, et al. v. Timothy K. Moore, Speaker of the North Carolina House of
Representatives, et al.; Case No. 18-CVS-15292, State of North Carolina General Court of
Justice, Superior Court Division, County of Wake. [affidavit, deposition]

Rebecca Harper, et al. v. David Lewis, Senior Chairman of the House Select Committee on
Redistricting, et al.; Case No. 19-CV-012667, North Carolina General Court of Justice,
Superior Court Division, County of Wake. [affidavit]

Equal Employment Opportunity Commission v. R&L Carriers, Inc. and R&L Carriers Shared
Services, LLC; Case No. 1:17-cv-00515-DRC, U.S. District Court, Southern District of Ohio,
Western Division at Cincinnati. [deposition]

Fair Fight Action, Inc., et al. v. Brad Raffensperger, in his official capacity as Secretary of
State of the State of Georgia, et al.; Case No. 1:18-cv-05391-SCJ, U.S. District Court,
Northern District of Georgia, Atlanta Division. [declaration, deposition]




                                                                                                  2

                                      CONFIDENTIAL
Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 115 of 153




                             Appendix B


                        Materials Relied Upon




                          CONFIDENTIAL
    Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 116 of 153



                                 Materials Relied On

•    Expert Report of Michael E. Graham, June 18, 2020
•    Updated Expert Report of Michael E. Graham, August 28, 2020
•    Expert Report of Marc Simon, CPA, CFE: Statistical Analysis of Disciplinary Data,
     August 25, 2020
•    Expert Report of Thomas Terranova, CPA, CFE, CFF: Economic Damages, August 28,
     2020
•    Complaint for Declaratory and Injunctive Relief and Damages, December 12, 2018
•    First Amended Complaint, May 28, 2019
•    Stipulated Order Regarding Confidentiality of Discovery Material, July 1, 2019
•    Plaintiffs' Collected Requests for Admission to Defendant Prince George's County,
     August 21, 2020
•    Deposition transcripts of:
         o Michael A. Brown, July 21, 2020
         o Joseph Ghattas, October 6, 2019
         o Joseph Ghattas, July 8, 2020
         o Raphael Grant, March 16, 2020
         o James McCreary, June 15, 2020
         o Kathleen Mills, August 6, 2020
         o Joseph Perez, July 30, 2020
         o Richard Pippin, December 20, 2019
         o Christopher Smith, July 29, 2020
         o Henry P. Stawinski, III, July 31, 2020
         o Hector Velez, July 15, 2020
         o Linda Washington, October 6, 2019
         o Art'z Watkins, July 10, 2020
•    Declarations of:
         o Michael Anis, June 15, 2020
         o Sanghamitra Baral, May 6, 2020
         o Eric Beale, March 19, 2020
         o Winston D. Chatman, April 22, 2020
         o John Doe #1, April 3, 2020
         o Arvester Horner, May 25, 2020
         o Sean Miller, March 11, 2020
         o Lynett Redhead, June 4, 2020
         o Earl Sharpe, March 12, 2020
         o Chris Smith, June 15, 2020
         o Marc Snoddy, May 30, 2020
•    Corrected Declaration of John A. Freedman, June 18, 2020, with Exhibits 1 – 167


                                          1

                                  CONFIDENTIAL
    Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 117 of 153



•    Collective Bargaining Agreement between Prince George's County and Fraternal Order
     of Police, Prince George's County Lodge 89, Inc., July 1, 2018 – June 30, 2020
•    Various materials produced to the U.S. Department of Justice by PGPD in December
     2017
•    Letter from Venable to Department of Justice regarding production of discipline closure
     reports and termination spreadsheets, November 27, 2019 (PG0000852476-852478)
•    Letter from Venable to Department of Justice with information regarding why and how
     PGPD reports employment separations to the Maryland Police and Correctional Training
     Commissions ("MPCTC"), December 20, 2019
•    PGPD General Order Manual, 2017 (PG0000961211-962038)
•    PGPD General Order Manual, 2019 (PGDOLN02_0000000009-890)
•    Internal Affairs Standard Operating Procedure, January 2011 (PG0000000497-530)
•    PGPD Internal Investigation Manual, July 2005
•    Discipline matrices for Departmental Accidents, Failure to Appear and Redlight
     violations (PG0000150225-150226)
•    Discipline Protocol flowchart (PG0000652641-652642)
•    Complaint Process PowerPoint by James McCreary of IAD
•    PGPD Internal Affairs Annual Reports for 2013, 2014, and 2015
•    IAD breakdown of complaints 2010-2017
•    IAD Charging Language April 2016
•    IAD Charging Language April 2018
•    Description of IAPro created by PGPD and sent to the U.S. Department of Justice in
     2017
•    Key for officer separations (PGDOLN01_0000000089-91)
•    Number of violent and property crimes countywide and by district, 2016-August 2020
•    Map: Prince George's County Police Department Joint Analysis Intelligence Center
     Countywide Before District VIII
•    Map: Prince George's County Police Department Joint Analysis Intelligence Center
     Countywide
•    Suspension notice for PO Sharon Chambers in reference to SI2017-060 (PGPD-CHA-
     0000911)
•    Use of Force Reviews:
     PG0000161332- PG0000161338; PG0000161386- PG0000161395; PG0000161406-
     PG0000161413; PG0000161455- PG0000161465; PG0000452531- PG0000452533;
     PG0000452629- PG0000452642.
•    Personnel rosters:
     PG0000086329-PG0000086333; PG0000087035-PG0000087039; PG0000087040-
     PG0000087044; PG0000087053-PG0000087057; PG0000087719-PG0000087724;
     PG0000087782-PG0000087786; PG0000088156-PG0000088161; PG0000088216-
     PG0000088221; PG0000088255-PG0000088260; PG0000090208-PG0000090212;

                                            2

                                    CONFIDENTIAL
    Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 118 of 153



     PG0000090287-PG0000090291; PG0000090317-PG0000090321; PG0000090338-
     PG0000090342; PG0000090938-PG0000090942; PG0000091076-PG0000091080;
     PG0000091143-PG0000091147; PG0000091148-PG0000091153; PG0000092869-
     PG0000092875; PG0000092897-PG0000092903; PG0000092904-PG0000092910;
     PG0000093615-PG0000093621; PG0000093622-PG0000093628; PG0000093767-
     PG0000093773; PG0000093804-PG0000093808; PG0000093857-PG0000093860.
•    DA Files:
     DA2016-001; DA2016-002; DA2016-003; DA2016-004; DA2016-005; DA2016-006;
     DA2016-007; DA2016-008; DA2016-009; DA2016-010; DA2016-011; DA2016-012;
     DA2016-013; DA2016-014; DA2016-015; DA2016-016; DA2016-017; DA2016-018;
     DA2016-019; DA2016-020; DA2016-021; DA2016-022; DA2016-023; DA2016-024;
     DA2016-025; DA2016-026; DA2016-027; DA2016-028; DA2016-029; DA2016-030;
     DA2016-031; DA2016-032; DA2016-034; DA2016-035; DA2016-036; DA2016-037;
     DA2016-038; DA2016-039; DA2016-040; DA2016-041; DA2016-042; DA2016-043;
     DA2016-044; DA2016-045; DA2016-046; DA2016-047; DA2016-048; DA2016-049;
     DA2016-050; DA2016-051; DA2016-052; DA2016-053; DA2016-054; DA2016-055;
     DA2016-056; DA2016-057; DA2016-058; DA2016-059; DA2016-060; DA2016-061;
     DA2016-062; DA2016-063; DA2016-064; DA2016-065; DA2016-066; DA2016-067;
     DA2016-068; DA2016-069; DA2016-070; DA2016-071; DA2016-072; DA2016-073;
     DA2016-074; DA2016-075; DA2016-076; DA2016-077; DA2016-078; DA2016-079;
     DA2016-080; DA2016-081; DA2016-082; DA2016-083; DA2016-084; DA2016-085;
     DA2016-086; DA2016-087; DA2016-088; DA2016-089; DA2016-090; DA2016-091;
     DA2016-092; DA2016-093; DA2016-094; DA2016-095; DA2016-096; DA2016-098;
     DA2016-099; DA2016-100; DA2016-101; DA2016-102; DA2016-103; DA2016-104;
     DA2016-105; DA2016-106; DA2016-107; DA2016-108; DA2016-109; DA2016-110;
     DA2016-111; DA2016-112; DA2016-113; DA2016-114; DA2016-115; DA2016-116;
     DA2016-117; DA2016-118; DA2016-119; DA2016-120; DA2016-121; DA2016-122;
     DA2016-123; DA2016-124; DA2016-125; DA2016-126; DA2016-127; DA2016-128;
     DA2016-129; DA2016-130; DA2016-131; DA2016-132; DA2016-133; DA2016-134;
     DA2016-135; DA2016-136; DA2016-137; DA2016-138; DA2016-139; DA2016-140;
     DA2016-141; DA2016-142; DA2016-143; DA2016-144; DA2016-145; DA2017-001;
     DA2017-002; DA2017-003; DA2017-004; DA2017-005; DA2017-006; DA2017-007;
     DA2017-008; DA2017-009; DA2017-010; DA2017-011; DA2017-012; DA2017-013;
     DA2017-014; DA2017-015; DA2017-016; DA2017-017; DA2017-018; DA2017-019;
     DA2017-020; DA2017-021; DA2017-022; DA2017-023; DA2017-024; DA2017-025;
     DA2017-026; DA2017-027; DA2017-028; DA2017-029; DA2017-030; DA2017-031;
     DA2017-032; DA2017-033; DA2017-034; DA2017-035; DA2017-036; DA2017-037;
     DA2017-038; DA2017-039; DA2017-040; DA2017-041; DA2017-042; DA2017-044;
     DA2017-045; DA2017-046; DA2017-047; DA2017-048; DA2017-049; DA2017-050;
     DA2017-051; DA2017-052; DA2017-053; DA2017-054; DA2017-055; DA2017-056;
     DA2017-057; DA2017-058; DA2017-059; DA2017-060; DA2017-061; DA2017-062;
     DA2017-063; DA2017-064; DA2017-065; DA2017-066; DA2017-067; DA2017-068;
     DA2017-069; DA2017-070; DA2017-071; DA2017-072; DA2017-073; DA2017-074;
     DA2017-075; DA2017-076; DA2017-077; DA2017-078; DA2017-079; DA2017-081;
     DA2017-082; DA2017-083; DA2017-084; DA2017-085; DA2017-086; DA2017-087;
     DA2017-088; DA2017-089; DA2017-090; DA2017-091; DA2017-092; DA2017-093;

                                      3

                               CONFIDENTIAL
Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 119 of 153



 DA2017-094; DA2017-095; DA2017-096; DA2017-097; DA2017-098; DA2017-099;
 DA2017-100; DA2017-101; DA2017-102; DA2017-103; DA2017-104; DA2017-105;
 DA2017-106; DA2017-107; DA2017-108; DA2017-109; DA2017-110; DA2017-111;
 DA2017-112; DA2017-113; DA2017-114; DA2017-115; DA2017-116; DA2017-117;
 DA2017-118; DA2017-119; DA2017-120; DA2017-121; DA2017-122; DA2017-123;
 DA2017-124; DA2017-125; DA2017-126; DA2017-127; DA2017-128; DA2017-129;
 DA2017-131; DA2017-133; DA2017-134; DA2017-135; DA2017-136; DA2017-137;
 DA2017-138; DA2017-139; DA2017-140; DA2017-141; DA2017-142; DA2017-143;
 DA2017-144; DA2017-146; DA2017-147; DA2017-148; DA2017-149; DA2017-150;
 DA2017-151; DA2017-152; DA2017-153; DA2017-154; DA2017-155; DA2017-156;
 DA2017-157; DA2017-158; DA2017-159; DA2017-160; DA2017-161; DA2017-162;
 DA2017-163; DA2017-164; DA2017-165; DA2017-166; DA2017-167; DA2017-168;
 DA2017-169; DA2017-170; DA2017-171; DA2017-172; DA2017-173; DA2017-174;
 DA2017-175; DA2017-176; DA2017-177; DA2017-178; DA2017-179; DA2017-180;
 DA2017-181; DA2017-182; DA2018-001; DA2018-002; DA2018-003; DA2018-004;
 DA2018-005; DA2018-006; DA2018-007; DA2018-008; DA2018-009; DA2018-010;
 DA2018-011; DA2018-012; DA2018-013; DA2018-014; DA2018-015; DA2018-016;
 DA2018-017; DA2018-018; DA2018-019; DA2018-020; DA2018-021; DA2018-023;
 DA2018-024; DA2018-025; DA2018-026; DA2018-027; DA2018-028; DA2018-029;
 DA2018-030; DA2018-031; DA2018-032; DA2018-033; DA2018-034; DA2018-035;
 DA2018-036; DA2018-037; DA2018-038; DA2018-039; DA2018-040; DA2018-041;
 DA2018-042; DA2018-043; DA2018-044; DA2018-045; DA2018-046; DA2018-047;
 DA2018-048; DA2018-049; DA2018-050; DA2018-051; DA2018-053; DA2018-054;
 DA2018-055; DA2018-056; DA2018-057; DA2018-058; DA2018-061; DA2018-062;
 DA2018-063; DA2018-064; DA2018-065; DA2018-066; DA2018-067; DA2018-068;
 DA2018-069; DA2018-070; DA2018-071; DA2018-072; DA2018-073; DA2018-074;
 DA2018-075; DA2018-076; DA2018-077; DA2018-078; DA2018-079; DA2018-080;
 DA2018-082; DA2018-083; DA2018-084; DA2018-085; DA2018-086; DA2018-087;
 DA2018-088; DA2018-089; DA2018-090; DA2018-091; DA2018-092; DA2018-093;
 DA2018-094; DA2018-095; DA2018-096; DA2018-097; DA2018-098; DA2018-099;
 DA2018-100; DA2018-101; DA2018-102; DA2018-103; DA2018-104; DA2018-106;
 DA2018-107; DA2018-108; DA2018-109; DA2018-110; DA2018-111; DA2018-112;
 DA2018-113; DA2018-114; DA2018-115; DA2018-116; DA2018-118; DA2018-119;
 DA2018-120; DA2018-121; DA2018-122; DA2018-123; DA2018-124; DA2018-125;
 DA2018-126; DA2018-127; DA2018-128; DA2018-129; DA2018-130; DA2018-131;
 DA2018-132; DA2018-133; DA2018-134; DA2018-135; DA2018-136; DA2018-137;
 DA2018-138; DA2018-139; DA2018-140; DA2018-141; DA2018-142; DA2018-143;
 DA2018-145; DA2018-146; DA2018-147; DA2018-149; DA2018-150; DA2019-001;
 DA2019-002; DA2019-003; DA2019-005; DA2019-006; DA2019-007; DA2019-008;
 DA2019-009; DA2019-010; DA2019-011; DA2019-012; DA2019-013; DA2019-014;
 DA2019-015; DA2019-016; DA2019-017; DA2019-018; DA2019-019; DA2019-020;
 DA2019-021; DA2019-022; DA2019-023; DA2019-024; DA2019-025; DA2019-026;
 DA2019-027; DA2019-028; DA2019-029; DA2019-030; DA2019-031; DA2019-032;
 DA2019-033; DA2019-034; DA2019-035; DA2019-036; DA2019-037; DA2019-038;
 DA2019-039; DA2019-040; DA2019-041; DA2019-042; DA2019-043; DA2019-044;
 DA2019-045; DA2019-046; DA2019-047; DA2019-048; DA2019-049; DA2019-050;

                                  4

                           CONFIDENTIAL
    Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 120 of 153



     DA2019-051; DA2019-052; DA2019-053; DA2019-054; DA2019-055; DA2019-056;
     DA2019-057; DA2019-058; DA2019-059; DA2019-060; DA2019-061; DA2019-062;
     DA2019-064; DA2019-065; DA2019-066; DA2019-067; DA2019-068; DA2019-069;
     DA2019-070; DA2019-071; DA2019-072; DA2019-073; DA2019-074; DA2019-075;
     DA2019-076; DA2019-077; DA2019-079; DA2019-080; DA2019-081; DA2019-082;
     DA2019-083; DA2019-084; DA2019-085; DA2019-086; DA2019-087; DA2019-088;
     DA2019-089; DA2019-090; DA2019-091; DA2019-092; DA2019-093; DA2019-094;
     DA2019-095; DA2019-096; DA2019-097; DA2019-099; DA2019-100; DA2019-101;
     DA2019-102; DA2019-103; DA2019-105; DA2019-106; DA2019-107; DA2019-108;
     DA2019-109; DA2019-110; DA2019-111; DA2019-112; DA2019-113; DA2019-114;
     DA2019-115; DA2019-116; DA2019-117; DA2019-118; DA2019-119; DA2019-120;
     DA2019-121; DA2019-122; DA2019-125; DA2019-126; DA2019-127; DA2019-128;
     DA2019-129; DA2019-130; DA2019-132; DA2019-133; DA2019-134; DA2019-135;
     DA2019-136; DA2019-137; DA2019-138; DA2019-139; DA2019-140; DA2019-141;
     DA2019-142; DA2019-143; DA2019-144; DA2019-145; DA2019-146; DA2019-147;
     DA2019-149; DA2019-150; DA2019-152; DA2019-155; DA2019-156; DA2019-157;
     DA2019-158; DA2019-159; DA2019-160; DA2019-161; DA2020-002; DA2020-004;
     DA2020-005; DA2020-008; DA2020-009; DA2020-010.
•    FCIQ Files:
     FCIQ2016-001; FCIQ2016-002; FCIQ2016-003; FCIQ2016-004; FCIQ2016-005;
     FCIQ2016-006; FCIQ2016-007; FCIQ2016-008; FCIQ2016-009; FCIQ2016-010;
     FCIQ2016-011; FCIQ2016-012; FCIQ2016-013; FCIQ2016-014; FCIQ2016-015;
     FCIQ2016-016; FCIQ2016-017; FCIQ2016-018; FCIQ2016-019; FCIQ2016-020;
     FCIQ2016-021; FCIQ2016-022; FCIQ2016-023; FCIQ2016-024; FCIQ2016-025;
     FCIQ2016-026; FCIQ2016-027; FCIQ2016-028; FCIQ2016-029; FCIQ2016-030;
     FCIQ2016-031; FCIQ2016-032; FCIQ2016-034; FCIQ2016-035; FCIQ2016-036;
     FCIQ2016-038; FCIQ2016-039; FCIQ2016-040; FCIQ2016-041; FCIQ2016-042;
     FCIQ2016-043; FCIQ2016-044; FCIQ2016-045; FCIQ2016-046; FCIQ2016-047;
     FCIQ2016-051; FCIQ2016-052; FCIQ2016-053; FCIQ2016-054; FCIQ2016-055;
     FCIQ2016-056; FCIQ2016-057; FCIQ2016-058; FCIQ2016-059; FCIQ2016-060;
     FCIQ2016-061; FCIQ2016-062; FCIQ2016-064; FCIQ2016-065; FCIQ2016-066;
     FCIQ2016-067; FCIQ2016-068; FCIQ2016-069; FCIQ2016-070; FCIQ2016-071;
     FCIQ2016-072; FCIQ2016-073; FCIQ2016-074; FCIQ2016-075; FCIQ2016-076;
     FCIQ2016-077; FCIQ2016-078; FCIQ2016-079; FCIQ2016-080; FCIQ2016-081;
     FCIQ2016-082; FCIQ2016-083; FCIQ2016-084; FCIQ2016-085; FCIQ2016-086;
     FCIQ2016-087; FCIQ2016-088; FCIQ2016-089; FCIQ2016-090; FCIQ2016-091;
     FCIQ2016-092; FCIQ2016-094; FCIQ2016-095; FCIQ2016-096; FCIQ2017-001;
     FCIQ2017-002; FCIQ2017-003; FCIQ2017-004; FCIQ2017-005; FCIQ2017-006;
     FCIQ2017-007; FCIQ2017-008; FCIQ2017-009; FCIQ2017-010; FCIQ2017-011;
     FCIQ2017-012; FCIQ2017-013; FCIQ2017-014; FCIQ2017-015; FCIQ2017-016;
     FCIQ2017-017; FCIQ2017-018; FCIQ2017-019; FCIQ2017-020; FCIQ2017-021;
     FCIQ2017-022; FCIQ2017-023; FCIQ2017-024; FCIQ2017-025; FCIQ2017-026;
     FCIQ2017-027; FCIQ2017-028; FCIQ2017-029; FCIQ2017-030; FCIQ2017-031;
     FCIQ2017-032; FCIQ2017-033; FCIQ2017-034; FCIQ2017-035; FCIQ2017-036;
     FCIQ2017-037; FCIQ2017-038; FCIQ2017-039; FCIQ2017-040; FCIQ2017-041;
     FCIQ2017-042; FCIQ2017-043; FCIQ2017-045; FCIQ2017-046; FCIQ2017-047;

                                      5

                               CONFIDENTIAL
Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 121 of 153



 FCIQ2017-048; FCIQ2017-049; FCIQ2017-050; FCIQ2017-051; FCIQ2017-052;
 FCIQ2017-053; FCIQ2017-054; FCIQ2017-055; FCIQ2017-057; FCIQ2017-058;
 FCIQ2017-059; FCIQ2017-060; FCIQ2017-061; FCIQ2017-062; FCIQ2017-063;
 FCIQ2017-064; FCIQ2017-065; FCIQ2017-066; FCIQ2017-067; FCIQ2017-068;
 FCIQ2017-069; FCIQ2017-070; FCIQ2017-071; FCIQ2017-072; FCIQ2017-073;
 FCIQ2017-074; FCIQ2017-075; FCIQ2017-076; FCIQ2017-077; FCIQ2017-078;
 FCIQ2017-079; FCIQ2017-080; FCIQ2017-081; FCIQ2017-082; FCIQ2017-083;
 FCIQ2017-084; FCIQ2017-085; FCIQ2017-086; FCIQ2017-087; FCIQ2017-088;
 FCIQ2017-089; FCIQ2017-090; FCIQ2017-091; FCIQ2017-092; FCIQ2017-093;
 FCIQ2017-094; FCIQ2017-095; FCIQ2017-096; FCIQ2017-097; FCIQ2017-098;
 FCIQ2017-099; FCIQ2017-100; FCIQ2017-101; FCIQ2017-102; FCIQ2017-103;
 FCIQ2017-104; FCIQ2017-105; FCIQ2017-106; FCIQ2017-107; FCIQ2017-108;
 FCIQ2017-109; FCIQ2017-110; FCIQ2017-111; FCIQ2017-112; FCIQ2017-113;
 FCIQ2017-114; FCIQ2017-115; FCIQ2018-001; FCIQ2018-002; FCIQ2018-003;
 FCIQ2018-004; FCIQ2018-005; FCIQ2018-006; FCIQ2018-007; FCIQ2018-008;
 FCIQ2018-009; FCIQ2018-010; FCIQ2018-011; FCIQ2018-012; FCIQ2018-013;
 FCIQ2018-014; FCIQ2018-015; FCIQ2018-016; FCIQ2018-017; FCIQ2018-019;
 FCIQ2018-020; FCIQ2018-022; FCIQ2018-023; FCIQ2018-024; FCIQ2018-025;
 FCIQ2018-026; FCIQ2018-027; FCIQ2018-028; FCIQ2018-029; FCIQ2018-030;
 FCIQ2018-031; FCIQ2018-032; FCIQ2018-033; FCIQ2018-034; FCIQ2018-035;
 FCIQ2018-036; FCIQ2018-037; FCIQ2018-038; FCIQ2018-039; FCIQ2018-040;
 FCIQ2018-041; FCIQ2018-043; FCIQ2018-044; FCIQ2018-045; FCIQ2018-046;
 FCIQ2018-047; FCIQ2018-048; FCIQ2018-049; FCIQ2018-050; FCIQ2018-051;
 FCIQ2018-052; FCIQ2018-053; FCIQ2018-054; FCIQ2018-055; FCIQ2018-057;
 FCIQ2018-059; FCIQ2018-060; FCIQ2018-061; FCIQ2018-062; FCIQ2018-063;
 FCIQ2018-064; FCIQ2018-065; FCIQ2018-066; FCIQ2018-067; FCIQ2018-068;
 FCIQ2018-069; FCIQ2018-070; FCIQ2018-071; FCIQ2018-072; FCIQ2018-073;
 FCIQ2018-074; FCIQ2018-075; FCIQ2018-076; FCIQ2018-077; FCIQ2018-078;
 FCIQ2018-079; FCIQ2018-080; FCIQ2018-081; FCIQ2018-082; FCIQ2018-083;
 FCIQ2018-084; FCIQ2018-085; FCIQ2018-086; FCIQ2018-087; FCIQ2018-088;
 FCIQ2018-089; FCIQ2018-090; FCIQ2018-091; FCIQ2018-092; FCIQ2018-093;
 FCIQ2018-094; FCIQ2018-095; FCIQ2018-096; FCIQ2018-097; FCIQ2018-099;
 FCIQ2018-100; FCIQ2018-101; FCIQ2018-102; FCIQ2018-103; FCIQ2018-104;
 FCIQ2018-105; FCIQ2018-106; FCIQ2018-107; FCIQ2018-108; FCIQ2018-109;
 FCIQ2018-110; FCIQ2018-111; FCIQ2018-112; FCIQ2018-113; FCIQ2018-114;
 FCIQ2019-002; FCIQ2019-003; FCIQ2019-004; FCIQ2019-005; FCIQ2019-006;
 FCIQ2019-007; FCIQ2019-008; FCIQ2019-009; FCIQ2019-010; FCIQ2019-011;
 FCIQ2019-012; FCIQ2019-013; FCIQ2019-014; FCIQ2019-015; FCIQ2019-016;
 FCIQ2019-017; FCIQ2019-018; FCIQ2019-019; FCIQ2019-020; FCIQ2019-021;
 FCIQ2019-022; FCIQ2019-023; FCIQ2019-024; FCIQ2019-025; FCIQ2019-026;
 FCIQ2019-027; FCIQ2019-028; FCIQ2019-029; FCIQ2019-030; FCIQ2019-031;
 FCIQ2019-032; FCIQ2019-033; FCIQ2019-034; FCIQ2019-035; FCIQ2019-036;
 FCIQ2019-037; FCIQ2019-038; FCIQ2019-039; FCIQ2019-040; FCIQ2019-041;
 FCIQ2019-042; FCIQ2019-043; FCIQ2019-044; FCIQ2019-045; FCIQ2019-046;
 FCIQ2019-047; FCIQ2019-048; FCIQ2019-049; FCIQ2019-050; FCIQ2019-051;
 FCIQ2019-052; FCIQ2019-053; FCIQ2019-054; FCIQ2019-055; FCIQ2019-056;

                                   6

                           CONFIDENTIAL
    Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 122 of 153



     FCIQ2019-058; FCIQ2019-059; FCIQ2019-060; FCIQ2019-061; FCIQ2019-062;
     FCIQ2019-063; FCIQ2019-064; FCIQ2019-065; FCIQ2019-066; FCIQ2019-067;
     FCIQ2019-069; FCIQ2019-070; FCIQ2019-071; FCIQ2019-072; FCIQ2019-073;
     FCIQ2019-074; FCIQ2019-075; FCIQ2019-076; FCIQ2019-077; FCIQ2019-078;
     FCIQ2019-079; FCIQ2019-080; FCIQ2019-081; FCIQ2019-082; FCIQ2019-083;
     FCIQ2019-084; FCIQ2019-085; FCIQ2019-086; FCIQ2019-087; FCIQ2019-088;
     FCIQ2019-089; FCIQ2019-090; FCIQ2019-091; FCIQ2019-092; FCIQ2019-093;
     FCIQ2019-094; FCIQ2019-095; FCIQ2019-096; FCIQ2019-097; FCIQ2019-098;
     FCIQ2019-099; FCIQ2019-100; FCIQ2019-101; FCIQ2019-102; FCIQ2019-103;
     FCIQ2019-104; FCIQ2019-105; FCIQ2019-106; FCIQ2019-109; FCIQ2019-110;
     FCIQ2019-111; FCIQ2019-112; FCIQ2019-113; FCIQ2019-114; FCIQ2019-115;
     FCIQ2019-116; FCIQ2019-117; FCIQ2019-119; FCIQ2019-120; FCIQ2020-001;
     FCIQ2020-003; FCIQ2020-005; FCIQ2020-006; FCIQ2020-011; FCIQ2020-017.
•    IA Files:
     IA2016-001; IA2016-002; IA2016-003; IA2016-004; IA2016-005; IA2016-006;
     IA2016-007; IA2016-008; IA2016-009; IA2016-010; IA2016-011; IA2016-012;
     IA2016-013; IA2016-014; IA2016-015; IA2016-016; IA2016-017; IA2016-018;
     IA2016-019; IA2016-021; IA2016-022; IA2016-023; IA2016-025; IA2016-026;
     IA2016-027; IA2016-028; IA2016-029; IA2016-030; IA2016-031; IA2016-032;
     IA2016-033; IA2016-034; IA2016-035; IA2016-036; IA2016-037; IA2016-038;
     IA2016-039; IA2016-040; IA2016-041; IA2016-042; IA2016-043; IA2016-044;
     IA2016-045; IA2016-046; IA2016-048; IA2016-049; IA2016-050; IA2016-051;
     IA2016-052; IA2016-053; IA2016-054; IA2016-055; IA2016-056; IA2016-057;
     IA2016-061; IA2016-062; IA2016-063; IA2016-064; IA2016-065; IA2016-066;
     IA2016-067; IA2016-068; IA2016-069; IA2016-070; IA2016-071; IA2016-072;
     IA2016-073; IA2016-074; IA2016-075; IA2016-076; IA2017-001; IA2017-002;
     IA2017-003; IA2017-004; IA2017-005; IA2017-006; IA2017-007; IA2017-008;
     IA2017-009; IA2017-010; IA2017-011; IA2017-012; IA2017-013; IA2017-014;
     IA2017-015; IA2017-016; IA2017-017; IA2017-018; IA2017-019; IA2017-020;
     IA2017-021; IA2017-022; IA2017-023; IA2017-024; IA2017-025; IA2017-026;
     IA2017-027; IA2017-028; IA2017-029; IA2017-030; IA2017-031; IA2017-032;
     IA2017-033; IA2017-034; IA2017-035; IA2017-036; IA2017-037; IA2017-038;
     IA2017-039; IA2017-040; IA2017-041; IA2017-042; IA2017-043; IA2017-044;
     IA2017-045; IA2017-046; IA2017-047; IA2017-048; IA2017-049; IA2017-050;
     IA2017-051; IA2017-052; IA2017-053; IA2017-054; IA2017-055; IA2017-056;
     IA2017-057; IA2017-058; IA2017-059; IA2017-060; IA2017-061; IA2017-062;
     IA2017-063; IA2017-064; IA2017-067; IA2017-068; IA2017-070; IA2017-071;
     IA2018-001; IA2018-002; IA2018-003; IA2018-005; IA2018-007; IA2018-008;
     IA2018-009; IA2018-010; IA2018-011; IA2018-012; IA2018-013; IA2018-014;
     IA2018-015; IA2018-016; IA2018-017; IA2018-018; IA2018-019; IA2018-020;
     IA2018-021; IA2018-022; IA2018-023; IA2018-024; IA2018-025; IA2018-026;
     IA2018-027; IA2018-028; IA2018-029; IA2018-031; IA2018-032; IA2018-034;
     IA2018-035; IA2018-038; IA2018-041; IA2018-042; IA2018-044; IA2018-045;
     IA2018-046; IA2018-048; IA2018-051; IA2018-054; IA2018-055; IA2018-057;
     IA2018-060; IA2018-061; IA2019-012; IA2019-018.
•    IAQ Files:

                                        7

                                CONFIDENTIAL
    Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 123 of 153



     IAQ2016-001; IAQ2016-002; IAQ2016-003; IAQ2016-004; IAQ2016-005;
     IAQ2016-006; IAQ2016-007; IAQ2016-008; IAQ2016-009; IAQ2016-010;
     IAQ2016-011; IAQ2016-012; IAQ2016-013; IAQ2016-014; IAQ2016-015;
     IAQ2016-016; IAQ2016-018; IAQ2016-019; IAQ2016-020; IAQ2016-021;
     IAQ2016-022; IAQ2016-023; IAQ2016-024; IAQ2016-025; IAQ2016-026;
     IAQ2017-001; IAQ2017-003; IAQ2017-004; IAQ2017-005; IAQ2017-006;
     IAQ2017-007; IAQ2017-008; IAQ2017-009; IAQ2017-010; IAQ2018-001;
     IAQ2018-002; IAQ2018-003; IAQ2018-004; IAQ2018-005; IAQ2018-006;
     IAQ2018-007; IAQ2018-008; IAQ2018-009; IAQ2018-010; IAQ2018-011;
     IAQ2018-012; IAQ2018-013; IAQ2018-014; IAQ2018-015; IAQ2019-001;
     IAQ2019-002; IAQ2019-003; IAQ2019-004; IAQ2019-005; IAQ2019-006;
     IAQ2020-001.
•    PS Files:
     PS2016-001; PS2016-002; PS2016-003; PS2016-004; PS2016-005; PS2016-006;
     PS2016-007; PS2016-008; PS2016-009; PS2016-010; PS2016-011; PS2016-012;
     PS2016-013; PS2016-014; PS2016-015; PS2016-016; PS2016-017; PS2016-018;
     PS2016-019; PS2016-020; PS2016-021; PS2016-022; PS2016-023; PS2016-024;
     PS2016-025; PS2016-026; PS2016-027; PS2016-028; PS2016-029; PS2016-030;
     PS2016-031; PS2016-032; PS2016-033; PS2016-034; PS2016-035; PS2016-036;
     PS2016-037; PS2016-038; PS2016-039; PS2016-040; PS2016-041; PS2016-042;
     PS2016-043; PS2016-044; PS2016-045; PS2016-046; PS2016-047; PS2016-048;
     PS2016-049; PS2016-050; PS2016-051; PS2016-052; PS2016-053; PS2016-054;
     PS2016-055; PS2016-056; PS2016-057; PS2016-058; PS2016-059; PS2016-060;
     PS2016-061; PS2016-062; PS2016-063; PS2016-064; PS2016-065; PS2016-066;
     PS2016-067; PS2016-068; PS2016-069; PS2016-070; PS2016-071; PS2016-072;
     PS2016-073; PS2016-074; PS2016-075; PS2016-076; PS2016-077; PS2016-078;
     PS2016-079; PS2016-080; PS2016-081; PS2016-082; PS2016-083; PS2016-084;
     PS2016-085; PS2016-086; PS2016-087; PS2016-088; PS2016-089; PS2016-090;
     PS2016-091; PS2016-092; PS2016-093; PS2016-094; PS2016-095; PS2016-096;
     PS2016-097; PS2016-098; PS2016-099; PS2016-100; PS2016-101; PS2016-102;
     PS2016-103; PS2016-104; PS2016-105; PS2016-106; PS2016-107; PS2016-108;
     PS2016-109; PS2016-110; PS2016-111; PS2016-112; PS2016-113; PS2016-114;
     PS2016-115; PS2016-116; PS2016-117; PS2016-118; PS2016-119; PS2016-120;
     PS2016-121; PS2016-122; PS2016-123; PS2016-124; PS2016-125; PS2016-126;
     PS2016-127; PS2016-128; PS2016-129; PS2016-130; PS2016-131; PS2016-132;
     PS2016-133; PS2016-134; PS2016-135; PS2016-136; PS2016-137; PS2016-138;
     PS2016-139; PS2016-140; PS2016-141; PS2016-142; PS2016-143; PS2016-144;
     PS2016-145; PS2016-146; PS2016-147; PS2016-148; PS2016-149; PS2016-150;
     PS2016-151; PS2016-152; PS2016-153; PS2016-154; PS2016-155; PS2016-156;
     PS2016-157; PS2016-158; PS2016-159; PS2016-160; PS2016-161; PS2016-162;
     PS2016-163; PS2016-164; PS2016-165; PS2016-166; PS2016-167; PS2016-168;
     PS2016-169; PS2016-170; PS2016-171; PS2016-172; PS2016-173; PS2016-174;
     PS2016-175; PS2016-176; PS2016-177; PS2016-178; PS2016-179; PS2016-180;
     PS2016-181; PS2016-182; PS2016-183; PS2016-184; PS2016-185; PS2016-186;
     PS2016-187; PS2016-188; PS2016-189; PS2016-190; PS2016-191; PS2016-192;
     PS2016-193; PS2016-194; PS2017-001; PS2017-002; PS2017-003; PS2017-004;

                                        8

                                CONFIDENTIAL
Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 124 of 153



 PS2017-005; PS2017-006; PS2017-007; PS2017-008; PS2017-009; PS2017-010;
 PS2017-011; PS2017-012; PS2017-013; PS2017-014; PS2017-015; PS2017-016;
 PS2017-017; PS2017-018; PS2017-019; PS2017-020; PS2017-021; PS2017-022;
 PS2017-023; PS2017-024; PS2017-025; PS2017-026; PS2017-027; PS2017-028;
 PS2017-029; PS2017-030; PS2017-031; PS2017-032; PS2017-033; PS2017-034;
 PS2017-035; PS2017-036; PS2017-037; PS2017-038; PS2017-039; PS2017-040;
 PS2017-041; PS2017-042; PS2017-043; PS2017-044; PS2017-045; PS2017-046;
 PS2017-047; PS2017-048; PS2017-049; PS2017-050; PS2017-051; PS2017-052;
 PS2017-053; PS2017-054; PS2017-055; PS2017-056; PS2017-057; PS2017-058;
 PS2017-059; PS2017-060; PS2017-061; PS2017-062; PS2017-063; PS2017-064;
 PS2017-065; PS2017-066; PS2017-067; PS2017-068; PS2017-069; PS2017-070;
 PS2017-071; PS2017-072; PS2017-073; PS2017-074; PS2017-075; PS2017-076;
 PS2017-077; PS2017-078; PS2017-079; PS2017-080; PS2017-081; PS2017-082;
 PS2017-083; PS2017-084; PS2017-085; PS2017-086; PS2017-087; PS2017-088;
 PS2017-089; PS2017-090; PS2017-091; PS2017-092; PS2017-093; PS2017-094;
 PS2017-095; PS2017-096; PS2017-097; PS2017-098; PS2017-099; PS2017-100;
 PS2017-101; PS2017-102; PS2017-103; PS2017-104; PS2017-105; PS2017-106;
 PS2017-107; PS2017-108; PS2017-109; PS2017-110; PS2017-111; PS2017-112;
 PS2017-113; PS2017-114; PS2017-115; PS2017-116; PS2017-117; PS2017-118;
 PS2017-119; PS2017-120; PS2017-121; PS2017-122; PS2017-123; PS2017-124;
 PS2017-125; PS2017-126; PS2017-127; PS2017-128; PS2017-129; PS2017-130;
 PS2017-131; PS2017-132; PS2017-133; PS2017-134; PS2017-135; PS2017-136;
 PS2017-137; PS2017-138; PS2017-139; PS2017-140; PS2017-141; PS2017-142;
 PS2017-143; PS2017-144; PS2017-145; PS2017-146; PS2017-147; PS2017-148;
 PS2017-149; PS2017-150; PS2017-151; PS2017-152; PS2017-153; PS2017-154;
 PS2017-155; PS2017-156; PS2017-157; PS2017-158; PS2017-159; PS2017-160;
 PS2017-161; PS2017-162; PS2017-163; PS2017-164; PS2017-165; PS2017-166;
 PS2017-167; PS2017-168; PS2017-169; PS2017-170; PS2017-171; PS2017-172;
 PS2017-173; PS2017-174; PS2017-175; PS2017-176; PS2017-177; PS2017-178;
 PS2017-179; PS2017-180; PS2017-181; PS2017-182; PS2017-183; PS2017-184;
 PS2017-185; PS2017-186; PS2017-187; PS2017-188; PS2017-189; PS2017-190;
 PS2017-191; PS2017-192; PS2017-193; PS2017-194; PS2017-195; PS2017-196;
 PS2017-197; PS2017-198; PS2017-199; PS2017-200; PS2017-201; PS2017-202;
 PS2017-203; PS2017-204; PS2017-205; PS2017-206; PS2017-207; PS2017-208;
 PS2017-209; PS2017-210; PS2017-211; PS2017-212; PS2018-001; PS2018-002;
 PS2018-003; PS2018-004; PS2018-005; PS2018-006; PS2018-007; PS2018-008;
 PS2018-009; PS2018-010; PS2018-011; PS2018-012; PS2018-013; PS2018-014;
 PS2018-015; PS2018-016; PS2018-017; PS2018-018; PS2018-019; PS2018-020;
 PS2018-021; PS2018-022; PS2018-023; PS2018-024; PS2018-025; PS2018-026;
 PS2018-027; PS2018-028; PS2018-029; PS2018-030; PS2018-031; PS2018-032;
 PS2018-033; PS2018-035; PS2018-036; PS2018-037; PS2018-038; PS2018-039;
 PS2018-040; PS2018-041; PS2018-042; PS2018-043; PS2018-044; PS2018-045;
 PS2018-046; PS2018-047; PS2018-048; PS2018-049; PS2018-050; PS2018-051;
 PS2018-052; PS2018-053; PS2018-054; PS2018-055; PS2018-056; PS2018-057;
 PS2018-058; PS2018-059; PS2018-060; PS2018-061; PS2018-062; PS2018-063;
 PS2018-064; PS2018-065; PS2018-066; PS2018-067; PS2018-068; PS2018-069;

                                    9

                            CONFIDENTIAL
Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 125 of 153



 PS2018-070; PS2018-071; PS2018-072; PS2018-073; PS2018-074; PS2018-075;
 PS2018-076; PS2018-077; PS2018-078; PS2018-079; PS2018-080; PS2018-081;
 PS2018-082; PS2018-083; PS2018-084; PS2018-085; PS2018-086; PS2018-087;
 PS2018-088; PS2018-089; PS2018-090; PS2018-091; PS2018-092; PS2018-093;
 PS2018-094; PS2018-095; PS2018-096; PS2018-097; PS2018-098; PS2018-099;
 PS2018-100; PS2018-101; PS2018-102; PS2018-103; PS2018-104; PS2018-106;
 PS2018-107; PS2018-108; PS2018-109; PS2018-110; PS2018-111; PS2018-112;
 PS2018-113; PS2018-114; PS2018-115; PS2018-116; PS2018-117; PS2018-118;
 PS2018-119; PS2018-120; PS2018-121; PS2018-122; PS2018-123; PS2018-124;
 PS2018-125; PS2018-126; PS2018-127; PS2018-128; PS2018-129; PS2018-130;
 PS2018-131; PS2018-132; PS2018-133; PS2018-134; PS2018-135; PS2018-136;
 PS2018-137; PS2018-138; PS2018-139; PS2018-140; PS2018-141; PS2018-142;
 PS2018-143; PS2018-144; PS2018-145; PS2018-146; PS2018-147; PS2018-148;
 PS2018-149; PS2018-150; PS2018-151; PS2018-152; PS2018-153; PS2018-154;
 PS2018-155; PS2018-156; PS2018-157; PS2018-158; PS2018-159; PS2018-160;
 PS2018-161; PS2018-162; PS2018-163; PS2018-164; PS2018-165; PS2018-166;
 PS2018-167; PS2018-168; PS2018-169; PS2018-170; PS2018-171; PS2018-172;
 PS2018-173; PS2018-174; PS2018-175; PS2018-176; PS2018-177; PS2018-178;
 PS2018-179; PS2018-180; PS2018-181; PS2018-182; PS2018-183; PS2018-184;
 PS2018-185; PS2018-186; PS2018-187; PS2018-188; PS2018-189; PS2018-190;
 PS2018-191; PS2018-192; PS2018-193; PS2018-194; PS2018-195; PS2018-196;
 PS2018-197; PS2018-198; PS2018-199; PS2018-200; PS2019-001; PS2019-002;
 PS2019-003; PS2019-004; PS2019-005; PS2019-006; PS2019-007; PS2019-008;
 PS2019-009; PS2019-010; PS2019-011; PS2019-012; PS2019-013; PS2019-014;
 PS2019-015; PS2019-016; PS2019-017; PS2019-018; PS2019-019; PS2019-021;
 PS2019-022; PS2019-023; PS2019-024; PS2019-025; PS2019-026; PS2019-027;
 PS2019-028; PS2019-029; PS2019-030; PS2019-031; PS2019-032; PS2019-033;
 PS2019-034; PS2019-035; PS2019-036; PS2019-037; PS2019-038; PS2019-039;
 PS2019-040; PS2019-041; PS2019-042; PS2019-043; PS2019-044; PS2019-045;
 PS2019-046; PS2019-047; PS2019-048; PS2019-049; PS2019-050; PS2019-051;
 PS2019-052; PS2019-053; PS2019-054; PS2019-055; PS2019-056; PS2019-057;
 PS2019-058; PS2019-059; PS2019-061; PS2019-062; PS2019-063; PS2019-064;
 PS2019-065; PS2019-066; PS2019-067; PS2019-068; PS2019-069; PS2019-070;
 PS2019-071; PS2019-072; PS2019-073; PS2019-074; PS2019-075; PS2019-076;
 PS2019-077; PS2019-078; PS2019-079; PS2019-080; PS2019-081; PS2019-082;
 PS2019-083; PS2019-084; PS2019-085; PS2019-086; PS2019-087; PS2019-088;
 PS2019-089; PS2019-090; PS2019-091; PS2019-092; PS2019-093; PS2019-094;
 PS2019-095; PS2019-096; PS2019-097; PS2019-098; PS2019-099; PS2019-100;
 PS2019-101; PS2019-102; PS2019-103; PS2019-104; PS2019-106; PS2019-107;
 PS2019-108; PS2019-109; PS2019-110; PS2019-111; PS2019-112; PS2019-113;
 PS2019-114; PS2019-115; PS2019-116; PS2019-117; PS2019-118; PS2019-120;
 PS2019-121; PS2019-122; PS2019-123; PS2019-124; PS2019-125; PS2019-126;
 PS2019-127; PS2019-128; PS2019-129; PS2019-130; PS2019-131; PS2019-132;
 PS2019-133; PS2019-134; PS2019-135; PS2019-137; PS2019-138; PS2019-139;
 PS2019-141; PS2019-142; PS2019-143; PS2019-144; PS2019-146; PS2019-148;
 PS2019-149; PS2019-150; PS2019-151; PS2019-152; PS2019-153; PS2019-154;

                                   10

                            CONFIDENTIAL
    Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 126 of 153



     PS2019-155; PS2019-156; PS2019-157; PS2019-158; PS2019-159; PS2019-160;
     PS2019-162; PS2019-163; PS2019-164; PS2019-165; PS2019-166; PS2019-168;
     PS2019-170; PS2019-171; PS2019-172; PS2019-173; PS2019-174; PS2019-176;
     PS2019-177; PS2019-178; PS2019-179; PS2019-180; PS2019-182; PS2019-183;
     PS2019-184; PS2019-186; PS2019-187; PS2019-188; PS2019-190; PS2019-192;
     PS2019-193; PS2019-194; PS2019-195; PS2019-196; PS2019-197; PS2019-198;
     PS2019-199; PS2019-200; PS2019-201; PS2019-202; PS2019-203; PS2019-204;
     PS2019-205; PS2019-206; PS2019-207; PS2019-209; PS2019-212; PS2019-213;
     PS2019-214; PS2019-215; PS2019-216; PS2019-217; PS2019-219; PS2019-220;
     PS2019-221; PS2019-222; PS2019-223; PS2020-002; PS2020-005; PS2020-006;
     PS2020-007; PS2020-009; PS2020-011; PS2020-013; PS2020-017; PS2020-018.
•    SI Files:
     SI2016-001; SI2016-002; SI2016-003; SI2016-004; SI2016-005; SI2016-006;
     SI2016-007; SI2016-009; SI2016-010; SI2016-011; SI2016-012; SI2016-013;
     SI2016-014; SI2016-015; SI2016-016; SI2016-017; SI2016-018; SI2016-019;
     SI2016-020; SI2016-022; SI2016-023; SI2016-024; SI2016-025; SI2016-026;
     SI2016-027; SI2016-028; SI2016-029; SI2016-030; SI2016-031; SI2016-032;
     SI2016-033; SI2016-034; SI2016-035; SI2016-036; SI2016-037; SI2016-038;
     SI2016-039; SI2016-040; SI2016-041; SI2016-042; SI2016-043; SI2016-044;
     SI2016-045; SI2016-046; SI2016-048; SI2016-049; SI2016-050; SI2016-051;
     SI2016-052; SI2016-053; SI2016-054; SI2016-055; SI2016-056; SI2016-057;
     SI2016-058; SI2016-059; SI2016-060; SI2016-062; SI2016-063; SI2016-064;
     SI2016-065; SI2016-066; SI2016-067; SI2016-068; SI2016-069; SI2016-070;
     SI2016-071; SI2016-072; SI2016-073; SI2016-074; SI2016-075; SI2016-076;
     SI2016-077; SI2017-002; SI2017-003; SI2017-004; SI2017-005; SI2017-006;
     SI2017-007; SI2017-008; SI2017-009; SI2017-010; SI2017-012; SI2017-013;
     SI2017-015; SI2017-017; SI2017-018; SI2017-020; SI2017-021; SI2017-022;
     SI2017-023; SI2017-024; SI2017-025; SI2017-026; SI2017-027; SI2017-030;
     SI2017-031; SI2017-032; SI2017-033; SI2017-034; SI2017-035; SI2017-036;
     SI2017-037; SI2017-038; SI2017-039; SI2017-040; SI2017-043; SI2017-044;
     SI2017-045; SI2017-046; SI2017-047; SI2017-048; SI2017-049; SI2017-051;
     SI2017-052; SI2017-054; SI2017-055; SI2017-056; SI2017-057; SI2017-059;
     SI2017-060; SI2017-061; SI2017-062; SI2017-063; SI2017-064; SI2017-066;
     SI2017-067; SI2017-068; SI2017-069; SI2017-070; SI2017-072; SI2017-074;
     SI2017-075; SI2017-076; SI2017-077; SI2017-078; SI2018-001; SI2018-002;
     SI2018-004; SI2018-005; SI2018-006; SI2018-008; SI2018-010; SI2018-011;
     SI2018-012; SI2018-015; SI2018-017; SI2018-019; SI2018-020; SI2018-021;
     SI2018-022; SI2018-023; SI2018-025; SI2018-026; SI2018-028; SI2018-029;
     SI2018-030; SI2018-031; SI2018-032; SI2018-038; SI2018-039; SI2018-040;
     SI2018-041; SI2018-043; SI2018-048; SI2018-051; SI2018-052; SI2018-054;
     SI2018-057; SI2018-061; SI2018-062; SI2018-064; SI2018-073; SI2019-012.
•    SIQ Files:
     SIQ2016-001; SIQ2016-002; SIQ2016-003; SIQ2016-004; SIQ2016-005; SIQ2016-006;
     SIQ2016-007; SIQ2016-009; SIQ2016-010; SIQ2016-013; SIQ2016-014; SIQ2016-015;
     SIQ2016-016; SIQ2017-001; SIQ2017-002; SIQ2017-004; SIQ2017-005; SIQ2017-006;
     SIQ2017-007; SIQ2017-008; SIQ2018-001; SIQ2018-005; SIQ2018-006; SIQ2018-007;

                                       11

                                CONFIDENTIAL
     Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 127 of 153



       SIQ2018-008; SIQ2018-009; SIQ2018-010; SIQ2018-011; SIQ2019-001; SIQ2019-002;
       SIQ2019-003; SIQ2019-004; SIQ2019-005; SIQ2019-006; SIQ2019-007; SIQ2019-008;
       SIQ2019-010; SIQ2019-011; SIQ2019-013; SIQ2019-015
•   IAPro Data Pull of files open and closed 2016 – March 2020: Copy of Query from 01-01-
    2016 through 3-31-2020.xlsx and Corrected - Feb 11-2020 statistical query.xlsx
•   SAP Files:
       o SAP_Labor Report_Police_L_PO_1.xlsx
       o SAP_Labor Report_Police_L_PO_2.xlsx
       o SAP_Additional Info_4.xlsx
       o SAP_Tables and LookupKeys_3.xlsx
•   Roster of sworn officers, retirements, and separations:
       o Copy of Roster Retirements Separations 10419 1004 am updated 9120 raj.xlsx
       o Copy of Roster Retirements Separations 10419 1004 am updated 92220 raj pz.xlsx
•   MPCTC Separations: PPD RN-7 MPCTC NPA - Separations.xlsx
•   Promotions Held in abeyance: PPD RN-2 Held in Abeyance Promotions 2015 to Present.xls
•   Use of Force data:
       o PG985307 - UOFDataSupervisorRPT.xlsx
       o Use of Force with Standardization Amendments.xlsx
•   Missing Badge Numbers: Copy of Confidential_Missing Badge Numbers 1.xlsx




                                            12

                                    CONFIDENTIAL
Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 128 of 153




                            Appendix C


                         Separation Analyses




                          CONFIDENTIAL
                  Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 129 of 153




Table 1—Analysis of NPA Resignations, Retirements and Terminations Resulting from an “Administrative Investigation
                                 or Charge" or “Felony or Misdemeanor Conviction”
                                          2016-2019 Summarized Across Years
                                                                        Number Predicted
                                                                       in Group  Number  Difference
                                  Condition Percentage                   Being  in Group  Between      Number of
                    Separation        of       in Group    Number Examined Examined Actual and         Standard
     Rank             Type        Separation Examined Separated Separated Separated Predicted          Deviations
                                             Minority Compared to White
Police Officer     Resignation    AI/CH         56.89%           1           1     0.57       0.43          0.00
Police Officer     Termination    AI/CH         58.37%           5           4     2.92       1.08          0.53
Police Officer     Termination    Conviction    60.60%           2           1     1.21      -0.21          0.00
POFC               Resignation    AI/CH         58.38%           1           1     0.58       0.42          0.00
POFC               Retirement     AI/CH         58.38%           1           1     0.58       0.42          0.00
POFC               Termination    AI/CH         58.38%           2           2     1.17       0.83          0.48
Police Corporal    Resignation    AI/CH         57.55%           1           1     0.58       0.42          0.00
Police Corporal    Retirement     AI/CH         57.12%           4           4     2.28       1.72          1.23
Police Corporal    Termination    AI/CH         57.48%           3           2     1.72       0.28          0.00
Police Sergeant    Retirement     AI/CH         47.44%           3           1     1.42      -0.42          0.00
                                              Black Compared to Others
Police Officer     Resignation    AI/CH         39.93%           1           1     0.40       0.60          0.21
Police Officer     Termination    AI/CH         44.32%           5           4     2.22       1.78          1.16
Police Officer     Termination    Conviction    50.90%           2           0     1.02      -1.02         -0.73
POFC               Resignation    AI/CH         39.82%           1           1     0.40       0.60          0.21
POFC               Retirement     AI/CH         39.82%           1           0     0.40      -0.40          0.00
POFC               Termination    AI/CH         39.82%           2           2     0.80       1.20          1.02
Police Corporal    Resignation    AI/CH         45.42%           1           1     0.45       0.55          0.09
Police Corporal    Retirement     AI/CH         44.67%           4           2     1.79       0.21          0.00
Police Corporal    Termination    AI/CH         44.80%           3           2     1.34       0.66          0.18
Police Sergeant    Retirement     AI/CH         38.35%           3           1     1.15      -0.15          0.00

                                                        1

                                                 CONFIDENTIAL
                  Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 130 of 153



Table 1—Analysis of NPA Resignations, Retirements and Terminations Resulting from an “Administrative Investigation
                                 or Charge" or “Felony or Misdemeanor Conviction”
                                          2016-2019 Summarized Across Years
                                                                         Number Predicted
                                                                        in Group  Number  Difference
                                  Condition Percentage                    Being  in Group  Between     Number of
                    Separation        of        in Group    Number Examined Examined Actual and        Standard
      Rank            Type        Separation Examined Separated Separated Separated Predicted          Deviations
                                          Hispanic/Latino Compared to Others
Police Officer     Resignation    AI/CH          11.66%          1            0     0.12      -0.12         0.00
Police Officer     Termination    AI/CH          10.22%          5            0     0.51      -0.51        -0.02
Police Officer     Termination    Conviction      8.07%          2            1     0.16       0.84         0.88
POFC               Resignation    AI/CH          11.68%          1            0     0.12      -0.12         0.00
POFC               Retirement     AI/CH          11.68%          1            1     0.12       0.88         1.19
POFC               Termination    AI/CH          11.68%          2            0     0.23      -0.23         0.00
Police Corporal    Resignation    AI/CH           8.90%          1            0     0.09      -0.09         0.00
Police Corporal    Retirement     AI/CH           8.87%          4            1     0.35       0.65         0.26
Police Corporal    Termination    AI/CH           8.86%          3            0     0.27      -0.27         0.00
Police Sergeant    Retirement     AI/CH           5.45%          3            0     0.16      -0.16         0.00
                                               Black Compared to White
Police Officer     Resignation    AI/CH          48.09%          1            1     0.48       0.52         0.04
Police Officer     Termination    AI/CH          51.41%          5            4     2.57       1.43         0.83
Police Officer     Termination    Conviction     54.36%          1            0     0.54      -0.54        -0.09
POFC               Resignation    AI/CH          48.90%          1            1     0.49       0.51         0.02
POFC               Termination    AI/CH          48.90%          2            2     0.98       1.02         0.74
Police Corporal    Resignation    AI/CH          51.69%          1            1     0.52       0.48         0.00
Police Corporal    Retirement     AI/CH          51.45%          2            2     1.03       0.97         0.67
Police Corporal    Termination    AI/CH          51.31%          3            2     1.54       0.46         0.00
Police Sergeant    Retirement     AI/CH          42.18%          3            1     1.27      -0.27         0.00
                                          Hispanic/Latino Compared to White
Police Officer     Termination    Conviction     20.20%          1            1     0.20       0.80         0.74
POFC               Retirement     AI/CH          21.91%          1            1     0.22       0.78         0.68

                                                         2

                                                 CONFIDENTIAL
                  Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 131 of 153



Table 1—Analysis of NPA Resignations, Retirements and Terminations Resulting from an “Administrative Investigation
                                 or Charge" or “Felony or Misdemeanor Conviction”
                                          2016-2019 Summarized Across Years
                                                                       Number Predicted
                                                                      in Group  Number  Difference
                                  Condition Percentage                  Being  in Group  Between       Number of
                    Separation        of       in Group   Number Examined Examined Actual and          Standard
      Rank             Type       Separation Examined Separated Separated Separated Predicted          Deviations
Police Corporal    Retirement     AI/CH         16.58%          1           1     0.17      0.83           0.90




                                                        3

                                                CONFIDENTIAL
                                 Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 132 of 153



Table 2—Analysis of NPA Resignations, Retirements and Terminations Resulting from an “Administrative Investigation or Charge (AI/CH)" or “Felony
                                                      or Misdemeanor Conviction (Conviction)”
                                                                By Year 2016-2019
                                                                   Number in
                                                                     Group
                                                                   Examined                         Number Predicted
                                                      Number in        at                          in Group   Number   Difference
                                                       Rank at     Beginning Percentage              Being   in Group   Between       Number of
                         Separation    Condition of   Beginning of Year in       in Group Number Examined Examined Actual and         Standard
Year        Rank           Type        Separation      of Year        Rank      Examined Separated Separated Separated Predicted      Deviations
                                                             Minority Compared to White
2016   Police Officer    Resignation   AI/CH               283          161       56.89%       1         1      0.57        0.43          0.00
2016   Police Officer    Termination   AI/CH               283          161       56.89%       3         2      1.71        0.29          0.00
2017   Police Officer    Termination   AI/CH               163           95       58.28%       1         1      0.58        0.42          0.00
2017   Police Officer    Termination   Conviction          163           95       58.28%       1         0      0.58       -0.58         -0.17
2018   Police Officer    Termination   AI/CH               213          134       62.91%       1         1      0.63        0.37          0.00
2018   Police Officer    Termination   Conviction          213          134       62.91%       1         1      0.63        0.37          0.00
2017   POFC              Resignation   AI/CH               334          195       58.38%       1         1      0.58        0.42          0.00
2017   POFC              Retirement    AI/CH               334          195       58.38%       1         1      0.58        0.42          0.00
2017   POFC              Termination   AI/CH               334          195       58.38%       2         2      1.17        0.83          0.48
2016   Police Corporal   Retirement    AI/CH               767          435       56.71%       3         3      1.70        1.30          0.93
2016   Police Corporal   Termination   AI/CH               767          435       56.71%       2         2      1.13        0.87          0.52
2017   Police Corporal   Retirement    AI/CH               744          434       58.33%       1         1      0.58        0.42          0.00
2018   Police Corporal   Resignation   AI/CH               775          446       57.55%       1         1      0.58        0.42          0.00
2019   Police Corporal   Termination   AI/CH               800          472       59.00%       1         0      0.59       -0.59         -0.18
2017   Police Sergeant   Retirement    AI/CH               203           97       47.78%       1         1      0.48        0.52          0.04
2019   Police Sergeant   Retirement    AI/CH               201           95       47.26%       2         0      0.95       -0.95         -0.63
                                                               Black Compared to Others
2016   Police Officer    Resignation   AI/CH               283          113       39.93%       1         1      0.40        0.60          0.21
2016   Police Officer    Termination   AI/CH               283          113       39.93%       3         2      1.20        0.80          0.36
2017   Police Officer    Termination   AI/CH               163           81       49.69%       1         1      0.50        0.50          0.01
2017   Police Officer    Termination   Conviction          163           81       49.69%       1         0      0.50       -0.50          0.00

                                                                        4

                                                                 CONFIDENTIAL
                                 Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 133 of 153



Table 2—Analysis of NPA Resignations, Retirements and Terminations Resulting from an “Administrative Investigation or Charge (AI/CH)" or “Felony
                                                      or Misdemeanor Conviction (Conviction)”
                                                                By Year 2016-2019
                                                                  Number in
                                                                    Group
                                                                   Examined                         Number Predicted
                                                      Number in        at                          in Group  Number  Difference
                                                       Rank at     Beginning Percentage              Being  in Group  Between         Number of
                         Separation    Condition of   Beginning of Year in     in Group     Number Examined Examined Actual and       Standard
Year        Rank            Type        Separation     of Year       Rank     Examined Separated Separated Separated Predicted        Deviations
2018   Police Officer    Termination   AI/CH               213          111     52.11%          1        1     0.52       0.48            0.00
2018   Police Officer    Termination   Conviction          213          111     52.11%          1        0     0.52      -0.52           -0.04
2017   POFC              Resignation   AI/CH               334          133     39.82%          1        1     0.40       0.60            0.21
2017   POFC              Retirement    AI/CH               334          133     39.82%          1        0     0.40      -0.40            0.00
2017   POFC              Termination   AI/CH               334          133     39.82%          2        2     0.80       1.20            1.02
2016   Police Corporal   Retirement    AI/CH               767          340     44.33%          3        1     1.33      -0.33            0.00
2016   Police Corporal   Termination   AI/CH               767          340     44.33%          2        2     0.89       1.11            0.87
2017   Police Corporal   Retirement    AI/CH               744          340     45.70%          1        1     0.46       0.54            0.09
2018   Police Corporal   Resignation   AI/CH               775          352     45.42%          1        1     0.45       0.55            0.09
2019   Police Corporal   Termination   AI/CH               800          366     45.75%          1        0     0.46      -0.46            0.00
2017   Police Sergeant   Retirement    AI/CH               203           78     38.42%          1        1     0.38       0.62            0.24
2019   Police Sergeant   Retirement    AI/CH               201           77     38.31%          2        0     0.77      -0.77           -0.39
                                                         Hispanic/Latino Compared to Others
2016   Police Officer    Resignation   AI/CH               283           33     11.66%          1        0     0.12      -0.12            0.00
2016   Police Officer    Termination   AI/CH               283           33     11.66%          3        0     0.35      -0.35            0.00
2017   Police Officer    Termination   AI/CH               163           11      6.75%          1        0     0.07      -0.07            0.00
2017   Police Officer    Termination   Conviction          163           11      6.75%          1        0     0.07      -0.07            0.00
2018   Police Officer    Termination   AI/CH               213           20      9.39%          1        0     0.09      -0.09            0.00
2018   Police Officer    Termination   Conviction          213           20      9.39%          1        1     0.09       0.91            1.39
2017   POFC              Resignation   AI/CH               334           39     11.68%          1        0     0.12      -0.12            0.00
2017   POFC              Retirement    AI/CH               334           39     11.68%          1        1     0.12       0.88            1.19
2017   POFC              Termination   AI/CH               334           39     11.68%          2        0     0.23      -0.23            0.00

                                                                        5

                                                                 CONFIDENTIAL
                                 Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 134 of 153



Table 2—Analysis of NPA Resignations, Retirements and Terminations Resulting from an “Administrative Investigation or Charge (AI/CH)" or “Felony
                                                      or Misdemeanor Conviction (Conviction)”
                                                                By Year 2016-2019
                                                                   Number in
                                                                     Group
                                                                   Examined                         Number Predicted
                                                      Number in        at                          in Group   Number   Difference
                                                       Rank at     Beginning Percentage              Being   in Group   Between       Number of
                         Separation    Condition of   Beginning of Year in      in Group  Number Examined Examined Actual and         Standard
Year        Rank            Type        Separation     of Year        Rank      Examined Separated Separated Separated Predicted      Deviations
2016   Police Corporal   Retirement    AI/CH               767           66       8.60%        3         1      0.26        0.74          0.50
2016   Police Corporal   Termination   AI/CH               767           66       8.60%        2         0      0.17       -0.17          0.00
2017   Police Corporal   Retirement    AI/CH               744           72       9.68%        1         0      0.10       -0.10          0.00
2018   Police Corporal   Resignation   AI/CH               775           69       8.90%        1         0      0.09       -0.09          0.00
2019   Police Corporal   Termination   AI/CH               800           75       9.38%        1         0      0.09       -0.09          0.00
2017   Police Sergeant   Retirement    AI/CH               203           11       5.42%        1         0      0.05       -0.05          0.00
2019   Police Sergeant   Retirement    AI/CH               201           11       5.47%        2         0      0.11       -0.11          0.00
                                                               Black Compared to White
2016   Police Officer    Resignation   AI/CH               235          113      48.09%        1         1      0.48        0.52          0.04
2016   Police Officer    Termination   AI/CH               235          113      48.09%        3         2      1.44        0.56          0.07
2017   Police Officer    Termination   AI/CH               149           81      54.36%        1         1      0.54        0.46          0.00
2017   Police Officer    Termination   Conviction          149           81      54.36%        1         0      0.54       -0.54         -0.09
2018   Police Officer    Termination   AI/CH               190          111      58.42%        1         1      0.58        0.42          0.00
2017   POFC              Resignation   AI/CH               272          133      48.90%        1         1      0.49        0.51          0.02
2017   POFC              Termination   AI/CH               272          133      48.90%        2         2      0.98        1.02          0.74
2016   Police Corporal   Retirement    AI/CH               672          340      50.60%        1         1      0.51        0.49          0.00
2016   Police Corporal   Termination   AI/CH               672          340      50.60%        2         2      1.01        0.99          0.69
2017   Police Corporal   Retirement    AI/CH               650          340      52.31%        1         1      0.52        0.48          0.00
2018   Police Corporal   Resignation   AI/CH               681          352      51.69%        1         1      0.52        0.48          0.00
2019   Police Corporal   Termination   AI/CH               694          366      52.74%        1         0      0.53       -0.53         -0.05
2017   Police Sergeant   Retirement    AI/CH               184           78      42.39%        1         1      0.42        0.58          0.15
2019   Police Sergeant   Retirement    AI/CH               183           77      42.08%        2         0      0.84       -0.84         -0.49

                                                                        6

                                                                 CONFIDENTIAL
                                 Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 135 of 153



Table 2—Analysis of NPA Resignations, Retirements and Terminations Resulting from an “Administrative Investigation or Charge (AI/CH)" or “Felony
                                                      or Misdemeanor Conviction (Conviction)”
                                                                By Year 2016-2019
                                                                   Number in
                                                                     Group
                                                                   Examined                         Number Predicted
                                                      Number in        at                          in Group  Number   Difference
                                                       Rank at     Beginning Percentage              Being  in Group   Between        Number of
                         Separation    Condition of   Beginning of Year in     in Group     Number Examined Examined Actual and       Standard
Year        Rank           Type        Separation      of Year       Rank      Examined Separated Separated Separated Predicted       Deviations
                                                          Hispanic/Latino Compared to White
2018   Police Officer    Termination   Conviction           99           20     20.20%          1        1     0.20       0.80            0.74
2017   POFC              Retirement    AI/CH               178           39     21.91%          1        1     0.22       0.78            0.68
2016   Police Corporal   Retirement    AI/CH               398           66     16.58%          1        1     0.17       0.83            0.90




                                                                        7

                                                                 CONFIDENTIAL
                  Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 136 of 153



Table 3—Analysis of NPA Resignations, Retirements and Terminations Resulting from an “Administrative Investigation
                     or Charge (AI/CH)" or “Felony or Misdemeanor Conviction (Conviction)”
                                     During Major Mills’ Tenure as IAD Commander
                                                                         Predicted Predicted
                                                                          Number   Number    Difference
                                                Percentage               in Group in Group    Between     Number of
                  Separation    Condition of     in Group    Number Examined Examined Actual and          Standard
     Rank           Type         Separation     Examined Separated Separated Separated Predicted          Deviations
                                               Minority Compared to White
Police Officer    Termination   AI/CH             60.60%           2           2      1.21        0.79        0.42
Police Officer    Termination   Conviction        60.60%           2           1      1.21       -0.21        0.00
POFC              Resignation   AI/CH             58.38%           1           1      0.58        0.42        0.00
POFC              Retirement    AI/CH             58.38%           1           1      0.58        0.42        0.00
POFC              Termination   AI/CH             58.38%           2           2      1.17        0.83        0.48
Police Corporal   Resignation   AI/CH             57.55%           1           1      0.58        0.42        0.00
Police Corporal   Retirement    AI/CH             57.12%           4           4      2.28        1.72        1.23
Police Corporal   Termination   AI/CH             57.86%           2           1      1.16       -0.16        0.00
Police Sergeant   Retirement    AI/CH             47.78%           1           1      0.48        0.52        0.04
                                               Black Compared to Others
Police Officer    Termination   AI/CH             50.90%           2           2      1.02        0.98        0.68
Police Officer    Termination   Conviction        50.90%           2           0      1.02       -1.02       -0.73
POFC              Resignation   AI/CH             39.82%           1           1      0.40        0.60        0.21
POFC              Retirement    AI/CH             39.82%           1           0      0.40       -0.40        0.00
POFC              Termination   AI/CH             39.82%           2           2      0.80        1.20        1.02
Police Corporal   Resignation   AI/CH             45.42%           1           1      0.45        0.55        0.09
Police Corporal   Retirement    AI/CH             44.67%           4           2      1.79        0.21        0.00
Police Corporal   Termination   AI/CH             45.04%           2           1      0.90        0.10        0.00
Police Sergeant   Retirement    AI/CH             38.42%           1           1      0.38        0.62        0.24
                                           Hispanic/Latino Compared to Others
Police Officer    Termination   AI/CH              8.07%           2           0      0.16       -0.16        0.00
Police Officer    Termination   Conviction         8.07%           2           1      0.16        0.84        0.88
POFC              Resignation   AI/CH             11.68%           1           0      0.12       -0.12        0.00

                                                          8

                                                  CONFIDENTIAL
                  Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 137 of 153



Table 3—Analysis of NPA Resignations, Retirements and Terminations Resulting from an “Administrative Investigation
                     or Charge (AI/CH)" or “Felony or Misdemeanor Conviction (Conviction)”
                                     During Major Mills’ Tenure as IAD Commander
                                                                        Predicted Predicted
                                                                         Number   Number    Difference
                                               Percentage               in Group in Group    Between     Number of
                  Separation    Condition of    in Group     Number Examined Examined Actual and         Standard
     Rank            Type        Separation     Examined Separated Separated Separated Predicted         Deviations
POFC              Retirement    AI/CH            11.68%           1           1      0.12        0.88        1.19
POFC              Termination   AI/CH            11.68%           2           0      0.23       -0.23        0.00
Police Corporal   Resignation   AI/CH             8.90%           1           0      0.09       -0.09        0.00
Police Corporal   Retirement    AI/CH             8.87%           4           1      0.35        0.65        0.26
Police Corporal   Termination   AI/CH             8.99%           2           0      0.18       -0.18        0.00
Police Sergeant   Retirement    AI/CH             5.42%           1           0      0.05       -0.05        0.00
                                               Black Compared to White
Police Officer    Termination   AI/CH            56.39%           2           2      1.13        0.87        0.53
Police Officer    Termination   Conviction       54.36%           1           0      0.54       -0.54       -0.09
POFC              Resignation   AI/CH            48.90%           1           1      0.49        0.51        0.02
POFC              Termination   AI/CH            48.90%           2           2      0.98        1.02        0.74
Police Corporal   Resignation   AI/CH            51.69%           1           1      0.52        0.48        0.00
Police Corporal   Retirement    AI/CH            51.45%           2           2      1.03        0.97        0.67
Police Corporal   Termination   AI/CH            51.67%           2           1      1.03       -0.03        0.00
Police Sergeant   Retirement    AI/CH            42.39%           1           1      0.42        0.58        0.15
                                           Hispanic/Latino Compared to White
Police Officer    Termination   Conviction       20.20%           1           1      0.20        0.80        0.74
POFC              Retirement    AI/CH            21.91%           1           1      0.22        0.78        0.68
Police Corporal   Retirement    AI/CH            16.58%           1           1      0.17        0.83        0.90




                                                          9

                                                  CONFIDENTIAL
                                 Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 138 of 153



Table 4—Analysis of NPA Resignations, Retirements and Terminations Resulting from an “Administrative Investigation or Charge (AI/CH)" or “Felony
                                                     or Misdemeanor Conviction (Conviction)”
                                              During Major Mills’ Tenure as IAD Commander, by Year
                                                                   Number in
                                                                     Group
                                                                   Examined                         Number Predicted
                                                      Number in        at                          in Group   Number   Difference
                                                       Rank at     Beginning Percentage              Being   in Group   Between       Number of
                         Separation    Condition of   Beginning of Year in       in Group Number Examined Examined Actual and         Standard
Year        Rank           Type        Separation      of Year        Rank      Examined Separated Separated Separated Predicted      Deviations
                                                             Minority Compared to White
2017   Police Officer    Termination   AI/CH               163           95       58.28%       1         1      0.58        0.42          0.00
2017   Police Officer    Termination   Conviction          163           95       58.28%       1         0      0.58       -0.58         -0.17
2018   Police Officer    Termination   AI/CH               213          134       62.91%       1         1      0.63        0.37          0.00
2018   Police Officer    Termination   Conviction          213          134       62.91%       1         1      0.63        0.37          0.00
2017   POFC              Resignation   AI/CH               334          195       58.38%       1         1      0.58        0.42          0.00
2017   POFC              Retirement    AI/CH               334          195       58.38%       1         1      0.58        0.42          0.00
2017   POFC              Termination   AI/CH               334          195       58.38%       2         2      1.17        0.83          0.48
2016   Police Corporal   Retirement    AI/CH               767          435       56.71%       3         3      1.70        1.30          0.93
2016   Police Corporal   Termination   AI/CH               767          435       56.71%       1         1      0.57        0.43          0.00
2017   Police Corporal   Retirement    AI/CH               744          434       58.33%       1         1      0.58        0.42          0.00
2018   Police Corporal   Resignation   AI/CH               775          446       57.55%       1         1      0.58        0.42          0.00
2019   Police Corporal   Termination   AI/CH               800          472       59.00%       1         0      0.59       -0.59         -0.18
2017   Police Sergeant   Retirement    AI/CH               203           97       47.78%       1         1      0.48        0.52          0.04
                                                               Black Compared to Others
2017   Police Officer    Termination   AI/CH               163           81       49.69%       1         1      0.50        0.50          0.01
2017   Police Officer    Termination   Conviction          163           81       49.69%       1         0      0.50       -0.50          0.00
2018   Police Officer    Termination   AI/CH               213          111       52.11%       1         1      0.52        0.48          0.00
2018   Police Officer    Termination   Conviction          213          111       52.11%       1         0      0.52       -0.52         -0.04
2017   POFC              Resignation   AI/CH               334          133       39.82%       1         1      0.40        0.60          0.21
2017   POFC              Retirement    AI/CH               334          133       39.82%       1         0      0.40       -0.40          0.00
2017   POFC              Termination   AI/CH               334          133       39.82%       2         2      0.80        1.20          1.02

                                                                        10

                                                                 CONFIDENTIAL
                                 Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 139 of 153



Table 4—Analysis of NPA Resignations, Retirements and Terminations Resulting from an “Administrative Investigation or Charge (AI/CH)" or “Felony
                                                      or Misdemeanor Conviction (Conviction)”
                                               During Major Mills’ Tenure as IAD Commander, by Year
                                                                   Number in
                                                                     Group
                                                                   Examined                         Number Predicted
                                                      Number in        at                          in Group   Number   Difference
                                                       Rank at     Beginning Percentage              Being   in Group   Between       Number of
                         Separation    Condition of   Beginning of Year in      in Group    Number Examined Examined Actual and       Standard
Year        Rank            Type        Separation     of Year        Rank      Examined Separated Separated Separated Predicted      Deviations
2016   Police Corporal   Retirement    AI/CH               767          340      44.33%         3        1      1.33       -0.33          0.00
2016   Police Corporal   Termination   AI/CH               767          340      44.33%         1        1      0.44        0.56          0.11
2017   Police Corporal   Retirement    AI/CH               744          340      45.70%         1        1      0.46        0.54          0.09
2018   Police Corporal   Resignation   AI/CH               775          352      45.42%         1        1      0.45        0.55          0.09
2019   Police Corporal   Termination   AI/CH               800          366      45.75%         1        0      0.46       -0.46          0.00
2017   Police Sergeant   Retirement    AI/CH               203           78      38.42%         1        1      0.38        0.62          0.24
                                                         Hispanic/Latino Compared to Others
2017   Police Officer    Termination   AI/CH               163           11       6.75%         1        0      0.07       -0.07          0.00
2017   Police Officer    Termination   Conviction          163           11       6.75%         1        0      0.07       -0.07          0.00
2018   Police Officer    Termination   AI/CH               213           20       9.39%         1        0      0.09       -0.09          0.00
2018   Police Officer    Termination   Conviction          213           20       9.39%         1        1      0.09        0.91          1.39
2017   POFC              Resignation   AI/CH               334           39      11.68%         1        0      0.12       -0.12          0.00
2017   POFC              Retirement    AI/CH               334           39      11.68%         1        1      0.12        0.88          1.19
2017   POFC              Termination   AI/CH               334           39      11.68%         2        0      0.23       -0.23          0.00
2016   Police Corporal   Retirement    AI/CH               767           66       8.60%         3        1      0.26        0.74          0.50
2016   Police Corporal   Termination   AI/CH               767           66       8.60%         1        0      0.09       -0.09          0.00
2017   Police Corporal   Retirement    AI/CH               744           72       9.68%         1        0      0.10       -0.10          0.00
2018   Police Corporal   Resignation   AI/CH               775           69       8.90%         1        0      0.09       -0.09          0.00
2019   Police Corporal   Termination   AI/CH               800           75       9.38%         1        0      0.09       -0.09          0.00
2017   Police Sergeant   Retirement    AI/CH               203           11       5.42%         1        0      0.05       -0.05          0.00
                                                               Black Compared to White
2017   Police Officer    Termination   AI/CH               149           81      54.36%         1        1      0.54        0.46          0.00

                                                                        11

                                                                 CONFIDENTIAL
                                 Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 140 of 153



Table 4—Analysis of NPA Resignations, Retirements and Terminations Resulting from an “Administrative Investigation or Charge (AI/CH)" or “Felony
                                                     or Misdemeanor Conviction (Conviction)”
                                              During Major Mills’ Tenure as IAD Commander, by Year
                                                                   Number in
                                                                     Group
                                                                   Examined                         Number Predicted
                                                      Number in        at                          in Group  Number   Difference
                                                       Rank at     Beginning Percentage              Being  in Group   Between        Number of
                         Separation    Condition of   Beginning of Year in     in Group     Number Examined Examined Actual and       Standard
Year        Rank            Type        Separation     of Year       Rank      Examined Separated Separated Separated Predicted       Deviations
2017   Police Officer    Termination   Conviction          149           81     54.36%          1        0     0.54       -0.54          -0.09
2018   Police Officer    Termination   AI/CH               190          111     58.42%          1        1     0.58        0.42           0.00
2017   POFC              Resignation   AI/CH               272          133     48.90%          1        1     0.49        0.51           0.02
2017   POFC              Termination   AI/CH               272          133     48.90%          2        2     0.98        1.02           0.74
2016   Police Corporal   Retirement    AI/CH               672          340     50.60%          1        1     0.51        0.49           0.00
2016   Police Corporal   Termination   AI/CH               672          340     50.60%          1        1     0.51        0.49           0.00
2017   Police Corporal   Retirement    AI/CH               650          340     52.31%          1        1     0.52        0.48           0.00
2018   Police Corporal   Resignation   AI/CH               681          352     51.69%          1        1     0.52        0.48           0.00
2019   Police Corporal   Termination   AI/CH               694          366     52.74%          1        0     0.53       -0.53          -0.05
2017   Police Sergeant   Retirement    AI/CH               184           78     42.39%          1        1     0.42        0.58           0.15
                                                          Hispanic/Latino Compared to White
2018   Police Officer    Termination   Conviction           99           20     20.20%          1        1     0.20        0.80           0.74
2017   POFC              Retirement    AI/CH               178           39     21.91%          1        1     0.22        0.78           0.68
2016   Police Corporal   Retirement    AI/CH               398           66     16.58%          1        1     0.17        0.83           0.90




                                                                       12

                                                                CONFIDENTIAL
                    Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 141 of 153



                               Table 5—Analysis of Terminations Based on Rosters by Year
                                                   2016-August 2020

                                     Number in
                                       Group
                                     Examined                                Number in   Predicted Difference
                         Number in       at                                   Group       Number    Between   Number
                          Rank at    Beginning     Percentage                  Being     in Group    Actual      of
                         Beginning   of Year in     in Group     Number      Examined    Examined     and     Standard
Year        Rank          of Year       Rank        Examined Separated       Separated   Separated Predicted Deviations
                                                Minority Compared to White
2016   Police Officer        283          161        56.89%           4            3       2.28       0.72       0.23
2017   Police Officer        163            95       58.28%           2            1       1.17      -0.17       0.00
2018   Police Officer        213          134        62.91%           2            2       1.26       0.74       0.35
2019   Police Officer        204          132        64.71%           1            0       0.65      -0.65      -0.31
2020   Police Officer        147          100        68.03%           2            1       1.36      -0.36       0.00
2017   POFC                  334          195        58.38%           5            5       2.92       2.08       1.43
2020   POFC                  169          103        60.95%           1            1       0.61       0.39       0.00
2016   Police Corporal       767          435        56.71%           2            2       1.13       0.87       0.52
2018   Police Corporal       775          446        57.55%           1            1       0.58       0.42       0.00
2019   Police Corporal       800          472        59.00%           1            0       0.59      -0.59      -0.18
2020   Police Corporal       865          518        59.88%           2            2       1.20       0.80       0.44
                                                Black Compared to White
2016   Police Officer        283          113        39.93%           4            3       1.60       1.40       0.92
2017   Police Officer        163            81       49.69%           2            1       0.99       0.01       0.00
2018   Police Officer        213          111        52.11%           2            1       1.04      -0.04       0.00
2019   Police Officer        204          100        49.02%           1            0       0.49      -0.49       0.00
2020   Police Officer        147            74       50.34%           2            1       1.01      -0.01       0.00
2017   POFC                  334          133        39.82%           5            4       1.99       2.01       1.38
2020   POFC                  169            83       49.11%           1            1       0.49       0.51       0.02
2016   Police Corporal       767          340        44.33%           2            2       0.89       1.11       0.87
2018   Police Corporal       775          352        45.42%           1            1       0.45       0.55       0.09

                                                            13

                                                    CONFIDENTIAL
                        Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 142 of 153



                                 Table 5—Analysis of Terminations Based on Rosters by Year
                                                     2016-August 2020

                                       Number in
                                         Group
                                       Examined                                Number in   Predicted Difference
                           Number in       at                                   Group       Number    Between   Number
                            Rank at    Beginning     Percentage                  Being     in Group    Actual      of
                           Beginning   of Year in     in Group     Number      Examined    Examined      and    Standard
Year        Rank            of Year       Rank        Examined Separated Separated         Separated Predicted Deviations
2019   Police Corporal         800          366        45.75%           1            0        0.46      -0.46      0.00
2020   Police Corporal         865          386        44.62%           2            2        0.89       1.11      0.86
                                            Hispanic/Latino Compared to Others
2016   Police Officer          283            33       11.66%           4            0       0.47      -0.47       0.00
2017   Police Officer          163            11        6.75%           2            0       0.13      -0.13       0.00
2018   Police Officer          213            20        9.39%           2            1       0.19       0.81       0.76
2019   Police Officer          204            28       13.73%           1            0       0.14      -0.14       0.00
2020   Police Officer          147            22       14.97%           2            0       0.30      -0.30       0.00
2017   POFC                    334            39       11.68%           5            1       0.58       0.42       0.00
2020   POFC                    169            16        9.47%           1            0       0.09      -0.09       0.00
2016   Police Corporal         767            66        8.60%           2            0       0.17      -0.17       0.00
2018   Police Corporal         775            69        8.90%           1            0       0.09      -0.09       0.00
2019   Police Corporal         800            75        9.38%           1            0       0.09      -0.09       0.00
2020   Police Corporal         865            92       10.64%           2            0       0.21      -0.21       0.00
                                                  Black Compared to White
2016   Police Officer          235          113        48.09%           4            3       1.92       1.08       0.58
2017   Police Officer          149            81       54.36%           2            1       1.09      -0.09       0.00
2018   Police Officer          190          111        58.42%           1            1       0.58       0.42       0.00
2019   Police Officer          172          100        58.14%           1            0       0.58      -0.58      -0.16
2020   Police Officer          121            74       61.16%           2            1       1.22      -0.22       0.00
2017   POFC                    272          133        48.90%           4            4       1.96       2.04       1.54
2020   POFC                    149            83       55.70%           1            1       0.56       0.44       0.00

                                                              14

                                                      CONFIDENTIAL
                    Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 143 of 153



                               Table 5—Analysis of Terminations Based on Rosters by Year
                                                   2016-August 2020

                                     Number in
                                       Group
                                     Examined                               Number in   Predicted Difference
                         Number in       at                                  Group       Number    Between   Number
                          Rank at    Beginning    Percentage                  Being     in Group    Actual      of
                         Beginning   of Year in    in Group     Number      Examined    Examined      and    Standard
Year        Rank          of Year       Rank       Examined Separated Separated         Separated Predicted Deviations
2016   Police Corporal       672          340       50.60%            2           2        1.01       0.99      0.69
2018   Police Corporal       681          352       51.69%            1           1        0.52       0.48      0.00
2019   Police Corporal       694          366       52.74%            1           0        0.53      -0.53     -0.05
2020   Police Corporal       733          386       52.66%            2           2        1.05       0.95      0.63
                                          Hispanic/Latino Compared to White
2016   Police Officer        155            33      21.29%            1           0        0.21     -0.21       0.00
2017   Police Officer         79            11      13.92%            1           0        0.14     -0.14       0.00
2018   Police Officer         99            20      20.20%            1           1        0.20      0.80       0.74
2019   Police Officer        100            28      28.00%            1           0        0.28     -0.28       0.00
2020   Police Officer         69            22      31.88%            1           0        0.32     -0.32       0.00
2017   POFC                  178            39      21.91%            1           1        0.22      0.78       0.68
2019   Police Corporal       403            75      18.61%            1           0        0.19     -0.19       0.00




                                                           15

                                                    CONFIDENTIAL
Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 144 of 153




                              Appendix D


                  Description of IAPro Data Collection




                           CONFIDENTIAL
     Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 145 of 153



Documents were received for the DA, IA, IAQ, SI, SIQ, FCIQ, and PS cases that were opened and
closed from 2016 through March 2020. The information collected from each was dependent on
the type of file as the documents are specific to the type of file. For example, in some types of
files, there is the possibility of a review by the Administrative Hearing Board which may contain
differences in the findings from the original IAD findings. Key documents differ by file type, but
generally include information to verify the data in IAPro about the parties involved (respondents,
complainants, and investigators), the dates of the investigation, the allegations, findings, and the
disciplinary action taken. We also collected additional information from the documents to build a
more complete picture of the investigation. The information collected and documents used vary
by file type but, in general, we collected information about additional parties involved (additional
investigators, involved citizens, and witnesses) and information about the progression and outcome
of the investigation. There are instances in which a type of document was not available for a
particular file, consequently, some fields are not always or consistently populated.

My team also compared the race of the respondent and investigators to the SAP information to
determine if there were discrepancies and updated the information accordingly. The information
in the body of the report is after matching the race of the officer from the SAP data and rosters.

Given the volume of documents that my team reviewed and information entered for each matter,
there will be some error. However, to minimize the error, I had a different staff member review a
statistical sampling of the entries for each type.

SI Files:

In general, the key documents when entering SI files are:
    • Request for Case Numbers
    • Report of Investigation (ROI)
    • Case Closure Summary (Confidential Personnel Record)
    • Letter from the CCOP regarding the findings of IA
    • Disciplinary Action Recommendation (DAR)
    • Letters which may detail the date at which the discipline (if any) was imposed

The date at which IAD is notified or became aware of the allegation is generally consistent between
the IAPro data and the Request for Case Numbers document. The Request for Case Numbers also
contains:
     • The officer who is the original investigator
     • The unit with which the respondent officer was working at the time of the incident
     • The date of the incident
     • High-level notation of the category of allegation (Unbecoming Conduct, Criminal
        Mischief, etc.)

The Request for Case Numbers does not always list each of the allegations being made. However,
the Request for Case Numbers starts the process of the investigation into the allegations.

After the information from the Request for Case Numbers is entered or used to verify the start of
the investigation, a review of the Report of Investigation (ROI) is required. The ROI contains:

                                                 1

                                        CONFIDENTIAL
     Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 146 of 153



     •   Information about the officer(s) involved including the unit with which the officer(s)
         worked,
     •   Race of the officer(s),
     •   Involved citizen(s) (often the complainant is the involved citizen even though not listed as
         such)
     •   the Race of the involved citizen(s)
     •   Details of the complaint, including other officers involved (if any), other involved citizens
         (if any), and witnesses to the incident (if any).
     •   Narrative of the allegation, including a synopsis of the statements of the
         complainants(s)/involved citizens(s), and any witnesses, as well as an overview of the
         evidence available during the investigation which may include notations of the existence
         of evidence including videos, MVS information, statements, audio recordings, pictures,
         etc. 122

The information from the ROI is entered into the ROI columns and, if applicable, used to populate
the columns regarding witnesses to the incident and whether or not there is evidence of the
incident. 123 The ROI is also reviewed to determine whether the investigator on the ROI is the
same as the investigator on the Request for Case Numbers. If the investigator is not the same, then
the additional investigator columns are to be filled in with the additional investigator information.

The Case Closure Summary (also labeled the Confidential Personnel Record) is then reviewed to
obtain the information, at a high level, regarding the allegation(s). This document also contains
the findings regarding the allegation(s) such as Sustained, Unfounded, Exonerated, etc. The
findings and the detailed findings from the Case Closure Summary are also entered in the
appropriate columns that are relevant to the Case Closure Summary. 124

If the Case Closure Summary contains findings of “Sustained” then generally there is a DAR
document which will list the allegations with “Sustained” and the discipline associated with the
allegation. Any non-sustained or exonerated allegations will not appear on the DAR because there
is no discipline associated with these findings. The DAR contains additional information on the
reason for the finding of Sustained and the details of the discipline imposed (a fine, termination,
suspension for a set number of hours, etc.). The discipline is specific to each sustained allegation
such that a file could have various types of discipline being imposed. The DAR is used to populate
the fields that are relevant to the DAR and to verify the discipline being imposed.

122
    The existence of evidence and the type of evidence is entered in the column labeled “Is there evidence of the
respondent accused event? (i.e., Video, Audio,CD).” The ROI columns are labeled “Report of Investigation (ROI):
Who Signed/Approved: Last Name”, “Report of Investigation (ROI): Who Signed/Approved: First Name”, “Report
of Investigation (ROI): Who Signed/Approved: Badge Number”, and “Admission by Respondent (e.g., in ROI; Letter
to Chief; or other).”
123
    The witness columns are labeled “Police/Other Witness 1: Last Name”, “Police/Other Witness 1: First Name”,
“Police/Other Witness 1: Rank”, “Police/Other Witness 1: Race”, and “Police/Other Witness 1: Badge.” The number
of Police/Other Witness columns are numbered from one to 23 to record up to 23 witnesses.
124
    The Case Closure Summary is the source of the columns labeled “Date of Case Closure Summary/Confidential
Personnel Record (IA/SI)”, “Name of Commander on Case Closure Summary/Confidential Personnel Record
(IA/SI)”, “Finding from Case Closure Summary/Confidential Personnel Record (IA/SI) (Sustained, etc.)”, “Details
of Finding from Case Closure Summary/Confidential Personnel Record (IA/SI),” and “More Detailed Directive
Information.”

                                                       2

                                             CONFIDENTIAL
      Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 147 of 153




After the DAR is issued to the respondent officer, the officer is asked to complete the final page
of the DAR. The final page of the DAR is the opportunity for the respondent officer to “Accept
Discipline” and sign the top half of the DAR, or “Do Not Accept Discipline” and sign the bottom
half of the final page. If the officer does not accept the discipline, the signing of the final page of
the DAR to that effect includes a request that the matter be heard by the Administrative Hearing
Board. 125

The Citizen Complaint Oversight Panel (CCOP) provides a letter regarding the outcome of an
investigation which includes a statement as to whether the CCOP agreed or disagreed with each
finding. The CCOP letter may, in some selected cases, also contain further explanation regarding
the matter and their assessment of the findings. 126

If the respondent officer requests that the matter be moved to a hearing by the Administrative
Hearing Board, there will be documentation of the date of the hearing, members of the hearing
board, the hearing board coordinator, and whether there were witnesses and lawyers involved. The
final report of the hearing board may contain findings and discipline for the respondent officer that
deviates from the DAR. 127

IA Files:

In general, the key documents are:
    • Internal Affairs Case Disposition Memo
    • ROI
    • Case Closure Summary
    • CCOP letter regarding the findings of IAD (if available)
    • DAR (if relevant)
    • Letters which may detail the date at which the discipline (if any) was imposed

The IA Case Disposition memo is reviewed to verify:
    • Respondent
    • Complainant
    • Allegations
    • Findings
    • Disciplinary action

125
    The columns relevant to the DAR are labeled “Date Disciplinary Action Recommendation (DAR/MDADR) Issued
(On top of Document)”, “Finding on Disciplinary Action Recommendation (DAR/MDADR)”, “Details of Finding on
Disciplinary Action Recommendation (DAR/MDADR)”, “Details of Discipline on Disciplinary Action
Recommendation (DAR/MDADR)”, “Did Officer dispute or appeal the finding?”, “Did Officer sign the waiver of
right to a hearing?”, and “Did Officer resign?.”
126
    The letter from the CCOP is the source of the columns labeled “Was a Citizen Complaint Oversight Panel (CCOP)
conducted?”, “If yes, did the CCOP approve the recommended findings?”, “Date of CCOP Recommendation”, and
“Chairperson of CCOP.”
127
    Deviations in discipline are noted in the columns labeled “Indication if Hearing Board Outcome deviated from IA
recommendation (see DAR)”, “AHB Deviation in Finding (Y/N)”, “AHB Finding Deviation”, “AHB Deviation in
Detailed Discipline (Y/N)”, and “AHB Deviation in Discipline Details.”

                                                        3

                                              CONFIDENTIAL
     Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 148 of 153




The dates at which IAD is notified or became aware of the allegation is generally consistent
between the IAPro data and the Case Tracking Log.

The process for entering the ROI, Case Closure Summary, and DAR documents in IA files follows
that of the SI files. Like SI files, the IA files generally include a statement as to whether the CCOP
agreed or disagreed with each finding. If the respondent officer requests that the matter be moved
to a hearing by the Administrative Hearing Board, documentation of the date of the hearing,
members of the hearing board, the hearing board coordinator, and whether there were witnesses
and lawyers involved. The final report of the hearing board may contain findings and discipline
for the respondent officer that deviates from the Disciplinary Action Recommendation form.

PS Files:

In general, the key documents are:
    • Request for Case Numbers
    • ROI
    • DAR
    • Internal Affairs Case Disposition Letter
    • Evaluation of Investigation Letter
    • Approval to Serve email
    • Any letters which detail the date at which the discipline (if any) was imposed

The date at which IAD is notified or became aware of the allegation is generally consistent between
the IAPro data and the Request for Case Numbers document. The process to enter the information
contained in the Request for Case Numbers for PS files follows that of the SI files.

After the information from the Request for Case Numbers is entered or used to verify the start of
the investigation, a review of the ROI is required. Again, the process for entering the ROI for PS
follows that of SI and IA files. In the absence of an ROI, the Evaluation of Investigation letter can
be used to obtain the recommendation of the investigator.

The Approval to Serve email is reviewed next, as it may provide information regarding the offense
number and the result of the IAPro Check for Like Priors, followed by a review of the IA Case
Disposition letter. If the IA Case Disposition letter contains findings of “Sustained” then there is
a DAR document which will list the allegations with “Sustained” and the discipline associated
with the allegation. Entry of the DAR and any AHB documents for PS files follow the process
described for SI and IA files.

DA Files:

In general, the key documents are:
    • Request for Case Numbers
    • Motor Vehicle Fleet Safety Report of Investigation (FSROI)
    • Commander’s Information Report


                                                  4

                                         CONFIDENTIAL
       Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 149 of 153



      • DAR (if relevant)
      • Duress Statement
      • Witness statements
      • Letters which detail the date at which the discipline (if any) was imposed
      • The date at which IA is notified or became aware of the allegation is generally consistent
        between the IAPro data and the Request for Case Numbers document. The process to enter
        the information contained in the Request for Case Numbers for DA files follows that of the
        PS and SI files.

After the information from the Request for Case Numbers is entered or used to verify the start of
the investigation, a review of the Motor Vehicle Fleet Safety Report of Investigation (FSROI) is
required. The FSROI contains the information about the officer(s) involved including the unit with
which the officer(s) worked, and details of the incident. There may be a second FSROI if there
was another officer involved in the accident. The FSROI also contains:

      •   Overview of the police vehicle’s actions
      •   Other vehicles’ actions
      •   Location of the accident, road conditions, weather, light conditions
      •   Investigator’s findings

The investigator’s findings are summarized as to whether the accident was employee error and if
the accident was preventable. The information from the FSROI is entered in the ROI columns128
and, if applicable, used to populate the columns regarding the involvement of another officer. Like
the ROI in other types of files, the FSROI is also be reviewed to determine whether the investigator
on the FSROI is the same as the investigator on the Request for Case Numbers. If the investigator
is not the same, then the additional investigator columns are to be filled in with the additional
investigator information.

The Commander’s Information Report is then reviewed to obtain information regarding all
individuals involved in the accident. This document also contains the race of the officers, and the
race of the involved citizens.

The Duress Statement is reviewed to get an account of what happened from the respondent’s point
of view. The respondent will usually indicate whether they were at fault in the accident and provide
more information from their point of view about the circumstances surrounding the accident.

If the Motor Vehicle Fleet Safety Report of Investigation indicates that the accident was
“Preventable” then there generally is a DAR or Notice of Intent (for probationary officers)
document which may list the allegations with “Sustained” and the discipline associated with the
allegation. Entry of the DAR and any AHB documents for DA files generally follow the process
described for SI, IA, and PS files.

128
   The ROI columns are labeled “Report of Investigation (ROI): Who Signed/Approved: Last Name”, “Report of
Investigation (ROI): Who Signed/Approved: First Name”, “Report of Investigation (ROI): Who Signed/Approved:
Badge Number”, and “Admission by Respondent (e.g., in ROI; Letter to Chief; or other).”

                                                    5

                                           CONFIDENTIAL
     Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 150 of 153




If the accident involved other vehicles or individuals, we will also use the provided witness
statements to fill in the witness columns. The witness statements generally provide information
regarding name, race, badge number (if applicable), and rank (if applicable).

SIQ Files:

In general, the key documents are the:
    • Incident Review Checklist
    • Supervisor’s Use of Force Review
    • Incident Report
    • Incident Details
    • Summary of Investigative Activity
    • Interview scripts, evidence, and any emails, letters/inter-office memorandums which detail
        more information of the inquiry and the discipline (if any) imposed

The date at which IAD is notified or became aware of the allegation is generally consistent between
the IAPro data and Incident Review Checklist, Summary of Investigative Activity, or Supervisor’s
Use of Force Review. The Incident Review Checklist typically contains:
     • Incident date
     • Inquiry dates
     • Involved officer(s)
     • Demographic information about the involved officer(s)
     • Unit with which the responding officer(s) was working at the time of the incident
     • Complainant name
     • Narrative summary

Within the Checklist’s narrative summary, detailed directive information is given, along with the
findings of the inquiry and action taken. The narrative may also include mention of other officers
involved (if any), involved citizens (if any), and witnesses (if any), as well as descriptions of any
evidence reviewed during the inquiry, such as video, MVS information, interview statements,
audio recordings, pictures, etc.

The Summary of Investigative Activity outlines the steps taken to investigate the inquiry by date.
The Supervisor’s Use of Force Review similarly provides information about the involved
officer(s), witnesses/victims, allegation information, and a narrative summary.

After the information from the Incident Review Checklist, Supervisor’s Use of Force Review,
Summary of Investigative Activity are entered or used to verify the details of the inquiry, the
additional documents are reviewed. These documents include:
   • Incident Report
   • Incident Details
   • Any other emails, letters/inter-office memorandums deemed useful


                                                 6

                                        CONFIDENTIAL
     Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 151 of 153



These documents often contain a narrative of the allegation, a synopsis of the statements of the
complainants(s)/involved citizens(s), and any witnesses, as well as an overview of the evidence
available during the investigation which may include notations of the existence of videos, MVS
information, statements, audio recordings, pictures, etc. The information from the documents are
entered into the respondent, complainant, allegation, investigation and recommendation columns.

IAQ Files:

In general, key documents include:
    • Complaint Against Police Practices form filled out by the complainant or, alternatively, a
        letter or email containing the complaint
    • Internal Affairs Assignment Sheet
    • Incident Review Checklist

When present, Incident Reports, court case listings, arrest reports, and interviews provide further
description of the incident including dates, charges, and parties involved.

The complaint (in form, letter, or email format) generally contains:
    • Complainant name
    • Complaint date
    • Incident date
    • Involved officer(s)
    • Narrative summary of the incident

The complaint will sometimes include descriptions of the officers, such as badge number or race,
which can be used to verify the IAPro data, and the names of witnesses. The text of the complaint
may also note the existence of pictures or video of the incident in possession of the complainant.

The Assignment Sheet begins the inquiry process and generally contains:
   • Involved officer(s) and unit
   • High-level notation of the category of the allegation
   • To whom the investigation is assigned
   • Date of assignment
   • Brief summary of the complaint
   • Complainant name
   • Incident date

All the above information (when available) from the complaint and assignment sheet may be
entered or used to verify the IAPro data. The process to enter the information contained in the
Incident Review Checklist for IAQ files follows that of the SIQ files. Involved citizen and witness
information may also be in Incident Reports or interviews, if present.

The date that IAD first became aware of the allegation (“Received Date”) is generally consistent
between the IAPro data, the assignment date on the Assignment Sheet, and the assignment date on

                                                7

                                       CONFIDENTIAL
     Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 152 of 153



the Incident Review Checklist. When the complaint is received via email, the date the email was
acknowledged by IAD is also used for verification.

The date of the complaint itself is entered from the complaint form or from the letter/email sent by
the complainant. The date of the incident is entered from the complaint and verified from the
Incident Review Checklist, Assignment Sheet, and letter from IAD to the complainant. Arrest
Reports, Incident Reports, and Incident Details, if present, can also be used for verification of the
Incident Date field. The Date Investigation Complete and Action Date fields are entered from the
Incident Review Checklist (“Date Completed”) and Date of Investigator’s Recommendation is
also entered from the Incident Review Checklist but uses the signature date of the investigator.

If available, the race of the officers may be on the complaint form or in the complainant’s narrative
of the incident, which may also contain race information for the complainant and other involved
citizens/witnesses. Race information for the complainant and involved citizens/witnesses may also
be located in court case listings, arrest reports, interviews, or Incident Reports.

FCIQ Files:
In general, key documents include:
    • Complaint Against Police Practices form filled out by the complainant or, alternatively, a
       letter or email containing the complaint
    • Internal Affairs Assignment Sheet
    • Field investigator’s memo describing the progression and outcome of the inquiry

Inter-office routing slips and letters may also be used to verify dates, and, when present, Incident
Details, Incident Reports, Vehicle Crash Reports, court case listings, arrest reports, and traffic
citations which provide further description of the incident including dates, charges, and parties
involved.

The process to enter information from the complaint and assignment sheet for FCIQ files follows
that of IAQ files, except that FCIQ assignment sheets generally do not include an assignment date.

The investigator’s memo generally contains:
   • Date of the findings
   • Name, unit, and badge number of the investigator
   • Names and badge numbers of the officers involved
   • Narrative summary of the complaint, a description of the inquiry, the findings, and
       recommended actions (if any)

The narrative of the memo may include mention of other officers involved (if any), involved
citizens (if any), and witnesses (if any), as well as descriptions of any evidence reviewed during
the inquiry, such as video, MVS information, interview statements, audio recordings, pictures, etc.
Involved citizen and witness information may also be located in Incident Reports or Vehicle Crash
Reports, if present.




                                                 8

                                        CONFIDENTIAL
     Case 8:18-cv-03821-TDC Document 468-2 Filed 03/05/21 Page 153 of 153



The date that IAD first became aware of the allegation (“Received Date”) is generally consistent
between the IAPro data, the date of the inter-office routing slip from IAD to the field investigator
attaching the complaint (or in some cases, from the field to IAD, depending on where the complaint
was received), the acknowledgement letter from IAD to the complainant, and the letter from IAD
to CCOP giving an inquiry open date. When the complaint is routed via email, the date the email
was acknowledged by IAD is also used for verification. Time stamps are not to be relied upon.

The date of the complaint itself is entered from the complaint form or from the letter/email sent by
the complainant. The date of the incident is entered from the complaint and verified from the
investigator’s memo and Assignment Sheet. Traffic citations, arrest reports, Incident Reports,
Incident Details, and Vehicle Crash reports can also be used for incident date verification, if
present. The columns containing the Date Investigation Complete, Action Date, and Date of
Investigator’s Recommendation are all taken from the date of the investigator’s memo.

Like IAQ files, race for the officer(s) may be on the complaint form or in the complainant’s
narrative of the incident, which may also contain race information for the complainant and other
involved citizens/witnesses. Race information for the complainant and involved citizens/witnesses
may also be located on court case listings, arrest reports, traffic citations, or Incident Reports.




                                                 9

                                        CONFIDENTIAL
